Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 1 of 358 PageID: 34157




                         Exhibit A
                    FILED UNDER SEAL
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 2 of 358 PageID: 34158
                                   HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY

  Liza M. Walsh
  Hector D. Ruiz
  Eleonore Ofosu-Antwi
  WALSH PIZZI O’REILLY FALANGA LLP
  One Riverfront Plaza
  1037 Raymond Blvd., Suite 600
  Newark, New Jersey 07102
  (973) 757-1100

  OF COUNSEL (admitted pro hac vice):

   Adam R. Alper                                Michael W. De Vries
   Brandon Brown                                KIRKLAND & ELLIS LLP
   KIRKLAND & ELLIS LLP                         333 South Hope Street
   555 California Street                        Los Angeles, CA 90071
   San Francisco, CA 94104                      (213) 680-8400
   (415) 439-1400

   Gianni Cutri                                 Jared Barcenas
   KIRKLAND & ELLIS LLP                         KIRKLAND & ELLIS LLP
   300 North LaSalle                            601 Lexington Ave.
   Chicago, IL 60654                            New York, NY 10022
   (312) 862-2000                               (212) 446-4800

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


  EAGLE VIEW TECHNOLOGIES, INC., and                 )
  PICTOMETRY INTERNATIONAL CORP.,                    )
                                                     )
                    Plaintiffs,                      )
                                                     )   Civil Action No.
             v.                                      )   1:15-cv-07025-RBK-JS
                                                     )
  XACTWARE SOLUTIONS, INC., and VERISK               )   SECOND AMENDED
  ANALYTICS, INC.,                                   )   DISCLOSURE OF ASSERTED
                                                     )   CLAIMS AND INFRINGEMENT
                    Defendants.                      )   CONTENTIONS PURSUANT TO
                                                     )   L. PAT. R. 3.1


         Pursuant to the Court’s May 1, 2017 Order and the agreed upon scheduling order, dated on

  May 12, 2017, D.I. 224, Plaintiffs Eagle View Technologies, Inc. (“Eagle View”) and Pictometry
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 3 of 358 PageID: 34159
                                      HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



  International Corp. (collectively, “Plaintiffs”) hereby provide to Defendants Xactware Solutions,

  Inc., (“Xactware”) and Verisk Analytics, Inc. (“Verisk”) (collectively, “Defendants”) the

  following Second Amended Disclosure of Asserted Claims and Infringement Contentions

  (“Contentions”) for the asserted claims of U.S. Patent Nos. 8,078,436 (“the ’436 Patent”),

  8,170,840 (“the ’840 Patent”), 8,209,152 (“the ’152 Patent”), 8,818,770 (“the ’770 Patent”),

  8,825,454 (“the ’454 Patent”), 9,129,376 (“the ’376 Patent”), and 9,135,737 (“the ’737 Patent”)

  (collectively, “the asserted patents”).1

         Subject to the Federal Rules of Civil Procedure and the District of New Jersey’s Local

  Civil Rules—including the Local Patent Rules—Plaintiffs reserve all rights to modify and

  supplement these Contentions as they deem necessary and/or appropriate as discovery in this case

  progresses and/or if the Court construes the asserted claims. Additionally, Plaintiffs reserve the

  right to move to amend and/or supplement these disclosures based on any information that is

  gathered through discovery or further investigation, including fact and expert discovery. Plaintiffs

  incorporate by reference any and all expert reports, declarations, disclosures and testimony in

  support of the information disclosed herein. Plaintiffs further reserve all rights under Federal Rule

  of Civil Procedure 8 to assert additional claims or defenses.




  1
      Plaintiffs maintain their belief that Defendants infringe at least the originally-asserted claims
      identified in Plaintiffs’ December 23, 2015 Disclosure of Asserted Claims and Infringement
      Contentions Pursuant to L. Pat. R. 3.1. Those claims remain valid and enforceable. In
      accordance with the Court’s August 3, 2016 and September 13, 2016 Orders and solely in the
      interest of streamlining the parties’ disputes and these proceedings, Plaintiffs provide updated
      contentions here with a reduced set of patents and claims. Presently, the parties have not yet
      completed discovery, Defendants have not provided any witnesses for deposition and the Court
      has not yet conducted any Markman proceedings with respect to any of the patents-in-suit.
                                                     2
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 4 of 358 PageID: 34160
                                      HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



         These contentions shall not be construed as: (1) an adoption of any particular claim scope

  or construction; (ii) an admission that any particular claim limitation requires construction; or (iii)

  an admission that any particular claim language constitutes a substantive claim limitation.

         The Contentions set forth below are based solely on Plaintiffs’ current knowledge and

  belief based on the information presently available to Plaintiffs given that no depositions have

  occurred to date in the above-captioned action. Additional fact and expert discovery concerning

  Defendants’ infringement is forthcoming.

         The information provided by Plaintiffs in these contentions does not constitute a waiver of

  any information protected from discovery by the attorney-client privilege, the work-product

  doctrine, Fed. R. Civ. P. 26(b)(4), or which is otherwise privileged or immune from discovery.

  Any inadvertent disclosure of privileged or immune information will not constitute a waiver of

  privilege. See, e.g., Fed. R. Civ. P. 26(b)(5)(B); Fed. R. Evid. 502(b).

  I.     U.S. Patent No. 8,078,436 – Infringement by Xactware

         A.      Claims Infringed By the Accused Products and Statutory Basis (L. Pat. R.
                 3.1(a))

         Xactware has directly infringed and continues to directly infringe, either literally or under

  the doctrine of equivalents, claims 1-2, 5, 8, 18, 21, 36, and 37 of the ’436 Patent under 35 U.S.C.

  § 271(a) by making and using the rooftop aerial measurement products identified in Section I.B

  infra within the United States.

         In addition to directly infringing the ’436 Patent, Xactware has in the past and continues to

  indirectly infringe claims 1-2, 5, 8, 18, 21, 36, and 37 of the ’436 Patent under 35 U.S.C. § 271(b)

  by inducing direct infringement by others, such as end users of the rooftop aerial measurement

  products identified in Section I.B infra.
                                                    3
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 5 of 358 PageID: 34161
                                            HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



            In addition to directly and indirectly infringing the ’436 Patent, Xactware has in the past

  and continues to directly infringe claims 1-2, 5, 8, 18, 21, 36, and 37 of the ’436 Patent under 35

  U.S.C. § 271(g). On information and belief, Xactware imports into the United States, offers to

  sell, sells and/or uses within the United States products, including, but not limited to, roof reports,

  made by the rooftop aerial measurement products identified in Section I.B infra.                           See, e.g.,

  XW00029702-XW00029705;                    XW00030553-XW00030556;                   XW00341848-XW00341857;

  XW00661537-XW00661550;                    XW00223927-XW00223931;                   XW00224192-XW00224194;

  XW00248624-XW00248626;                    XW00250779-XW00250781;                   XW00251063-XW00251075;

  XW00215399-XW00215416; XW00311079-XW00311085. 2

            In addition to directly and indirectly infringing the ’436 Patent, Xactware has in the past

  and continues to directly infringe claims 1-2, 5, 8, 36, and 37 of the ’436 Patent under 35 U.S.C.

  § 271(f)(1). On information and belief, Xactware supplies from the United States all or a

  substantial portion of the components (including, but not limited to, software and computer code)

  of the rooftop aerial measurement products identified in Section I.B infra in such a manner as to

  actively induce the combination of such components in a manner that would infringe the ’436



  2
      Xactware’s February 29, 2016 response to EagleView’s Interrogatory 5 stated that its “research, design,
       development, marketing, and testing” of the accused products is “performed and coordinated at 1100 West
       Traverse Parkway Lehi, Utah.” Xactware also identified well over twenty-two thousand pages, essentially its
       entire production at the time of the response, as containing relevant information. On May 9, 2017, Xactware
       served a Supplemental Response to Interrogatory 5, asserting that “research, design, development, use, and testing
       activities” for the Accused Products are allegedly performed at three overseas locations, specifically in Spain,
       China, and India. Xactware’s May 9 Supplemental Response provides no support for these claims, does not
       identify documents relevant to these assertions, nor provides any other details. Furthermore, since the beginning
       of May 2017, Xactware has produced over 70,000 documents, totaling nearly 550,000 pages, many of which
       appear potentially relevant to Xactware’s overseas activities. Given Xactware’s late disclosure of its foreign
       operations, the enormous volume of its recent productions, and the fact that discovery is ongoing, Eagle View
       reserves its right to further supplement its infringement contentions with respect to infringement under Sections
       271(f) and (g) for all asserted patents.

                                                             4
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 6 of 358 PageID: 34162
                                    HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



  Patent if such combination occurred in the United States. See, e.g., XW00027996-XW00028001;

  XW00029702-XW00029705;            XW00034268-XW00034275;            XW00661537-XW00661550;

  XW00674046-XW00674050;            XW00223927-XW00223931;            XW00224192-XW00224194;

  XW00224770-XW00224773;            XW00224836-XW00224838;            XW00225334-XW00225336;

  XW00215399-XW00215416;            XW00335695-XW00335696;            XW00336784-XW00336788;

  XW00337419-XW00337421; XW00337449-XW00337450.

         In addition to directly and indirectly infringing the ’436 Patent, Xactware has in the past

  and continues to directly infringe claims 1-2, 5, 8, 36, and 37 of the ’436 Patent under 35 U.S.C.

  § 271(f)(2). Upon information and belief, Xactware supplies from the United States components

  (including, but not limited to, software and computer code) of the rooftop aerial measurement

  products identified in Section I.B infra, which are especially adapted for use in the rooftop areal

  measurement products, and knowing and intending that the components will be combined outside

  of the United States in a manner that would infringe the ’436 Patent if such combination occurred

  in the United States. See, e.g., XW00027996-XW00028001; XW00029702-XW00029705;

  XW00034268-XW00034275;            XW00661537-XW00661550;            XW00674046-XW00674050;

  XW00223927-XW00223931;            XW00224192-XW00224194;            XW00224770-XW00224773;

  XW00224836-XW00224838;            XW00225334-XW00225336;            XW00215399-XW00215416;

  XW00335695-XW00335696;            XW00336784-XW00336788;            XW00337419-XW00337421;

  XW00337449-XW00337450.




                                                  5
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 7 of 358 PageID: 34163
                                      HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



            B.     The Accused Products (L. Pat. R. 3.1(b))

            The accused products for each asserted claim of the ‘436 Patent are Defendants’ rooftop

  aerial measurement products, including Xactimate, Property Insight/Roof InSight, and the “Mass

  Production Tool.”

            C.     Chart Identifying Where Each Claim Limitation of Each Asserted Claim is
                   Found Within Each Accused Product (L. Pat. R. 3.1(c))

            Based on information presently available to Plaintiffs, attached as Exhibit A is a chart

  specifically identifying how the accused products meet each limitation of each asserted claim of

  the ’436 Patent. Plaintiffs reserve all rights to modify and supplement Exhibit A as discovery

  progresses. For each dependent claim, Plaintiffs incorporate by reference their contention(s) for

  any claims from which it depends. Plaintiffs provide illustrative examples identifying where each

  limitation is found within the accused products, and reserve the right to rely upon the same, similar

  or supporting information found elsewhere.

            Plaintiffs further reserve the right to supplement these contentions as to the Doctrine of

  Equivalents if needed as discovery progresses and if the Court further construes the asserted

  claims.

            D.     For Indirectly Infringed Claims, Identification of Any Direct Infringement
                   and a Description of the Acts of the Indirect Infringer That Would
                   Contribute to or Induce That Direct Infringement (L. Pat. R. 3.1(d))

            Xactware has induced and continues to induce the direct infringement of claims 1-2, 5, 8,

  18, 21, 36, and 37 of the ’436 Patent under 35 U.S.C. § 271(b) of the ’436 Patent by at least end

  users of the accused products.        Such end users’ use of these products constitutes direct

  infringement. See 35 U.S.C. § 271(a); see also Exhibit A.



                                                    6
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 8 of 358 PageID: 34164
                                     HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



          On information and belief, Xactware has had knowledge of the ‘436 Patent since at least

  as early December 2014, in connection with Verisk’s intended acquisition of Eagle View

  Technology Corporation (“EVT”).         Verisk performed due diligence related to its intended

  acquisition of EVT, including with respect to Eagle View’s patent holdings.




                                                                   Xactware also has had knowledge

  of the ‘436 Patent since at least as early as May 22, 2012, when it submitted an Information

  Disclosure Statement (IDS) identifying the ‘436 Patent to the USPTO during the prosecution of

  its own U.S. Patent Application No. 13/397,325. EV032076- EV032078.

          Xactware knew or should have known that use of the accused products by its end users

  infringes the asserted claims of the ‘436 Patent since at least as early as the first such infringing

  use of such products after May 22, 2012. Xactware knowingly induced such use of those products

  in a manner that infringes the ‘436 Patent, including through at least promotional, advertising, and

  instructional materials, and Xactware had the requisite intent to encourage such infringement. See,

  e.g.,   EV032102-EV032103;        EV032121;      EV032093-EV032094;         EV032088-EV032089;

  EV032090-EV032092; EV032095-EV032097; EV032098-EV032099; EV032111-EV032112;

  EV032109-EV032110; EV032104-EV032108. As such, Xactware has indirectly infringed and

  continues to indirectly infringe the asserted claims of the ‘436 Patent under 35 U.S.C. § 271(b).



                                                   7
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 9 of 358 PageID: 34165
                                        HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



            E.     Whether Each Limitation of Each Asserted Claim Is Literally Present or
                   Present Under the Doctrine of Equivalents in the Accused Products (L. Pat.
                   R. 3.1(e))

            The chart attached as Exhibit A shows that each limitation of each asserted claim of the

  ’436 Patent is literally present in the accused products or is present under the Doctrine of

  Equivalents. Plaintiffs reserve all rights to modify and supplement Exhibit A as discovery

  progresses. Plaintiffs further reserve the right to supplement contentions as to the Doctrine of

  Equivalents if needed as discovery progresses and as the Court further construes the asserted

  claims.

            F.     The Priority Date To Which Each Asserted Claim Is Entitled (L. Pat. R.
                   3.1(f))

            Claims 1-2, 5, 8, 18, 21, 36, and 37 of the ’436 Patent are entitled to the benefit of priority

  to at least U.S. Provisional Patent Application No. 60/925,072, filed on April 17, 2007.

            The ‘436 Patent is a continuation-in-part of U.S. Patent Application No. 12/148,439 (the

  “’439 application”) and therefore claims 1-2, 5, 8, 18, 21, 36, and 37 of the ’436 Patent also are

  entitled to the benefit of priority of the ‘439 application, filed on April 17, 2008. See Plaintiffs’

  Response To Defendants’ Revised Invalidity Contentions, dated May 22, 2017 and as amended at

  Defendants’ request on June 1, 2017, which are incorporated herein by reference.

            G.     Identification of Plaintiffs’ Product That Practices the Claimed Invention in
                   Each Asserted Claim (L. Pat. R. 3.1(g))

            Plaintiffs’ Render House and Twister rooftop aerial measurement products practice the

  invention claimed in asserted claims 1-2, 5, 8, 18, 21, 36, and 37 of the ’436 Patent, including with

  respect to the generation of at least Eagle View PremiumReports, Wall Reports, Extended

  Coverage Reports, QuickSquares Reports, SolarReports, and ClaimsReady Reports.

                                                      8
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 10 of 358 PageID: 34166
                                     HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



         H.      Identification of Basis For Willful Infringement Allegations (L. Pat. R. 3.1
                 (h))

         Xactware’s infringement of the ‘436 Patent has been and continues to be willful. As

  detailed in Section I.D supra, Xactware has had knowledge of the ’436 Patent since at least as

  early as May 22, 2012. Xactware has acted with knowledge of the ’436 Patent and without a

  reasonable basis for a good-faith belief that it would not be liable for infringement of the ’436

  Patent. For example, subsequent to being informed of the ’436 Patent, Xactware continued to

  make and use the accused products within the United States in a manner that infringes the ’436

  Patent, as well as to induce ends users to use those products in a manner that infringes the ’436

  Patent. Xactware has disregarded and continues to disregard its infringement and/or an objectively

  high likelihood that its actions constitute infringement of the ’436 Patent. This objectively-defined

  risk was known or is so obvious that it should have been known to Xactware.

  II.    U.S. Patent No. 8,078,436 – Infringement by Verisk

         A.      Claims Infringed By the Accused Products and Statutory Basis (L. Pat. R.
                 3.1(a))

         Verisk has indirectly infringed and continues to indirectly infringe claims 1-2, 5, 8, 18, 21,

  36, and 37 of the ‘436 Patent under 35 U.S.C. § 271(b) by inducing direct infringement by

  Xactware, including Xactware’s making and using the rooftop aerial measurement products

  identified in Section II.B infra within the United States.

         B.      The Accused Products (L. Pat. R. 3.1(b))

         The accused products for each asserted claim of the ‘436 Patent are Defendants’ rooftop

  aerial measurement products, including Xactimate, Property Insight/Roof InSight, and the “Mass

  Production Tool.”


                                                    9
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 11 of 358 PageID: 34167
                                       HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



            C.     Chart Identifying Where Each Claim Limitation of Each Asserted Claim is
                   Found Within Each Accused Product (L. Pat. R. 3.1(c))

            Based on information presently available to Plaintiffs, attached as Exhibit A is a chart

  specifically identifying how the accused products meet each limitation of each asserted claim of

  the ’436 Patent. Plaintiffs reserve all rights to modify and supplement Exhibit A as discovery

  progresses. For each dependent claim, Plaintiffs incorporate by reference their contention(s) for

  any claims from which it depends. Plaintiffs provide illustrative examples identifying where each

  limitation is found within the accused products, and reserve the right to rely upon the same, similar

  or supporting information found elsewhere.

            Plaintiffs further reserve the right to supplement these contentions as to the Doctrine of

  Equivalents if needed as discovery progresses and if the Court further construes the asserted

  claims.

            D.     For Indirectly Infringed Claims, Identification of Any Direct Infringement
                   and a Description of the Acts of the Indirect Infringer That Would
                   Contribute to or Induce That Direct Infringement (L. Pat. R. 3.1(d))

            Verisk has induced and continues to induce the direct infringement of claims 1-2, 5, 8, 18,

  21, 36, and 37 of the ’436 Patent by inducing direct infringement by Xactware, including

  Xactware’s making and using the accused products within the United States.

            On information and belief, Verisk has had knowledge of the ’436 Patent since at least as

  early as December 2014, in connection with its intended acquisition of EVT. In January 2014,

  Verisk signed an agreement to acquire EVT. Verisk performed due diligence related to its intended

  acquisition of EVT, including with respect to Eagle View’s patent holdings.



                                                                                  On information and
                                                    10
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 12 of 358 PageID: 34168
                                     HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



  belief, Verisk also has had knowledge of the ‘436 Patent since at least as early as May 22, 2012,

  when Xactware submitted an IDS identifying the ‘436 Patent to the USPTO during the prosecution

  of Xactware’s U.S. Patent Application No. 13/397,325. EV032076-EV032078.




         Verisk knew or should have known that Xactware’s actions infringe the claims of the ‘436

  Patent since at least as early as Xactware’s first such act of direct infringement with respect to

  those products after May 22, 2012.




                                                                                  As such, Verisk has

  indirectly infringed and continues to indirectly infringe the asserted claims of the ‘436 Patent under

  35 U.S.C. § 271(b).



                                                   11
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 13 of 358 PageID: 34169
                                        HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



            E.     Whether Each Limitation of Each Asserted Claim Is Literally Present or
                   Present Under the Doctrine of Equivalents in the Accused Products (L. Pat.
                   R. 3.1(e))

            The chart attached as Exhibit A shows that each limitation of each asserted claim of the

  ’436 Patent is literally present in the accused products or is present under the Doctrine of

  Equivalents. Plaintiffs reserve all rights to modify and supplement Exhibit A as discovery

  progresses. Plaintiffs further reserve the right to supplement contentions as to the Doctrine of

  Equivalents if needed as discovery progresses and as the Court further construes the asserted

  claims.

            F.     The Priority Date To Which Each Asserted Claim Is Entitled (L. Pat. R.
                   3.1(f))

            Claims 1-2, 5, 8, 18, 21, 36, and 37 of the ’436 Patent are entitled to the benefit of priority

  to at least U.S. Provisional Patent Application No. 60/925,072, filed on April 17, 2007.

            The ‘436 Patent is a continuation-in-part of U.S. Patent Application No. 12/148,439 (the

  “’439 application”) and therefore claims 1-2, 5, 8, 18, 21, 36, and 37 of the ’436 Patent also are

  entitled to the benefit of priority of the ‘439 application, filed on April 17, 2008. See Plaintiffs’

  Response To Defendants’ Revised Invalidity Contentions, dated May 22, 2017 and as amended at

  Defendants’ request on June 1, 2017, which are incorporated herein by reference.

            G.     Identification of Plaintiffs’ Product That Practices the Claimed Invention in
                   Each Asserted Claim (L. Pat. R. 3.1(g))

            Plaintiffs’ Render House and Twister rooftop aerial measurement products practice the

  invention claimed in asserted claims 1-2, 5, 8, 18, 21, 36, and 37 of the ’436 Patent, including with

  respect to the generation of at least Eagle View PremiumReports, Wall Reports, Extended

  Coverage Reports, QuickSquares Reports, SolarReports, and ClaimsReady Reports.

                                                      12
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 14 of 358 PageID: 34170
                                     HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



         H.      Identification of Basis For Willful Infringement Allegations (L. Pat. R. 3.1
                 (h))

         Verisk’s infringement of the ‘436 Patent has been and continues to be willful. As detailed

  in Section II.D supra, Verisk has had knowledge of the ’436 Patent since at least as early as May

  22, 2012. Verisk has acted with knowledge of the ‘436 Patent and without a reasonable basis for

  a good-faith belief that it would not be liable for infringement of the ‘436 Patent. For example,

  subsequent to being informed of the ‘436 Patent, Verisk continued to induce Xactware’s making

  and using of the accused products in a manner that infringes the ‘436 Patent. Verisk has

  disregarded and continues to disregard its infringement and/or an objectively high likelihood that

  its actions constitute infringement of the ‘436 Patent. This objectively-defined risk was known or

  is so obvious that it should have been known to Verisk.

  III.   U.S. Patent No. 8,170,840 – Infringement by Xactware

         A.      Claims Infringed By the Accused Products and Statutory Basis (L. Pat. R.
                 3.1(a))

         Xactware has directly infringed and continues to directly infringe, either literally or under

  the doctrine of equivalents, claims 4, 10-11, 15-16, and 18 of the ’840 Patent under 35 U.S.C. §

  271(a) by making and using the rooftop aerial measurement products identified in Section III.B

  infra within the United States.

         In addition to directly infringing the ’840 Patent, Xactware has in the past and continues to

  indirectly infringe claims 4, 10-11, 15-16, and 18 of the ’840 Patent under 35 U.S.C. § 271(b) by

  inducing direct infringement by others, such as end users of the rooftop aerial measurement

  products identified in Section III.B infra.




                                                  13
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 15 of 358 PageID: 34171
                                     HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



         In addition to directly and indirectly infringing the ’840 Patent, Xactware has in the past

  and continues to directly infringe claims 4, 10-11, 15-16, and 18 of the ’840 Patent under 35 U.S.C.

  § 271(g). On information and belief, Xactware imports into the United States, offers to sell, sells

  and/or uses within the United States products, including, but not limited to, roof reports, made by

  the rooftop aerial measurement products identified in Section I.B infra. See, e.g., XW00029702-

  XW00029705;      XW00030553-XW00030556;              XW00341848-XW00341857;         XW00661537-

  XW00661550;      XW00223927-XW00223931;              XW00224192-XW00224194;         XW00248624-

  XW00248626;      XW00250779-XW00250781;              XW00251063-XW00251075;         XW00215399-

  XW00215416; XW00311079-XW00311085

         In addition to directly and indirectly infringing the ’840 Patent, Xactware has in the past

  and continues to directly infringe claims 10-11 and 15 of the ’840 Patent under 35 U.S.C. § 271(f).

  On information and belief, Xactware supplies from the United States all or a substantial portion of

  the components (including, but not limited to, software and computer code) of the rooftop aerial

  measurement products identified in Section I.B infra in such a manner as to actively induce the

  combination of such components in a manner that would infringe the ’840 Patent if such

  combination occurred in the United States. See, e.g., XW00027996-XW00028001; XW00029702-

  XW00029705;      XW00034268-XW00034275;            XW00661537-XW00661550;           XW00674046-

  XW00674050;      XW00223927-XW00223931;              XW00224192-XW00224194;         XW00224770-

  XW00224773;      XW00224836-XW00224838;              XW00225334-XW00225336;         XW00215399-

  XW00215416;      XW00335695-XW00335696;              XW00336784-XW00336788;         XW00337419-

  XW00337421; XW00337449-XW00337450.



                                                  14
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 16 of 358 PageID: 34172
                                    HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



         In addition to directly and indirectly infringing the ’840 Patent, Xactware has in the past

  and continues to directly infringe claims 10-11 and 15 of the ’840 Patent under 35 U.S.C. §

  271(f)(2). Upon information and belief, Xactware supplies from the United States components

  (including, but not limited to, software and computer code) of the rooftop aerial measurement

  products identified in Section I.B infra, which are especially adapted for use in the rooftop areal

  measurement products, and knowing and intending that the components will be combined outside

  of the United States in a manner that would infringe the ’840 Patent if such combination occurred

  in the United States. See, e.g., XW00027996-XW00028001; XW00029702-XW00029705;

  XW00034268-XW00034275;            XW00661537-XW00661550;            XW00674046-XW00674050;

  XW00223927-XW00223931;            XW00224192-XW00224194;            XW00224770-XW00224773;

  XW00224836-XW00224838;            XW00225334-XW00225336;            XW00215399-XW00215416;

  XW00335695-XW00335696;            XW00336784-XW00336788;            XW00337419-XW00337421;

  XW00337449-XW00337450.

         B.      The Accused Products (L. Pat. R. 3.1(b))

         The accused products for each asserted claim of the ‘840 Patent are Defendants’ rooftop

  aerial measurement products, including Xactimate and Aerial Sketch; and Xactimate, Property

  Insight/Roof InSight, and the “Mass Production Tool.”

         C.      Chart Identifying Where Each Claim Limitation of Each Asserted Claim is
                 Found Within Each Accused Product (L. Pat. R. 3.1(c))

         Based on information presently available to Plaintiffs, attached as Exhibit B is a chart

  specifically identifying how the accused products meet each limitation of each asserted claim of

  the ’840 Patent. Plaintiffs reserve all rights to modify and supplement Exhibit B as discovery

  progresses. For each dependent claim, Plaintiffs incorporate by reference their contention(s) for
                                                  15
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 17 of 358 PageID: 34173
                                      HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



  any claims from which it depends. Plaintiffs provide illustrative examples identifying where each

  limitation is found within the accused products, and reserve the right to rely upon the same, similar

  or supporting information found elsewhere.

            Plaintiffs further reserve the right to supplement these contentions as to the Doctrine of

  Equivalents if needed as discovery progresses and if the Court further construes the asserted

  claims.

            D.     For Indirectly Infringed Claims, Identification of Any Direct Infringement
                   and a Description of the Acts of the Indirect Infringer That Would
                   Contribute to or Induce That Direct Infringement (L. Pat. R. 3.1(d))

            Xactware has induced and continues to induce the direct infringement of claims 4, 10-11,

  15-16, and 18 of the ’840 Patent by at least end users of the accused products. Such end users’ use

  of these products constitutes direct infringement. See 35 U.S.C. § 271(a); see also Exhibit B.

            On information and belief, Xactware has had knowledge of the ‘840 Patent since at least

  as early December 2014, in connection with Verisk’s intended acquisition of EVT. Verisk

  performed due diligence related to its intended acquisition of EVT, including with respect to Eagle

  View’s patent holdings.




  Xactware also has had knowledge of the ‘840 Patent since at least as early as May 22, 2012, when

  it submitted an Information Disclosure Statement (IDS) identifying the ‘840 Patent to the USPTO

  during the prosecution of its own U.S. Patent Application No. 13/397,325. EV032076-EV032078.

                                                   16
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 18 of 358 PageID: 34174
                                     HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



          Xactware knew or should have known that use of the accused products by its end users

  infringes the asserted claims of the ‘840 Patent since at least as early as the first such infringing

  use of such products after May 22, 2012. Xactware knowingly induced such use of those products

  in a manner that infringes the ‘840 Patent, including through at least promotional, advertising, and

  instructional materials, and Xactware had the requisite intent to encourage such infringement. See,

  e.g.,   EV032113-EV032114;        EV032126;      EV032111-EV032112;         EV032109-EV032110;

  EV032104-EV032108. As such, Xactware has indirectly infringed and continues to indirectly

  infringe the asserted claims of the ‘840 Patent under 35 U.S.C. § 271(b).

          Xactware further knowingly induced its customers to infringe the asserted claims of the

  ’840 Patent by presenting instructional web-based video chats with its customers teaching,

  demonstrating, and encouraging infringing use of the accused products. See, e.g., XW00045021-

  XW00045027 (webcast demonstrating features of Aerial Sketch to 509 individuals). Xactware

  also knowingly induced its customers to infringe the asserted claims of the ’840 Patent by creating

  and distributing instructional videos for customers that teach, demonstrate, and encourage

  infringing use of the accused products. See, e.g., XW00049732. Xactware additionally knowingly

  induced its customers to infringe the asserted claims of the ’840 Patent by creating and distributing

  training materials to customers that teach, demonstrate, and encourage infringing use of the

  accused products. See, e.g., XW0016112. Xactware further knowingly induced its customers to

  infringe the asserted claims of the ’840 Patent by creating and distributing advertising materials

  that teach, demonstrate, and encourage infringing use of the accused products.             See, e.g.,

  XW00083145 - XW00083219.



                                                   17
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 19 of 358 PageID: 34175
                                       HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



            E.     Whether Each Limitation of Each Asserted Claim Is Literally Present or
                   Present Under the Doctrine of Equivalents in the Accused Products (L. Pat.
                   R. 3.1(e))

            The chart attached as Exhibit B shows that each limitation of each asserted claim of the

  ’840 Patent is literally present in the accused products or is present under the Doctrine of

  Equivalents. Plaintiffs reserve all rights to modify and supplement Exhibit B as discovery

  progresses. Plaintiffs further reserve the right to supplement contentions as to the Doctrine of

  Equivalents if needed as discovery progresses and as the Court further construes the asserted

  claims.

            F.     The Priority Date To Which Each Asserted Claim Is Entitled (L. Pat. R.
                   3.1(f))

            Claims 4, 10-11, 15-16, and 18 of the ’840 Patent are entitled to the benefit of priority to

  at least U.S. Provisional Patent Application No. 61/197,904, filed on October 31, 2008.

            G.     Identification of Plaintiffs’ Product That Practices the Claimed Invention in
                   Each Asserted Claim (L. Pat. R. 3.1(g))

            Plaintiffs’ Render House and Twister rooftop aerial measurement products practice the

  invention claimed in asserted claims 4, 10-11, 15-16, and 18 of the ’840 Patent, including with

  respect to the generation of at least Eagle View PremiumReports, Wall Reports, Extended

  Coverage Reports, QuickSquares Reports, SolarReports, and ClaimsReady Reports.

            H.     Identification of Basis For Willful Infringement Allegations (L. Pat. R. 3.1
                   (h))

            Xactware’s infringement of the ‘840 Patent has been and continues to be willful. As

  detailed in Section III.D supra, Xactware has had knowledge of the ’840 Patent since at least as

  early as May 22, 2012. Xactware has acted with knowledge of the ’840 Patent and without a

  reasonable basis for a good-faith belief that it would not be liable for infringement of the ’840
                                                    18
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 20 of 358 PageID: 34176
                                     HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



  Patent. For example, subsequent to being informed of the ’840 Patent, Xactware continued to

  make and use the accused products within the United States in a manner that infringes the ’840

  Patent, as well as to induce ends users to use those products in a manner that infringes the ’840

  Patent. Xactware has disregarded and continues to disregard its infringement and/or an objectively

  high likelihood that its actions constitute infringement of the ’840 Patent. This objectively-defined

  risk was known or is so obvious that it should have been known to Xactware.

  IV.    U.S. Patent No. 8,170,840 – Infringement by Verisk

         A.      Claims Infringed By the Accused Products and Statutory Basis (L. Pat. R.
                 3.1(a))

         Verisk has indirectly infringed and continues to indirectly infringe claims 4, 10-11, 15-16,

  and 18 of the ’840 Patent under 35 U.S.C. § 271(b) by inducing direct infringement by Xactware,

  including Xactware’s making and using the rooftop aerial measurement products identified in

  Section IV.B infra.

         B.      The Accused Products (L. Pat. R. 3.1(b))

         The accused products for each asserted claim of the ‘840 Patent are Defendants’ rooftop

  aerial measurement products, including Xactimate and Aerial Sketch; and Xactimate, Property

  Insight/Roof InSight, and the “Mass Production Tool.”

         C.      Chart Identifying Where Each Claim Limitation of Each Asserted Claim is
                 Found Within Each Accused Product (L. Pat. R. 3.1(c))

         Based on information presently available to Plaintiffs, attached as Exhibit B is a chart

  specifically identifying how the accused products meet each limitation of each asserted claim of

  the ’840 Patent. Plaintiffs reserve all rights to modify and supplement Exhibit B as discovery

  progresses. For each dependent claim, Plaintiffs incorporate by reference their contention(s) for


                                                   19
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 21 of 358 PageID: 34177
                                      HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



  any claims from which it depends. Plaintiffs provide illustrative examples identifying where each

  limitation is found within the accused products, and reserve the right to rely upon the same, similar

  or supporting information found elsewhere.

            Plaintiffs further reserve the right to supplement these contentions as to the Doctrine of

  Equivalents if needed as discovery progresses and if the Court further construes the asserted

  claims.

            D.     For Indirectly Infringed Claims, Identification of Any Direct Infringement
                   and a Description of the Acts of the Indirect Infringer That Would
                   Contribute to or Induce That Direct Infringement (L. Pat. R. 3.1(d))

            Verisk has induced and continues to induce the direct infringement of claims 4, 10-11, 15-

  16, and 18 of the ’840 Patent by inducing direct infringement by Xactware, including Xactware’s

  making and using the accused products within the United States.

            On information and belief, Verisk has had knowledge of the ’840 Patent since at least as

  early as December 2014 in connection with its intended acquisition of EVT. In January 2014,

  Verisk signed an agreement to acquire EVT. Verisk performed due diligence related to its intended

  acquisition of EVT, including with respect to Eagle View’s patent holdings.



                                                                                  On information and

  belief, Verisk also has had knowledge of the ‘840 Patent since at least as early as May 22, 2012,

  when Xactware submitted an IDS identifying the ‘840 Patent to the USPTO during the prosecution

  of Xactware’s U.S. Patent Application No. 13/397,325. EV032076-EV032078.




                                                   20
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 22 of 358 PageID: 34178
                                     HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



         Verisk knew or should have known that Xactware’s actions infringe the claims of the ‘840

  Patent since at least as early as Xactware’s first such act of direct infringement with respect to

  those products after May 22, 2012.




                                                                                 As such, Verisk has

  indirectly infringed and continues to indirectly infringe the asserted claims of the ‘840 Patent under

  35 U.S.C. § 271(b).

         E.      Whether Each Limitation of Each Asserted Claim Is Literally Present or
                 Present Under the Doctrine of Equivalents in the Accused Products (L. Pat.
                 R. 3.1(e))

         The chart attached as Exhibit B shows that each limitation of each asserted claim of the

  ’840 Patent is literally present in the accused products or is present under the Doctrine of

  Equivalents. Plaintiffs reserve all rights to modify and supplement Exhibit B as discovery

  progresses. Plaintiffs further reserve the right to supplement contentions as to the Doctrine of

                                                   21
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 23 of 358 PageID: 34179
                                       HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



  Equivalents if needed as discovery progresses and as the Court further construes the asserted

  claims.

            F.     The Priority Date To Which Each Asserted Claim Is Entitled (L. Pat. R.
                   3.1(f))

            Claims 4, 10-11, 15-16, and 18 of the ’840 Patent are entitled to the benefit of priority to

  at least U.S. Provisional Patent Application No. 61/197,904, filed on October 31, 2008.

            G.     Identification of Plaintiffs’ Product That Practices the Claimed Invention in
                   Each Asserted Claim (L. Pat. R. 3.1(g))

            Plaintiffs’ Render House and Twister rooftop aerial measurement products practice the

  invention claimed in asserted claims 4, 10-11, 15-16, and 18 of the ’840 Patent, including with

  respect to the generation of at least Eagle View PremiumReports, Wall Reports, Extended

  Coverage Reports, QuickSquares Reports, SolarReports, and ClaimsReady Reports.

            H.     Identification of Basis For Willful Infringement Allegations (L. Pat. R. 3.1
                   (h))

            Verisk’s infringement of the ‘840 Patent has been and continues to be willful. As detailed

  in Section IV.D supra, Verisk has had knowledge of the ’840 Patent since at least as early as May

  22, 2012. Verisk has acted with knowledge of the ‘840 Patent and without a reasonable basis for

  a good-faith belief that it would not be liable for infringement of the ‘840 Patent. For example,

  subsequent to being informed of the ‘840 Patent, Verisk continued to induce Xactware’s making

  and using of the accused products in a manner that infringes the ‘840 Patent. Verisk has

  disregarded and continues to disregard its infringement and/or an objectively high likelihood that

  its actions constitute infringement of the ‘840 Patent. This objectively-defined risk was known or

  is so obvious that it should have been known to Verisk.



                                                    22
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 24 of 358 PageID: 34180
                                       HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



  V.        U.S. Patent No. 8,209,152 -- Infringement by Xactware

            A.     Claims Infringed By the Accused Products and Statutory Basis (L. Pat. R.
                   3.1(a))

            Xactware has directly infringed and continues to directly infringe, either literally or under

  the doctrine of equivalents, claim 8 of the ’152 Patent under 35 U.S.C. § 271(a) by making and

  using the rooftop aerial measurement products identified in Section V.B infra within the United

  States.

            In addition to directly infringing the ’152 Patent, Xactware has in the past and continues to

  indirectly infringe claim 8 of the ’152 Patent under 35 U.S.C. § 271(b) by inducing direct

  infringement by others, such as end users of the rooftop aerial measurement products identified in

  Section V.B infra.

            In addition to directly and indirectly infringing the ’152 Patent, Xactware has in the past

  and continues to directly infringe claim 8 of the ’152 Patent under 35 U.S.C. § 271(g). On

  information and belief, Xactware imports into the United States, offers to sell, sells and/or uses

  within the United States products, including, but not limited to, roof reports, made by the rooftop

  aerial measurement products identified in Section I.B infra.               See, e.g., XW00029702-

  XW00029705;         XW00030553-XW00030556;              XW00341848-XW00341857;         XW00661537-

  XW00661550;         XW00223927-XW00223931;              XW00224192-XW00224194;         XW00248624-

  XW00248626;         XW00250779-XW00250781;              XW00251063-XW00251075;         XW00215399-

  XW00215416; XW00311079-XW00311085.




                                                     23
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 25 of 358 PageID: 34181
                                      HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



            B.     The Accused Products (L. Pat. R. 3.1(b))

            The accused products for each asserted claim of the ‘152 Patent are Defendants’ rooftop

  aerial measurement products, including Xactimate and Aerial Sketch; and Xactimate, Property

  Insight/Roof InSight, and the “Mass Production Tool.”

            C.     Chart Identifying Where Each Claim Limitation of Each Asserted Claim is
                   Found Within Each Accused Product (L. Pat. R. 3.1(c))

            Based on information presently available to Plaintiffs, attached as Exhibit C is a chart

  specifically identifying how the accused products meet each limitation of each asserted claim of

  the ’152 Patent. Plaintiffs reserve all rights to modify and supplement Exhibit C as discovery

  progresses. For each dependent claim, Plaintiffs incorporate by reference their contention(s) for

  any claims from which it depends. Plaintiffs provide illustrative examples identifying where each

  limitation is found within the accused products, and reserve the right to rely upon the same, similar

  or supporting information found elsewhere.

            Plaintiffs further reserve the right to supplement these contentions as to the Doctrine of

  Equivalents if needed as discovery progresses and if the Court further construes the asserted

  claims.

            D.     For Indirectly Infringed Claims, Identification of Any Direct Infringement
                   and a Description of the Acts of the Indirect Infringer That Would
                   Contribute to or Induce That Direct Infringement (L. Pat. R. 3.1(d))

            Xactware has induced and continues to induce the direct infringement of claim 8 of the

  ’152 Patent by at least end users of the accused products. Such end users’ use of these products

  constitutes direct infringement. See 35 U.S.C. § 271(a); see also Exhibit C.

            On information and belief, Xactware has had knowledge of the ‘152 Patent since at least

  as early December 2014 in connection with Verisk’s intended acquisition of EVT. Verisk
                                                   24
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 26 of 358 PageID: 34182
                                     HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



  performed due diligence related to its intended acquisition of EVT, including with respect to Eagle

  View’s patent holdings.




  Xactware also has had knowledge of the ‘152 Patent since at least as early as May 22, 2012, when

  it submitted an Information Disclosure Statement (IDS) identifying the ‘152 Patent to the USPTO

  during the prosecution of its own U.S. Patent Application No. 13/397,325. EV032076- EV032078.

          Xactware knew or should have known that use of the accused products by its end users

  infringes the asserted claims of the ‘152 Patent since at least as early as the first such infringing

  use of such products after June 26, 2012. Xactware knowingly induced such use of those products

  in a manner that infringes the ‘152 Patent, including through at least promotional, advertising, and

  instructional materials, and Xactware had the requisite intent to encourage such infringement. See,

  e.g.,   EV032113-EV032114;        EV032126;      EV032111-EV032112;         EV032109-EV032110;

  EV032104-EV032108. As such, Xactware has indirectly infringed and continues to indirectly

  infringe the asserted claims of the ‘152 Patent under 35 U.S.C. § 271(b).

          Xactware further knowingly induced its customers to infringe the asserted claims of the

  ’152 Patent by presenting instructional web-based video chats with its customers teaching,

  demonstrating, and encouraging infringing use of the accused products. See, e.g., XW00045021-

  XW00045027 (webcast demonstrating features of Aerial Sketch to 509 individuals). Xactware

  also knowingly induced its customers to infringe the asserted claims of the ’152 Patent by creating

                                                   25
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 27 of 358 PageID: 34183
                                       HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



  and distributing instructional videos for customers that teach, demonstrate, and encourage

  infringing use of the accused products. See, e.g., XW00049732. Xactware additionally knowingly

  induced its customers to infringe the asserted claims of the ’152 Patent by creating and distributing

  training materials to customers that teach, demonstrate, and encourage infringing use of the

  accused products. See, e.g., XW0016112. Xactware further knowingly induced its customers to

  infringe the asserted claims of the ’840 Patent by creating and distributing advertising materials

  that teach, demonstrate, and encourage infringing use of the accused products.               See, e.g.,

  XW00083145 - XW00083219.

            E.     Whether Each Limitation of Each Asserted Claim Is Literally Present or
                   Present Under the Doctrine of Equivalents in the Accused Products (L. Pat.
                   R. 3.1(e))

            The chart attached as Exhibit C shows that each limitation of each asserted claim of the

  ’152 Patent is literally present in the accused products or is present under the Doctrine of

  Equivalents. Plaintiffs reserve all rights to modify and supplement Exhibit C as discovery

  progresses. Plaintiffs further reserve the right to supplement contentions as to the Doctrine of

  Equivalents if needed as discovery progresses and as the Court further construes the asserted

  claims.

            F.     The Priority Date To Which Each Asserted Claim Is Entitled (L. Pat. R.
                   3.1(f))

            Claim 8 of the ’152 Patent is entitled to the benefit of priority to at least U.S. Provisional

  Patent Application No. 61/197,904, filed on October 31, 2008.




                                                     26
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 28 of 358 PageID: 34184
                                     HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



         G.      Identification of Plaintiffs’ Product That Practices the Claimed Invention in
                 Each Asserted Claim (L. Pat. R. 3.1(g))

         Plaintiffs’ Render House and Twister rooftop aerial measurement products practice the

  invention claimed in asserted claim 8 of the ’152 Patent, including with respect to the generation

  of at least Eagle View PremiumReports, Wall Reports, Extended Coverage Reports, QuickSquares

  Reports, SolarReports, and ClaimsReady Reports.

         H.      Identification of Basis For Willful Infringement Allegations (L. Pat. R. 3.1
                 (h))

         Xactware’s infringement of the ‘152 Patent has been and continues to be willful. As

  detailed in Section V.D supra, Xactware has had knowledge of the ’152 Patent since at least as

  early as May 22, 2012. Xactware has acted with knowledge of the ’152 Patent and without a

  reasonable basis for a good-faith belief that it would not be liable for infringement of the ’152

  Patent. For example, subsequent to being informed of the ’152 Patent, Xactware continued to

  make and use the accused products within the United States in a manner that infringes the ’152

  Patent, as well as to induce ends users to use those products in a manner that infringes the ’152

  Patent. Xactware has disregarded and continues to disregard its infringement and/or an objectively

  high likelihood that its actions constitute infringement of the ’152 Patent. This objectively-defined

  risk was known or is so obvious that it should have been known to Xactware.

  VI.    U.S. Patent No. 8,209,152 -- Infringement by Verisk

         A.      Claims Infringed By the Accused Products and Statutory Basis (L. Pat. R.
                 3.1(a))

         Verisk has indirectly infringed and continues to indirectly infringe claim 8 of the ’152

  Patent under 35 U.S.C. § 271(b) by inducing direct infringement by Xactware, including



                                                   27
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 29 of 358 PageID: 34185
                                      HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



  Xactware’s making and using the rooftop aerial measurement products identified in Section VI.B

  infra within the United States.

            B.     The Accused Products (L. Pat. R. 3.1(b))

            The accused products for each asserted claim of the ‘152 Patent are Defendants’ rooftop

  aerial measurement products, including Xactimate and Aerial Sketch; and Xactimate, Property

  Insight/Roof InSight, and the “Mass Production Tool.”

            C.     Chart Identifying Where Each Claim Limitation of Each Asserted Claim is
                   Found Within Each Accused Product (L. Pat. R. 3.1(c))

            Based on information presently available to Plaintiffs, attached as Exhibit C is a chart

  specifically identifying how the accused products meet each limitation of each asserted claim of

  the ’152 Patent. Plaintiffs reserve all rights to modify and supplement Exhibit C as discovery

  progresses. For each dependent claim, Plaintiffs incorporate by reference their contention(s) for

  any claims from which it depends. Plaintiffs provide illustrative examples identifying where each

  limitation is found within the accused products, and reserve the right to rely upon the same, similar

  or supporting information found elsewhere.

            Plaintiffs further reserve the right to supplement these contentions as to the Doctrine of

  Equivalents if needed as discovery progresses and if the Court further construes the asserted

  claims.

            D.     For Indirectly Infringed Claims, Identification of Any Direct Infringement
                   and a Description of the Acts of the Indirect Infringer That Would
                   Contribute to or Induce That Direct Infringement (L. Pat. R. 3.1(d))

            Verisk has induced and continues to induce the direct infringement of claim 8 of the ’152

  Patent by inducing direct infringement by Xactware, including Xactware’s making and using the

  accused products within the United States.
                                                   28
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 30 of 358 PageID: 34186
                                    HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



         On information and belief, Verisk has had knowledge of the ’152 Patent since at least as

  early as December 2014 in connection with its intended acquisition of EVT. In January 2014,

  Verisk signed an agreement to acquire EVT. Verisk performed due diligence related to its intended

  acquisition of EVT, including with respect to Eagle View’s patent holdings.



                                                                                On information and

  belief, Verisk also has had knowledge of the ‘152 Patent since at least as early as May 22, 2012,

  when Xactware submitted an IDS identifying the ‘152 Patent to the USPTO during the prosecution

  of Xactware’s U.S. Patent Application No. 13/397,325. EV032076-EV032078.




         Verisk knew or should have known that Xactware’s actions infringe the claims of the ‘152

  Patent since at least as early as Xactware’s first such act of direct infringement with respect to

  those products after June 26, 2012.




                                                 29
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 31 of 358 PageID: 34187
                                       HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY




                                                                                   As such, Verisk has

  indirectly infringed and continues to indirectly infringe the asserted claims of the ‘152 Patent under

  35 U.S.C. § 271(b).

            E.     Whether Each Limitation of Each Asserted Claim Is Literally Present or
                   Present Under the Doctrine of Equivalents in the Accused Products (L. Pat.
                   R. 3.1(e))

            The chart attached as Exhibit C shows that each limitation of each asserted claim of the

  ’152 Patent is literally present in the accused products or is present under the Doctrine of

  Equivalents. Plaintiffs reserve all rights to modify and supplement Exhibit C as discovery

  progresses. Plaintiffs further reserve the right to supplement contentions as to the Doctrine of

  Equivalents if needed as discovery progresses and as the Court further construes the asserted

  claims.

            F.     The Priority Date To Which Each Asserted Claim Is Entitled (L. Pat. R.
                   3.1(f))

            Claim 8 of the ’152 Patent is entitled to the benefit of priority to at least U.S. Provisional

  Patent Application No. 61/197,904, filed on October 31, 2008.

            G.     Identification of Plaintiffs’ Product That Practices the Claimed Invention in
                   Each Asserted Claim (L. Pat. R. 3.1(g))

            Plaintiffs’ Render House and Twister rooftop aerial measurement products practice the

  invention claimed in asserted claim 8 of the ’152 Patent, including with respect to the generation

  of at least Eagle View PremiumReports, Wall Reports, Extended Coverage Reports, QuickSquares

  Reports, SolarReports, and ClaimsReady Reports.

                                                     30
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 32 of 358 PageID: 34188
                                       HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



            H.     Identification of Basis For Willful Infringement Allegations (L. Pat. R. 3.1
                   (h))

            Verisk’s infringement of the ‘152 Patent has been and continues to be willful. As detailed

  in Section VI.D supra, Verisk has had knowledge of the ’152 Patent since at least as early as May

  22, 2012. Verisk has acted with knowledge of the ‘152 Patent and without a reasonable basis for

  a good-faith belief that it would not be liable for infringement of the ‘152 Patent. For example,

  subsequent to being informed of the ‘152 Patent, Verisk continued to induce Xactware’s making

  and using of the accused products in a manner that infringes the ‘152 Patent. Verisk has

  disregarded and continues to disregard its infringement and/or an objectively high likelihood that

  its actions constitute infringement of the ‘152 Patent. This objectively-defined risk was known or

  is so obvious that it should have been known to Verisk.

  VII.      U.S. Patent No. 8,818,770 – Infringement by Xactware

            A.     Claims Infringed By the Accused Products and Statutory Basis (L. Pat. R.
                   3.1(a))

            Xactware has directly infringed and continues to directly infringe, either literally or under

  the doctrine of equivalents, claim 12 of the ’770 Patent under 35 U.S.C. § 271(a) by making and

  using the rooftop aerial measurement products identified in Section VII.B infra within the United

  States.

            In addition to directly infringing the ’770 Patent, Xactware has in the past and continues to

  indirectly infringe claim 12 of the ’770 Patent under 35 U.S.C. § 271(b) by inducing direct

  infringement by others, such as end users of the rooftop aerial measurement products identified in

  Section VII.B infra.




                                                     31
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 33 of 358 PageID: 34189
                                     HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



         In addition to directly and indirectly infringing the ’770 Patent, Xactware has in the past

  and continues to directly infringe claim 12 of the ’770 Patent under 35 U.S.C. § 271(g). On

  information and belief, Xactware imports into the United States, offers to sell, sells and/or uses

  within the United States products, including, but not limited to, roof reports, made by the rooftop

  aerial measurement products identified in Section I.B infra.             See, e.g., XW00029702-

  XW00029705;       XW00030553-XW00030556;              XW00341848-XW00341857;         XW00661537-

  XW00661550;       XW00223927-XW00223931;              XW00224192-XW00224194;         XW00248624-

  XW00248626;       XW00250779-XW00250781;              XW00251063-XW00251075;         XW00215399-

  XW00215416; XW00311079-XW00311085.

         B.      The Accused Products (L. Pat. R. 3.1(b))

         The accused products for each asserted claim of the ‘770 Patent are Defendants’ rooftop

  aerial measurement products, including Xactimate and Aerial Sketch; and Xactimate, Property

  Insight/Roof InSight, and the “Mass Production Tool.”

         C.      Chart Identifying Where Each Claim Limitation of Each Asserted Claim is
                 Found Within Each Accused Product (L. Pat. R. 3.1(c))

         Based on information presently available to Plaintiffs, attached as Exhibit F is a chart

  specifically identifying how the accused products meet each limitation of each asserted claim of

  the ’770 Patent. Plaintiffs reserve all rights to modify and supplement Exhibit F as discovery

  progresses. For each dependent claim, Plaintiffs incorporate by reference their contention(s) for

  any claims from which it depends. Plaintiffs provide illustrative examples identifying where each

  limitation is found within the accused products, and reserve the right to rely upon the same, similar

  or supporting information found elsewhere.


                                                   32
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 34 of 358 PageID: 34190
                                      HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



            Plaintiffs further reserve the right to supplement these contentions as to the Doctrine of

  Equivalents if needed as discovery progresses and if the Court further construes the asserted

  claims.

            D.     For Indirectly Infringed Claims, Identification of Any Direct Infringement
                   and a Description of the Acts of the Indirect Infringer That Would
                   Contribute to or Induce That Direct Infringement (L. Pat. R. 3.1(d))

            Xactware has induced and continues to induce the direct infringement of claim 12 of the

  ’770 Patent by at least end users of the accused products. Such end users’ use of these products

  constitutes direct infringement. See 35 U.S.C. § 271(a); see also Exhibit F.

            On information and belief, Xactware has had knowledge of the ‘770 Patent since at least

  as early December 2014 in connection with Verisk’s intended acquisition of EVT. Verisk

  performed due diligence related to its intended acquisition of EVT, including with respect to Eagle

  View’s patent holdings.




            Xactware knew or should have known that use of the accused products by its end users

  infringes the asserted claims of the ‘770 Patent since at least as early as the first such infringing

  use of such products after December 2014. Xactware knowingly induced such use of those

  products in a manner that infringes the ‘770 Patent, including through at least promotional,

  advertising, and instructional materials, and Xactware had the requisite intent to encourage such

  infringement. See, e.g., EV032113-EV032114; EV032126; EV032111-EV032112; EV032109-

                                                   33
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 35 of 358 PageID: 34191
                                     HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



  EV032110; EV032104-EV032108. As such, Xactware has indirectly infringed and continues to

  indirectly infringe the asserted claims of the ‘770 Patent under 35 U.S.C. § 271(b).

         Xactware further knowingly induced its customers to infringe the asserted claims of the

  ’770 Patent by presenting instructional web-based video chats with its customers teaching,

  demonstrating, and encouraging infringing use of the accused products. See, e.g., XW00045021-

  XW00045027 (webcast demonstrating features of Aerial Sketch to 509 individuals). Xactware

  also knowingly induced its customers to infringe the asserted claims of the ’770 Patent by creating

  and distributing instructional videos for customers that teach, demonstrate, and encourage

  infringing use of the accused products. See, e.g., XW00049732. Xactware additionally knowingly

  induced its customers to infringe the asserted claims of the ’770 Patent by creating and distributing

  training materials to customers that teach, demonstrate, and encourage infringing use of the

  accused products. See, e.g., XW0016112. Xactware further knowingly induced its customers to

  infringe the asserted claims of the ’770 Patent by creating and distributing advertising materials

  that teach, demonstrate, and encourage infringing use of the accused products.             See, e.g.,

  XW00083145 - XW00083219.

         E.      Whether Each Limitation of Each Asserted Claim Is Literally Present or
                 Present Under the Doctrine of Equivalents in the Accused Products (L. Pat.
                 R. 3.1(e))

         The chart attached as Exhibit F shows that each limitation of each asserted claim of the

  ’770 Patent is literally present in the accused products or is present under the Doctrine of

  Equivalents. Plaintiffs reserve all rights to modify and supplement Exhibit F as discovery

  progresses. Plaintiffs further reserve the right to supplement contentions as to the Doctrine of



                                                   34
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 36 of 358 PageID: 34192
                                        HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



  Equivalents if needed as discovery progresses and as the Court further construes the asserted

  claims.

            F.     The Priority Date To Which Each Asserted Claim Is Entitled (L. Pat. R.
                   3.1(f))

            Claim 12 of the ’770 Patent is entitled to the benefit of priority to at least U.S. Provisional

  Patent Application No. 61/197,904, filed on October 31, 2008.

            The ‘770 Patent is a continuation of U.S. Patent Application No. 12/467,244 (the “’244

  application”) and therefore claim 12of the ’770 Patent also is entitled to the benefit of priority of

  the ‘244 application, filed on May 15, 2009.

            G.     Identification of Plaintiffs’ Product That Practices the Claimed Invention in
                   Each Asserted Claim (L. Pat. R. 3.1(g))

            Plaintiffs’ Render House and Twister rooftop aerial measurement products practice the

  invention claimed in asserted claim 12of the ’770 Patent, including with respect to the generation

  of at least Eagle View PremiumReports, Wall Reports, Extended Coverage Reports, QuickSquares

  Reports, SolarReports, and ClaimsReady Reports.

            H.     Identification of Basis For Willful Infringement Allegations (L. Pat. R. 3.1
                   (h))

            Xactware’s infringement of the ‘770 Patent has been and continues to be willful. As

  detailed in Section VII.D supra, Xactware has had knowledge of the ’770 Patent since at least as

  early as December 2014. Xactware has acted with knowledge of the ’770 Patent and without a

  reasonable basis for a good-faith belief that it would not be liable for infringement of the ’770

  Patent. For example, subsequent to being informed of the ’770 Patent, Xactware continued to

  make and use the accused products within the United States in a manner that infringes the ’770

  Patent, as well as to induce ends users to use those products in a manner that infringes the ’770
                                                      35
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 37 of 358 PageID: 34193
                                     HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



  Patent. Xactware has disregarded and continues to disregard its infringement and/or an objectively

  high likelihood that its actions constitute infringement of the ’770 Patent. This objectively-defined

  risk was known or is so obvious that it should have been known to Xactware.

  VIII. U.S. Patent No. 8,818,770 – Infringement by Verisk

         A.      Claims Infringed By the Accused Products and Statutory Basis (L. Pat. R.
                 3.1(a))

         Verisk has indirectly infringed and continues to indirectly infringe claim 12of the ’770

  Patent under 35 U.S.C. § 271(b) by inducing direct infringement by Xactware, including

  Xactware’s making and using the rooftop aerial measurement products identified in Section VIII.B

  infra within the United States.

         B.      The Accused Products (L. Pat. R. 3.1(b))

         The accused products for each asserted claim of the ‘770 Patent are Defendants’ rooftop

  aerial measurement products, including Xactimate and Aerial Sketch; and Xactimate, Property

  Insight/Roof InSight, and the “Mass Production Tool.”

         C.      Chart Identifying Where Each Claim Limitation of Each Asserted Claim is
                 Found Within Each Accused Product (L. Pat. R. 3.1(c))

         Based on information presently available to Plaintiffs, attached as Exhibit F is a chart

  specifically identifying how the accused products meet each limitation of each asserted claim of

  the ’770 Patent. Plaintiffs reserve all rights to modify and supplement Exhibit F as discovery

  progresses. For each dependent claim, Plaintiffs incorporate by reference their contention(s) for

  any claims from which it depends. Plaintiffs provide illustrative examples identifying where each

  limitation is found within the accused products, and reserve the right to rely upon the same, similar

  or supporting information found elsewhere.


                                                   36
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 38 of 358 PageID: 34194
                                      HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



            Plaintiffs further reserve the right to supplement these contentions as to the Doctrine of

  Equivalents if needed as discovery progresses and if the Court further construes the asserted

  claims.

            D.     For Indirectly Infringed Claims, Identification of Any Direct Infringement
                   and a Description of the Acts of the Indirect Infringer That Would
                   Contribute to or Induce That Direct Infringement (L. Pat. R. 3.1(d))

            Verisk has induced and continues to induce the direct infringement of claim 12 of the ’770

  Patent by inducing direct infringement by Xactware, including Xactware’s making and using the

  accused products within the United States.

            On information and belief, Verisk has had knowledge of the ’770 Patent since at least as

  early as December 2014 in connection with its intended acquisition of EVT. In January 2014,

  Verisk signed an agreement to acquire EVT. Verisk performed due diligence related to its intended

  acquisition of EVT, including with respect to Eagle View’s patent holdings.




            Verisk knew or should have known that Xactware’s actions infringe the claims of the ‘770

  Patent since at least as early as Xactware’s first such act of direct infringement with respect to

  those products after December 2014.




                                                   37
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 39 of 358 PageID: 34195
                                        HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY




                                                                                    As such, Verisk has

  indirectly infringed and continues to indirectly infringe the asserted claims of the ‘770 Patent under

  35 U.S.C. § 271(b).

            E.     Whether Each Limitation of Each Asserted Claim Is Literally Present or
                   Present Under the Doctrine of Equivalents in the Accused Products (L. Pat.
                   R. 3.1(e))

            The chart attached as Exhibit F shows that each limitation of each asserted claim of the

  ’770 Patent is literally present in the accused products or is present under the Doctrine of

  Equivalents. Plaintiffs reserve all rights to modify and supplement Exhibit F as discovery

  progresses. Plaintiffs further reserve the right to supplement contentions as to the Doctrine of

  Equivalents if needed as discovery progresses and as the Court further construes the asserted

  claims.

            F.     The Priority Date To Which Each Asserted Claim Is Entitled (L. Pat. R.
                   3.1(f))

            Claim 12 of the ’770 Patent is entitled to the benefit of priority to at least U.S. Provisional

  Patent Application No. 61/197,904, filed on October 31, 2008.

            The ‘770 Patent is a continuation of U.S. Patent Application No. 12/467,244 (the “’244

  application”) and therefore claim 12 of the ’770 Patent also is entitled to the benefit of priority of

  the ‘244 application, filed on May 15, 2009.
                                                      38
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 40 of 358 PageID: 34196
                                    HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



         G.      Identification of Plaintiffs’ Product That Practices the Claimed Invention in
                 Each Asserted Claim (L. Pat. R. 3.1(g))

         Plaintiffs’ Render House and Twister rooftop aerial measurement products practice the

  invention claimed in asserted claim 12 of the ’770 Patent, including with respect to the generation

  of at least Eagle View PremiumReports, Wall Reports, Extended Coverage Reports, QuickSquares

  Reports, SolarReports, and ClaimsReady Reports.

         H.      Identification of Basis For Willful Infringement Allegations (L. Pat. R. 3.1
                 (h))

         Verisk’s infringement of the ‘770 Patent has been and continues to be willful. As detailed

  in Section VIII.D supra, Verisk has had knowledge of the ’770 Patent since at least as early as

  December 2014. Verisk has acted with knowledge of the ‘770 Patent and without a reasonable

  basis for a good-faith belief that it would not be liable for infringement of the ‘770 Patent. For

  example, subsequent to being informed of the ‘770 Patent, Verisk continued to induce Xactware’s

  making and using of the accused products in a manner that infringes the ‘770 Patent. Verisk has

  disregarded and continues to disregard its infringement and/or an objectively high likelihood that

  its actions constitute infringement of the ‘770 Patent. This objectively-defined risk was known or

  is so obvious that it should have been known to Verisk.

  IX.    U.S. Patent No. 8,825,454 – Infringement by Xactware

         A.      Claims Infringed By the Accused Products and Statutory Basis (L. Pat. R.
                 3.1(a))

         Xactware has directly infringed and continues to directly infringe, either literally or under

  the doctrine of equivalents, claims 26 and 33 of the ’454 Patent under 35 U.S.C. § 271(a) by using

  the rooftop aerial measurement products identified in Section IX.B infra within the United States.



                                                  39
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 41 of 358 PageID: 34197
                                     HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



         In addition to directly infringing the ’454 Patent, Xactware has in the past and continues to

  indirectly infringe claims 26 and 33 of the ’454 Patent under 35 U.S.C. § 271(b) by inducing direct

  infringement by others, such as end users of the rooftop aerial measurement products identified in

  Section IX.B infra.

         In addition to directly and indirectly infringing the ’454 Patent, Xactware has in the past

  and continues to directly infringe claims 26 and 33 of the ’454 Patent under 35 U.S.C. § 271(g).

  On information and belief, Xactware imports into the United States, offers to sell, sells and/or uses

  within the United States products, including, but not limited to, roof reports, made by the rooftop

  aerial measurement products identified in Section I.B infra.             See, e.g., XW00029702-

  XW00029705;       XW00030553-XW00030556;              XW00341848-XW00341857;         XW00661537-

  XW00661550;       XW00223927-XW00223931;              XW00224192-XW00224194;         XW00248624-

  XW00248626;       XW00250779-XW00250781;              XW00251063-XW00251075;         XW00215399-

  XW00215416; XW00311079-XW00311085.

         B.      The Accused Products (L. Pat. R. 3.1(b))

         The accused products for each asserted claim of the ‘454 Patent are Defendants’ rooftop

  aerial measurement products, including Xactimate and Aerial Sketch; and Xactimate, Property

  Insight/Roof InSight, and the “Mass Production Tool.”

         C.      Chart Identifying Where Each Claim Limitation of Each Asserted Claim is
                 Found Within Each Accused Product (L. Pat. R. 3.1(c))

         Based on information presently available to Plaintiffs, attached as Exhibit H is a chart

  specifically identifying how the accused products meet each limitation of each asserted claim of

  the ’454 Patent. Plaintiffs reserve all rights to modify and supplement Exhibit H as discovery

  progresses. For each dependent claim, Plaintiffs incorporate by reference their contention(s) for
                                                   40
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 42 of 358 PageID: 34198
                                      HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



  any claims from which it depends. Plaintiffs provide illustrative examples identifying where each

  limitation is found within the accused products, and reserve the right to rely upon the same, similar

  or supporting information found elsewhere.

            Plaintiffs further reserve the right to supplement these contentions as to the Doctrine of

  Equivalents if needed as discovery progresses and if the Court further construes the asserted

  claims.

            D.     For Indirectly Infringed Claims, Identification of Any Direct Infringement
                   and a Description of the Acts of the Indirect Infringer That Would
                   Contribute to or Induce That Direct Infringement (L. Pat. R. 3.1(d))

            Xactware has induced and continues to induce the direct infringement of claims 26 and 33

  of the ’454 Patent by at least end users of the accused products. Such end users’ use of these

  products constitutes direct infringement. See 35 U.S.C. § 271(a); see also Exhibit H.

            On information and belief, Xactware has had knowledge of the ‘454 Patent since at least

  as early December 2014 in connection with Verisk’s intended acquisition of EVT. Verisk

  performed due diligence related to its intended acquisition of EVT, including with respect to Eagle

  View’s patent holdings.




            Xactware knew or should have known that use of the accused products by its end users

  infringes the asserted claims of the ‘454 Patent since at least as early as the first such infringing

  use of such products after December 2014. Xactware knowingly induced such use of those

                                                   41
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 43 of 358 PageID: 34199
                                     HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



  products in a manner that infringes the ‘454 Patent, including through at least promotional,

  advertising, and instructional materials, and Xactware had the requisite intent to encourage such

  infringement. See, e.g., EV032113-EV032114; EV032126; EV032111-EV032112; EV032109-

  EV032110; EV032104-EV032108. As such, Xactware has indirectly infringed and continues to

  indirectly infringe the asserted claims of the ‘454 Patent under 35 U.S.C. § 271(b).

         Xactware further knowingly induced its customers to infringe the asserted claims of the

  ’454 Patent by presenting instructional web-based video chats with its customers teaching,

  demonstrating, and encouraging infringing use of the accused products. See, e.g., XW00045021-

  XW00045027 (webcast demonstrating features of Aerial Sketch to 509 individuals). Xactware

  also knowingly induced its customers to infringe the asserted claims of the ’454 Patent by creating

  and distributing instructional videos for customers that teach, demonstrate, and encourage

  infringing use of the accused products. See, e.g., XW00049732. Xactware additionally knowingly

  induced its customers to infringe the asserted claims of the ’454 Patent by creating and distributing

  training materials to customers that teach, demonstrate, and encourage infringing use of the

  accused products. See, e.g., XW0016112. Xactware further knowingly induced its customers to

  infringe the asserted claims of the ’454 Patent by creating and distributing advertising materials

  that teach, demonstrate, and encourage infringing use of the accused products.             See, e.g.,

  XW00083145 - XW00083219.

         E.      Whether Each Limitation of Each Asserted Claim Is Literally Present or
                 Present Under the Doctrine of Equivalents in the Accused Products (L. Pat.
                 R. 3.1(e))

         The chart attached as Exhibit H shows that each limitation of each asserted claim of the

  ’454 Patent is literally present in the accused products or is present under the Doctrine of

                                                   42
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 44 of 358 PageID: 34200
                                       HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



  Equivalents. Plaintiffs reserve all rights to modify and supplement Exhibit H as discovery

  progresses. Plaintiffs further reserve the right to supplement contentions as to the Doctrine of

  Equivalents if needed as discovery progresses and as the Court further construes the asserted

  claims.

            F.     The Priority Date To Which Each Asserted Claim Is Entitled (L. Pat. R.
                   3.1(f))

            Claims 26 and 33 of the ’454 Patent are entitled to the benefit of priority to at least U.S.

  Provisional Patent Application No. 61/197,904, filed on October 31, 2008.

            The ‘454 Patent is a continuation of U.S. Patent Application No. 12/467,250 (the “’250

  application”) and therefore claims 26 and 33 of the ’454 Patent also are entitled to the benefit of

  priority of the ‘250 application, filed on May 15, 2009.

            G.     Identification of Plaintiffs’ Product That Practices the Claimed Invention in
                   Each Asserted Claim (L. Pat. R. 3.1(g))

            Plaintiffs’ Render House and Twister rooftop aerial measurement products practice the

  invention claimed in asserted claims 26 and 33 of the ’454 Patent, including with respect to the

  generation of at least Eagle View PremiumReports, Wall Reports, Extended Coverage Reports,

  QuickSquares Reports, SolarReports, and ClaimsReady Reports.

            H.     Identification of Basis For Willful Infringement Allegations (L. Pat. R. 3.1
                   (h))

            Xactware’s infringement of the ‘454 Patent has been and continues to be willful. As

  detailed in Section IX.D supra, Xactware has had knowledge of the ’454 Patent since at least as

  early as December 2014. Xactware has acted with knowledge of the ’454 Patent and without a

  reasonable basis for a good-faith belief that it would not be liable for infringement of the ’454

  Patent. For example, subsequent to being informed of the ’454 Patent, Xactware continued to use
                                                    43
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 45 of 358 PageID: 34201
                                     HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



  the accused products within the United States in a manner that infringes the ’454 Patent, as well

  as to induce ends users to use those products in a manner that infringes the ’454 Patent. Xactware

  has disregarded and continues to disregard its infringement and/or an objectively high likelihood

  that its actions constitute infringement of the ’454 Patent. This objectively-defined risk was known

  or is so obvious that it should have been known to Xactware.

  X.     U.S. Patent No. 8,825,454 – Infringement by Verisk

         A.      Claims Infringed By the Accused Products and Statutory Basis (L. Pat. R.
                 3.1(a))

         Verisk has indirectly infringed and continues to indirectly infringe claims 26 and 33 of the

  ’454 Patent under 35 U.S.C. § 271(b) by inducing direct infringement by Xactware, including

  Xactware’s using the rooftop aerial measurement products identified in Section X.B infra within

  the United States.

         B.      The Accused Products (L. Pat. R. 3.1(b))

         The accused products for each asserted claim of the ‘454 Patent are Defendants’ rooftop

  aerial measurement products, including Xactimate and Aerial Sketch; and Xactimate, Property

  Insight/Roof InSight, and the “Mass Production Tool.”

         C.      Chart Identifying Where Each Claim Limitation of Each Asserted Claim is
                 Found Within Each Accused Product (L. Pat. R. 3.1(c))

         Based on information presently available to Plaintiffs, attached as Exhibit H is a chart

  specifically identifying how the accused products meet each limitation of each asserted claim of

  the ’454 Patent. Plaintiffs reserve all rights to modify and supplement Exhibit H as discovery

  progresses. For each dependent claim, Plaintiffs incorporate by reference their contention(s) for

  any claims from which it depends. Plaintiffs provide illustrative examples identifying where each


                                                  44
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 46 of 358 PageID: 34202
                                      HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



  limitation is found within the accused products, and reserve the right to rely upon the same, similar

  or supporting information found elsewhere.

            Plaintiffs further reserve the right to supplement these contentions as to the Doctrine of

  Equivalents if needed as discovery progresses and if the Court further construes the asserted

  claims.

            D.     For Indirectly Infringed Claims, Identification of Any Direct Infringement
                   and a Description of the Acts of the Indirect Infringer That Would
                   Contribute to or Induce That Direct Infringement (L. Pat. R. 3.1(d))

            Verisk has induced and continues to induce the direct infringement of claims 26 and 33 of

  the ’454 Patent by inducing direct infringement by Xactware, including Xactware’s using the

  accused products within the United States.

            On information and belief, Verisk has had knowledge of the ’454 Patent since at least as

  early as December 2014 in connection with its intended acquisition of EVT. In January 2014,

  Verisk signed an agreement to acquire EVT. Verisk performed due diligence related to its intended

  acquisition of EVT, including with respect to Eagle View’s patent holdings.




            Verisk knew or should have known that Xactware’s actions infringe the claims of the ‘454

  Patent since at least as early as Xactware’s first such act of direct infringement with respect to

  those products after December 2014.




                                                   45
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 47 of 358 PageID: 34203
                                       HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY




                                                                                  As such, Verisk has

  indirectly infringed and continues to indirectly infringe the asserted claims of the ‘454 Patent under

  35 U.S.C. § 271(b).

            E.     Whether Each Limitation of Each Asserted Claim Is Literally Present or
                   Present Under the Doctrine of Equivalents in the Accused Products (L. Pat.
                   R. 3.1(e))

            The chart attached as Exhibit H shows that each limitation of each asserted claim of the

  ’454 Patent is literally present in the accused products or is present under the Doctrine of

  Equivalents. Plaintiffs reserve all rights to modify and supplement Exhibit H as discovery

  progresses. Plaintiffs further reserve the right to supplement contentions as to the Doctrine of

  Equivalents if needed as discovery progresses and as the Court further construes the asserted

  claims.

            F.     The Priority Date To Which Each Asserted Claim Is Entitled (L. Pat. R.
                   3.1(f))

            Claims 26 and 33 of the ’454 Patent are entitled to the benefit of priority to at least U.S.

  Provisional Patent Application No. 61/197,904, filed on October 31, 2008.


                                                    46
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 48 of 358 PageID: 34204
                                    HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



         The ‘454 Patent is a continuation of U.S. Patent Application No. 12/467,250 (the “’250

  application”) and therefore claims 26 and 33 of the ’454 Patent also are entitled to the benefit of

  priority of the ‘250 application, filed on May 15, 2009.

         G.      Identification of Plaintiffs’ Product That Practices the Claimed Invention in
                 Each Asserted Claim (L. Pat. R. 3.1(g))

         Plaintiffs’ Render House and Twister rooftop aerial measurement products practice the

  invention claimed in asserted claims 26 and 33 of the ’454 Patent, including with respect to the

  generation of at least Eagle View PremiumReports, Wall Reports, Extended Coverage Reports,

  QuickSquares Reports, SolarReports, and ClaimsReady Reports.

         H.      Identification of Basis For Willful Infringement Allegations (L. Pat. R. 3.1
                 (h))

         Verisk’s infringement of the ‘454 Patent has been and continues to be willful. As detailed

  in Section X.D supra, Verisk has had knowledge of the ’454 Patent since at least as early as

  December 2014. Verisk has acted with knowledge of the ‘454 Patent and without a reasonable

  basis for a good-faith belief that it would not be liable for infringement of the ‘454 Patent. For

  example, subsequent to being informed of the ‘454 Patent, Verisk continued to induce Xactware’s

  using of the accused products in a manner that infringes the ‘454 Patent. Verisk has disregarded

  and continues to disregard its infringement and/or an objectively high likelihood that its actions

  constitute infringement of the ‘454 Patent. This objectively-defined risk was known or is so

  obvious that it should have been known to Verisk.




                                                  47
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 49 of 358 PageID: 34205
                                    HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



  XI.    U.S. Patent No. 9,129,376 – Infringement by Xactware

         A.      Claims Infringed By the Accused Products and Statutory Basis (L. Pat. R.
                 3.1(a))

         Xactware has directly infringed and continues to directly infringe, either literally or under

  the doctrine of equivalents, claims 17, 19-20, and 23 of the ’376 Patent under 35 U.S.C. § 271(a)

  by making and using the rooftop aerial measurement products identified in Section XI.B infra

  within the United States.

         In addition to directly infringing the ’376 Patent, Xactware has in the past and continues to

  indirectly infringe claims 17, 19-20, and 23 of the ’376 Patent under 35 U.S.C. § 271(b) by

  inducing direct infringement by others, such as end users of the rooftop aerial measurement

  products identified in Section XI.B infra.

         In addition to directly and indirectly infringing the ’376 Patent, Xactware has in the past

  and continues to directly infringe claims 17, 19-20, and 23 of the ’376 Patent under 35 U.S.C. §

  271(g). On information and belief, Xactware imports into the United States, offers to sell, sells

  and/or uses within the United States products, including, but not limited to, roof reports, made by

  the rooftop aerial measurement products identified in Section I.B infra. See, e.g., XW00029702-

  XW00029705;      XW00030553-XW00030556;              XW00341848-XW00341857;         XW00661537-

  XW00661550;      XW00223927-XW00223931;              XW00224192-XW00224194;         XW00248624-

  XW00248626;      XW00250779-XW00250781;              XW00251063-XW00251075;         XW00215399-

  XW00215416; XW00311079-XW00311085.

         In addition to directly and indirectly infringing the ’376 Patent, Xactware has in the past

  and continues to directly infringe claims 20 and 23 of the ’376 Patent under 35 U.S.C. § 271(f).

  On information and belief, Xactware supplies from the United States all or a substantial portion of
                                                  48
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 50 of 358 PageID: 34206
                                    HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



  the components (including, but not limited to, software and computer code) of the rooftop aerial

  measurement products identified in Section I.B infra in such a manner as to actively induce the

  combination of such components in a manner that would infringe the ’376 Patent if such

  combination occurred in the United States. See, e.g., XW00027996-XW00028001; XW00029702-

  XW00029705;      XW00034268-XW00034275;           XW00661537-XW00661550;           XW00674046-

  XW00674050;      XW00223927-XW00223931;              XW00224192-XW00224194;        XW00224770-

  XW00224773;      XW00224836-XW00224838;              XW00225334-XW00225336;        XW00215399-

  XW00215416;      XW00335695-XW00335696;              XW00336784-XW00336788;        XW00337419-

  XW00337421; XW00337449-XW00337450.

         In addition to directly and indirectly infringing the ’376 Patent, Xactware has in the past

  and continues to directly infringe claims 20 and 23 of the ’376 Patent under 35 U.S.C. § 271(f)(2).

  Upon information and belief, Xactware supplies from the United States components (including,

  but not limited to, software and computer code) of the rooftop aerial measurement products

  identified in Section I.B infra, which are especially adapted for use in the rooftop areal

  measurement products, and knowing and intending that the components will be combined outside

  of the United States in a manner that would infringe the ’376 Patent if such combination occurred

  in the United States. See, e.g., XW00027996-XW00028001; XW00029702-XW00029705;

  XW00034268-XW00034275;            XW00661537-XW00661550;            XW00674046-XW00674050;

  XW00223927-XW00223931;            XW00224192-XW00224194;            XW00224770-XW00224773;

  XW00224836-XW00224838;            XW00225334-XW00225336;            XW00215399-XW00215416;

  XW00335695-XW00335696;            XW00336784-XW00336788;            XW00337419-XW00337421;

  XW00337449-XW00337450.

                                                  49
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 51 of 358 PageID: 34207
                                      HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



            B.     The Accused Products (L. Pat. R. 3.1(b))

            The accused products for each asserted claim of the ‘376 Patent are Defendants’ rooftop

  aerial measurement products, including Xactimate and Aerial Sketch; and Xactimate, Property

  Insight/Roof InSight, and the “Mass Production Tool.”

            C.     Chart Identifying Where Each Claim Limitation of Each Asserted Claim is
                   Found Within Each Accused Product (L. Pat. R. 3.1(c))

            Based on information presently available to Plaintiffs, attached as Exhibit I is a chart

  specifically identifying how the accused products meet each limitation of each asserted claim of

  the ’376 Patent. Plaintiffs reserve all rights to modify and supplement Exhibit I as discovery

  progresses. For each dependent claim, Plaintiffs incorporate by reference their contention(s) for

  any claims from which it depends. Plaintiffs provide illustrative examples identifying where each

  limitation is found within the accused products, and reserve the right to rely upon the same, similar

  or supporting information found elsewhere.

            Plaintiffs further reserve the right to supplement these contentions as to the Doctrine of

  Equivalents if needed as discovery progresses and if the Court further construes the asserted

  claims.

            D.     For Indirectly Infringed Claims, Identification of Any Direct Infringement
                   and a Description of the Acts of the Indirect Infringer That Would
                   Contribute to or Induce That Direct Infringement (L. Pat. R. 3.1(d))

            Xactware has induced and continues to induce the direct infringement of claims 17, 19-20,

  and 23 of the ’376 Patent by at least end users of the accused products. Such end users’ use of

  these products constitutes direct infringement. See 35 U.S.C. § 271(a); see also Exhibit I.

            On information and belief, Xactware has had knowledge of the ’376 Patent since it issued

  on September 8, 2015. On information and belief, Xactware has had knowledge of the application
                                                   50
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 52 of 358 PageID: 34208
                                     HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



  that issued as the ‘376 Patent (U.S. Patent App. No. 14/449,045) at least as early December 2014

  in connection with Verisk’s intended acquisition of EVT. Verisk performed due diligence related

  to its intended acquisition of EVT, including with respect to Eagle View’s patent holdings.




                                                                                                   On

  information and belief, Xactware also has had knowledge of the’376 Patent since September 23,

  2015, the date Plaintiffs filed their Complaint against Xactware and Verisk in Eagle View

  Technologies, Inc. et al. v. Xactware Solutions, Inc. et al., District of New Jersey Case No. 1:15-

  cv-07025-RBK-JS.

         Xactware knew or should have known that use of the accused products by its end users

  infringes the asserted claims of the ‘376 Patent since at least as early as the first such infringing

  use of such products after September 8, 2015. Xactware knowingly induced such use of those

  products in a manner that infringes the ‘376 Patent, including through at least promotional,

  advertising, and instructional materials, and Xactware had the requisite intent to encourage such

  infringement. See, e.g., EV032113-EV032114; EV032126; EV032111-EV032112; EV032109-

  EV032110; EV032104-EV032108. As such, Xactware has indirectly infringed and continues to

  indirectly infringe the asserted claims of the ‘376 Patent under 35 U.S.C. § 271(b).

         Xactware further knowingly induced its customers to infringe the asserted claims of the

  ’376 Patent by presenting instructional web-based video chats with its customers teaching,

                                                   51
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 53 of 358 PageID: 34209
                                     HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



  demonstrating, and encouraging infringing use of the accused products. See, e.g., XW00045021-

  XW00045027 (webcast demonstrating features of Aerial Sketch to 509 individuals). Xactware

  also knowingly induced its customers to infringe the asserted claims of the ’376 Patent by creating

  and distributing instructional videos for customers that teach, demonstrate, and encourage

  infringing use of the accused products. See, e.g., XW00049732. Xactware additionally knowingly

  induced its customers to infringe the asserted claims of the ’376 Patent by creating and distributing

  training materials to customers that teach, demonstrate, and encourage infringing use of the

  accused products. See, e.g., XW0016112. Xactware further knowingly induced its customers to

  infringe the asserted claims of the ’376 Patent by creating and distributing advertising materials

  that teach, demonstrate, and encourage infringing use of the accused products.             See, e.g.,

  XW00083145 - XW00083219.

         E.      Whether Each Limitation of Each Asserted Claim Is Literally Present or
                 Present Under the Doctrine of Equivalents in the Accused Products (L. Pat.
                 R. 3.1(e))

         The chart attached as Exhibit I shows that each limitation of each asserted claim of the ’376

  Patent is literally present in the accused products or is present under the Doctrine of Equivalents.

  Plaintiffs reserve all rights to modify and supplement Exhibit I as discovery progresses. Plaintiffs

  further reserve the right to supplement contentions as to the Doctrine of Equivalents if needed as

  discovery progresses and as the Court further construes the asserted claims.

         F.      The Priority Date To Which Each Asserted Claim Is Entitled (L. Pat. R.
                 3.1(f))

         Claims 17, 19-20, and 23 of the ’376 Patent are entitled to the benefit of priority to at least

  U.S. Provisional Patent Application No. 61/197,904, filed on October 31, 2008.


                                                   52
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 54 of 358 PageID: 34210
                                     HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



         The ‘376 Patent is a continuation of U.S. Patent Application No. 13/438,288 (the “’288

  application”) and therefore claims 17, 19-20, and 23 of the ’376 Patent also are entitled to the

  benefit of priority of the ‘288 application, filed on April 3, 2012. The ‘288 application is a

  continuation of U.S. Patent Application No. 12/467,244 (the “’244 application”) and therefore

  claims 17, 19-20, and 23 of the ’376 Patent also are entitled to the benefit of priority of the ‘244

  application, filed on May 15, 2009.

         G.      Identification of Plaintiffs’ Product That Practices the Claimed Invention in
                 Each Asserted Claim (L. Pat. R. 3.1(g))

         Plaintiffs’ Render House and Twister rooftop aerial measurement products practice the

  invention claimed in asserted claims 17, 19-20, and 23 of the ’376 Patent, including with respect

  to the generation of at least Eagle View PremiumReports, Wall Reports, Extended Coverage

  Reports, QuickSquares Reports, SolarReports, and ClaimsReady Reports.

         H.      Identification of Basis For Willful Infringement Allegations (L. Pat. R. 3.1
                 (h))

         Xactware’s infringement of the ‘376 Patent has been and continues to be willful. As

  detailed in Section XI.D supra, Xactware has had knowledge of the ’376 Patent since it issued on

  September 8, 2015. Xactware has acted with knowledge of the ’376 Patent and without a

  reasonable basis for a good-faith belief that it would not be liable for infringement of the ’376

  Patent. For example, subsequent to being informed of the ’376 Patent, Xactware continued to

  make and use the accused products within the United States in a manner that infringes the ’376

  Patent, as well as to induce ends users to use those products in a manner that infringes the ’376

  Patent. Xactware has disregarded and continues to disregard its infringement and/or an objectively




                                                  53
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 55 of 358 PageID: 34211
                                     HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



  high likelihood that its actions constitute infringement of the ’376 Patent. This objectively-defined

  risk was known or is so obvious that it should have been known to Xactware.

  XII.   U.S. Patent No. 9,129,376 – Infringement by Verisk

         A.      Claims Infringed By the Accused Products and Statutory Basis (L. Pat. R.
                 3.1(a))

         Verisk has indirectly infringed and continues to indirectly infringe claims 17, 19-20, and

  23 of the ’376 Patent under 35 U.S.C. § 271(b) by inducing direct infringement by Xactware,

  including Xactware’s making and using the rooftop aerial measurement products identified in

  Section XII.B infra within the United States.

         B.      The Accused Products (L. Pat. R. 3.1(b))

         The accused products for each asserted claim of the ‘376 Patent are Defendants’ rooftop

  aerial measurement products, including Xactimate and Aerial Sketch; and Xactimate, Property

  Insight/Roof InSight, and the “Mass Production Tool.”

         C.      Chart Identifying Where Each Claim Limitation of Each Asserted Claim is
                 Found Within Each Accused Product (L. Pat. R. 3.1(c))

         Based on information presently available to Plaintiffs, attached as Exhibit I is a chart

  specifically identifying how the accused products meet each limitation of each asserted claim of

  the ’376 Patent. Plaintiffs reserve all rights to modify and supplement Exhibit I as discovery

  progresses. For each dependent claim, Plaintiffs incorporate by reference their contention(s) for

  any claims from which it depends. Plaintiffs provide illustrative examples identifying where each

  limitation is found within the accused products, and reserve the right to rely upon the same, similar

  or supporting information found elsewhere. Plaintiffs further reserve the right to supplement these




                                                   54
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 56 of 358 PageID: 34212
                                     HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



  contentions as to the Doctrine of Equivalents if needed as discovery progresses and if the Court

  further construes the asserted claims.

         D.      For Indirectly Infringed Claims, Identification of Any Direct Infringement
                 and a Description of the Acts of the Indirect Infringer That Would
                 Contribute to or Induce That Direct Infringement (L. Pat. R. 3.1(d))

         Verisk has induced and continues to induce the direct infringement of claims 17, 19-20,

  and 23 of the ’376 Patent by inducing direct infringement by Xactware, including Xactware’s

  making and using the accused products within the United States.

         On information and belief, Verisk has had knowledge of the ‘376 Patent since it issued on

  September 8, 2015. On information and belief, Verisk has had knowledge of the application that

  issued as the ‘376 Patent (U.S. Patent App. No. 14/449,045) since at least as early as December

  2014 in connection with its intended acquisition of EVT. In January 2014, Verisk signed an

  agreement to acquire EVT. Verisk performed due diligence related to its intended acquisition of

  EVT, including with respect to Eagle View’s patent holdings.



                                                                        On information and belief,

  Verisk also has had knowledge of the ‘376 Patent since September 23, 2015, the date Plaintiffs

  filed their Complaint against Xactware and Verisk in Eagle View Technologies, Inc. et al. v.

  Xactware Solutions, Inc. et al., District of New Jersey Case No. 1:15-cv-07025-RBK-JS.

         Verisk knew or should have known that Xactware’s actions infringe the claims of the ‘376

  Patent since at least as early as Xactware’s first such act of direct infringement with respect to

  those products after September 8, 2015.



                                                 55
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 57 of 358 PageID: 34213
                                     HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY




                                                                                 As such, Verisk has

  indirectly infringed and continues to indirectly infringe the asserted claims of the ‘376 Patent under

  35 U.S.C. § 271(b).

         E.      Whether Each Limitation of Each Asserted Claim Is Literally Present or
                 Present Under the Doctrine of Equivalents in the Accused Products (L. Pat.
                 R. 3.1(e))

         The chart attached as Exhibit I shows that each limitation of each asserted claim of the ’376

  Patent is literally present in the accused products or is present under the Doctrine of Equivalents.

  Plaintiffs reserve all rights to modify and supplement Exhibit I as discovery progresses. Plaintiffs

  further reserve the right to supplement contentions as to the Doctrine of Equivalents if needed as

  discovery progresses and as the Court further construes the asserted claims.

         F.      The Priority Date To Which Each Asserted Claim Is Entitled (L. Pat. R.
                 3.1(f))

         Claims 17, 19-20, and 23 of the ’376 Patent are entitled to the benefit of priority to at least

  U.S. Provisional Patent Application No. 61/197,904, filed on October 31, 2008.
                                                   56
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 58 of 358 PageID: 34214
                                     HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



         The ‘376 Patent is a continuation of U.S. Patent Application No. 13/438,288 (the “’288

  application”) and therefore claims 17, 19-20, and 23 of the ’376 Patent also are entitled to the

  benefit of priority of the ‘288 application, filed on April 3, 2012. The ‘288 application is a

  continuation of U.S. Patent Application No. 12/467,244 (the “’244 application”) and therefore

  claims 17, 19-20, and 23 of the ’376 Patent also are entitled to the benefit of priority of the ‘244

  application, filed on May 15, 2009.

         G.      Identification of Plaintiffs’ Product That Practices the Claimed Invention in
                 Each Asserted Claim (L. Pat. R. 3.1(g))

         Plaintiffs’ Render House and Twister rooftop aerial measurement products practice the

  invention claimed in asserted claims 17, 19-20, and 23 of the ’376 Patent, including with respect

  to the generation of at least Eagle View PremiumReports, Wall Reports, Extended Coverage

  Reports, QuickSquares Reports, SolarReports, and ClaimsReady Reports.

         H.      Identification of Basis For Willful Infringement Allegations (L. Pat. R. 3.1
                 (h))

         Verisk’s infringement of the ‘376 Patent has been and continues to be willful. As detailed

  in Section XII.D supra, Verisk has had knowledge of the ’376 Patent since it issued on September

  8, 2015. Verisk has acted with knowledge of the ‘376 Patent and without a reasonable basis for a

  good-faith belief that it would not be liable for infringement of the ‘376 Patent. For example,

  subsequent to being informed of the ‘376 Patent, Verisk continued to induce Xactware’s making

  and using of the accused products in a manner that infringes the ‘376 Patent. Verisk has

  disregarded and continues to disregard its infringement and/or an objectively high likelihood that

  its actions constitute infringement of the ‘376 Patent. This objectively-defined risk was known or

  is so obvious that it should have been known to Verisk.

                                                   57
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 59 of 358 PageID: 34215
                                        HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



  XIII. U.S. Patent No. 9,135,737 – Infringement by Xactware

         A.        Claims Infringed By the Accused Products and Statutory Basis (L. Pat. R.
                   3.1(a))

         Xactware has directly infringed and continues to directly infringe, either literally or under

  the doctrine of equivalents, claims 8 and 25 of the ’737 Patent under 35 U.S.C. § 271(a) by making

  and using the rooftop aerial measurement products identified in Section XIII.B infra within the

  United States.

         In addition to directly infringing the ’737 Patent, Xactware has in the past and continues

  to indirectly infringe claims 8 and 25 of the ’737 Patent under 35 U.S.C. § 271(b) by inducing

  direct infringement by others, such as end users of the rooftop aerial measurement products

  identified in Section XIII.B infra.

         In addition to directly and indirectly infringing the ’737 Patent, Xactware has in the past

  and continues to directly infringe claims 8 and 25 of the ’737 Patent under 35 U.S.C. § 271(g). On

  information and belief, Xactware imports into the United States, offers to sell, sells and/or uses

  within the United States products, including, but not limited to, roof reports, made by the rooftop

  aerial measurement products identified in Section I.B infra.            See, e.g., XW00029702-

  XW00029705;        XW00030553-XW00030556;            XW00341848-XW00341857;         XW00661537-

  XW00661550;        XW00223927-XW00223931;            XW00224192-XW00224194;         XW00248624-

  XW00248626;        XW00250779-XW00250781;            XW00251063-XW00251075;         XW00215399-

  XW00215416; XW00311079-XW00311085.




                                                  58
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 60 of 358 PageID: 34216
                                      HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



            B.     The Accused Products (L. Pat. R. 3.1(b))

            The accused products for each asserted claim of the ‘737 Patent are Defendants’ rooftop

  aerial measurement products, including Xactimate and Aerial Sketch; and Xactimate, Property

  Insight/Roof InSight, and the “Mass Production Tool.”

            C.     Chart Identifying Where Each Claim Limitation of Each Asserted Claim is
                   Found Within Each Accused Product (L. Pat. R. 3.1(c))

            Based on information presently available to Plaintiffs, attached as Exhibit J is a chart

  specifically identifying how the accused products meet each limitation of each asserted claim of

  the ’737 Patent. Plaintiffs reserve all rights to modify and supplement Exhibit J as discovery

  progresses. For each dependent claim, Plaintiffs incorporate by reference their contention(s) for

  any claims from which it depends. Plaintiffs provide illustrative examples identifying where each

  limitation is found within the accused products, and reserve the right to rely upon the same, similar

  or supporting information found elsewhere.

            Plaintiffs further reserve the right to supplement these contentions as to the Doctrine of

  Equivalents if needed as discovery progresses and if the Court further construes the asserted

  claims.

            D.     For Indirectly Infringed Claims, Identification of Any Direct Infringement
                   and a Description of the Acts of the Indirect Infringer That Would
                   Contribute to or Induce That Direct Infringement (L. Pat. R. 3.1(d))

            Xactware has induced and continues to induce the direct infringement of claims 8 and 25

  of the ’737 Patent by at least end users of the accused products. Such end users’ use of these

  products constitutes direct infringement. See 35 U.S.C. § 271(a); see also Exhibit J.

            On information and belief, Xactware has had knowledge of the ’737 Patent since it issued

  on September 15, 2015. On information and belief, Xactware has had knowledge of the application
                                                   59
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 61 of 358 PageID: 34217
                                     HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



  that issued as the ’737 Patent (U.S. Patent App. No. 14/450,108) at least as early December 2014

  in connection with Verisk’s intended acquisition of EVT. Verisk performed due diligence related

  to its intended acquisition of EVT, including with respect to Eagle View’s patent holdings.




                                                                                                .   On

  information and belief, Xactware also has had knowledge of the ‘737 Patent since September 23,

  2015, the date Plaintiffs filed their Complaint against Xactware and Verisk in Eagle View

  Technologies, Inc. et al. v. Xactware Solutions, Inc. et al., District of New Jersey Case No. 1:15-

  cv-07025-RBK-JS.

         Xactware knew or should have known that use of the accused products by its end users

  infringes the asserted claims of the ‘737 Patent since at least as early as the first such infringing

  use of such products after September 15, 2015. Xactware knowingly induced such use of those

  products in a manner that infringes the ‘737 Patent, including through at least promotional,

  advertising, and instructional materials, and Xactware had the requisite intent to encourage such

  infringement. See, e.g., EV032113-EV032114; EV032126; EV032111-EV032112; EV032109-

  EV032110; EV032104-EV032108. As such, Xactware has indirectly infringed and continues to

  indirectly infringe the asserted claims of the ‘737 Patent under 35 U.S.C. § 271(b).

         Xactware further knowingly induced its customers to infringe the asserted claims of the

  ’737 Patent by presenting instructional web-based video chats with its customers teaching,

                                                   60
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 62 of 358 PageID: 34218
                                       HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



  demonstrating, and encouraging infringing use of the accused products. See, e.g., XW00045021-

  XW00045027 (webcast demonstrating features of Aerial Sketch to 509 individuals). Xactware

  also knowingly induced its customers to infringe the asserted claims of the ’737 Patent by creating

  and distributing instructional videos for customers that teach, demonstrate, and encourage

  infringing use of the accused products. See, e.g., XW00049732. Xactware additionally knowingly

  induced its customers to infringe the asserted claims of the ’737 Patent by creating and distributing

  training materials to customers that teach, demonstrate, and encourage infringing use of the

  accused products. See, e.g., XW0016112. Xactware further knowingly induced its customers to

  infringe the asserted claims of the ’737 Patent by creating and distributing advertising materials

  that teach, demonstrate, and encourage infringing use of the accused products.             See, e.g.,

  XW00083145 - XW00083219.

            E.     Whether Each Limitation of Each Asserted Claim Is Literally Present or
                   Present Under the Doctrine of Equivalents in the Accused Products (L. Pat.
                   R. 3.1(e))

            The chart attached as Exhibit J shows that each limitation of each asserted claim of the

  ’737 Patent is literally present in the accused products or is present under the Doctrine of

  Equivalents. Plaintiffs reserve all rights to modify and supplement Exhibit J as discovery

  progresses. Plaintiffs further reserve the right to supplement contentions as to the Doctrine of

  Equivalents if needed as discovery progresses and as the Court further construes the asserted

  claims.

            F.     The Priority Date To Which Each Asserted Claim Is Entitled (L. Pat. R.
                   3.1(f))

            Claims 8 and 25 of the ’737 Patent are entitled to the benefit of priority to at least U.S.

  Provisional Patent Application No. 61/197,904, filed on October 31, 2008.
                                                    61
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 63 of 358 PageID: 34219
                                     HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



          The ‘737 Patent is a continuation of U.S. Patent Application No. 13/474,504 (the “’504

  application”) and therefore claims 8 and 25 of the ’737 Patent also are entitled to the benefit of

  priority of the ‘504 application, filed on May 17, 2012. The ‘504 application is a continuation of

  U.S. Patent Application No. 12/467,250 (the “’250 application”) and therefore claims 8 and 25 of

  the ’737 Patent also are entitled to the benefit of priority of the ‘250 application, filed on May 15,

  2009.

          G.     Identification of Plaintiffs’ Product That Practices the Claimed Invention in
                 Each Asserted Claim (L. Pat. R. 3.1(g))

          Plaintiffs’ Render House and Twister rooftop aerial measurement products practice the

  invention claimed in asserted claims 8 and 25 of the ’737 Patent, including with respect to the

  generation of at least Eagle View PremiumReports, Wall Reports, Extended Coverage Reports,

  QuickSquares Reports, SolarReports, and ClaimsReady Reports.

          H.     Identification of Basis For Willful Infringement Allegations (L. Pat. R. 3.1
                 (h))

          Xactware’s infringement of the ‘737 Patent has been and continues to be willful. As

  detailed in Section XIII.D supra, Xactware has had knowledge of the ’737 Patent since it issued

  on September 15, 2015. Xactware has acted with knowledge of the ’737 Patent and without a

  reasonable basis for a good-faith belief that it would not be liable for infringement of the ’737

  Patent. For example, subsequent to being informed of the ’737 Patent, Xactware continued to

  make and use the accused products within the United States in a manner that infringes the ’737

  Patent, as well as to induce ends users to use those products in a manner that infringes the ’737

  Patent. Xactware has disregarded and continues to disregard its infringement and/or an objectively




                                                   62
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 64 of 358 PageID: 34220
                                     HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



  high likelihood that its actions constitute infringement of the ’737 Patent. This objectively-defined

  risk was known or is so obvious that it should have been known to Xactware.

  XIV. U.S. Patent No. 9,135,737 – Infringement by Verisk

         A.      Claims Infringed By the Accused Products and Statutory Basis (L. Pat. R.
                 3.1(a))

         Verisk has indirectly infringed and continues to indirectly infringe claims 8 and 25 of the

  ’737 Patent under 35 U.S.C. § 271(b) by inducing direct infringement by Xactware, including

  Xactware’s making and using the rooftop aerial measurement products identified in Section XIV.B

  infra within the United States.

         B.      The Accused Products (L. Pat. R. 3.1(b))

         The accused products for each asserted claim of the ‘737 Patent are Defendants’ rooftop

  aerial measurement products, including Xactimate and Aerial Sketch; and Xactimate, Property

  Insight/Roof InSight, and the “Mass Production Tool.”

         C.      Chart Identifying Where Each Claim Limitation of Each Asserted Claim is
                 Found Within Each Accused Product (L. Pat. R. 3.1(c))

         Based on information presently available to Plaintiffs, attached as Exhibit J is a chart

  specifically identifying how the accused products meet each limitation of each asserted claim of

  the ’737 Patent. Plaintiffs reserve all rights to modify and supplement Exhibit J as discovery

  progresses. For each dependent claim, Plaintiffs incorporate by reference their contention(s) for

  any claims from which it depends. Plaintiffs provide illustrative examples identifying where each

  limitation is found within the accused products, and reserve the right to rely upon the same, similar

  or supporting information found elsewhere.




                                                   63
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 65 of 358 PageID: 34221
                                      HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



            Plaintiffs further reserve the right to supplement these contentions as to the Doctrine of

  Equivalents if needed as discovery progresses and if the Court further construes the asserted

  claims.

            D.     For Indirectly Infringed Claims, Identification of Any Direct Infringement
                   and a Description of the Acts of the Indirect Infringer That Would
                   Contribute to or Induce That Direct Infringement (L. Pat. R. 3.1(d))

            Verisk has induced and continues to induce the direct infringement of claims 8 and 25 of

  the ’737 Patent by inducing direct infringement by Xactware, including Xactware’s making and

  using the accused products within the United States.

            On information and belief, Verisk has had knowledge of the ‘737 Patent since it issued on

  September 15, 2015. On information and belief, Verisk has had knowledge of the application that

  issued as the ‘737 Patent (U.S. Patent App. No. 14/450,108) since at least as early as December

  2014 in connection with its intended acquisition of EVT. In January 2014, Verisk signed an

  agreement to acquire EVT. Verisk performed due diligence related to its intended acquisition of

  EVT, including with respect to Eagle View’s patent holdings.



                                                                          On information and belief,

  Verisk also has had knowledge of the ‘737 Patent since September 23, 2015, the date Plaintiffs

  filed their Complaint against Xactware and Verisk in Eagle View Technologies, Inc. et al. v.

  Xactware Solutions, Inc. et al., District of New Jersey Case No. 1:15-cv-07025-RBK-JS.

            Verisk knew or should have known that Xactware’s actions infringe the claims of the ‘737

  Patent since at least as early as Xactware’s first such act of direct infringement with respect to

  those products after September 15, 2015.

                                                   64
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 66 of 358 PageID: 34222
                                      HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY




                                                                                 As such, Verisk has

  indirectly infringed and continues to indirectly infringe the asserted claims of the ‘737 Patent under

  35 U.S.C. § 271(b).

            E.     Whether Each Limitation of Each Asserted Claim Is Literally Present or
                   Present Under the Doctrine of Equivalents in the Accused Products (L. Pat.
                   R. 3.1(e))

            The chart attached as Exhibit J shows that each limitation of each asserted claim of the

  ’737 Patent is literally present in the accused products or is present under the Doctrine of

  Equivalents. Plaintiffs reserve all rights to modify and supplement Exhibit J as discovery

  progresses. Plaintiffs further reserve the right to supplement contentions as to the Doctrine of

  Equivalents if needed as discovery progresses and as the Court further construes the asserted

  claims.



                                                   65
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 67 of 358 PageID: 34223
                                     HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



          F.     The Priority Date To Which Each Asserted Claim Is Entitled (L. Pat. R.
                 3.1(f))

          Claims 8 and 25 of the ’737 Patent are entitled to the benefit of priority to at least U.S.

  Provisional Patent Application No. 61/197,904, filed on October 31, 2008.

          The ‘737 Patent is a continuation of U.S. Patent Application No. 13/474,504 (the “’504

  application”) and therefore claims 8 and 25 of the ’737 Patent also are entitled to the benefit of

  priority of the ‘504 application, filed on May 17, 2012. The ‘504 application is a continuation of

  U.S. Patent Application No. 12/467,250 (the “’250 application”) and therefore claims 8 and 25 of

  the ’737 Patent also are entitled to the benefit of priority of the ‘250 application, filed on May 15,

  2009.

          G.     Identification of Plaintiffs’ Product That Practices the Claimed Invention in
                 Each Asserted Claim (L. Pat. R. 3.1(g))

          Plaintiffs’ Render House and Twister rooftop aerial measurement products practice the

  invention claimed in asserted claims 8 and 25 of the ’737 Patent, including with respect to the

  generation of at least Eagle View PremiumReports, Wall Reports, Extended Coverage Reports,

  QuickSquares Reports, SolarReports, and ClaimsReady Reports.

          H.     Identification of Basis For Willful Infringement Allegations (L. Pat. R. 3.1
                 (h))

          Verisk’s infringement of the ‘737 Patent has been and continues to be willful. As detailed

  in Section XIV.D supra, Verisk has had knowledge of the ’737 Patent since it issued on September

  15, 2015. Verisk has acted with knowledge of the ‘737 Patent and without a reasonable basis for

  a good-faith belief that it would not be liable for infringement of the ‘737 Patent. For example,

  subsequent to being informed of the ‘737 Patent, Verisk continued to induce Xactware’s making

  and using of the accused products in a manner that infringes the ‘737 Patent. Verisk has
                                                   66
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 68 of 358 PageID: 34224
                                     HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



  disregarded and continues to disregard its infringement and/or an objectively high likelihood that

  its actions constitute infringement of the ‘737 Patent. This objectively-defined risk was known or

  is so obvious that it should have been known to Verisk.

  XV.    DOCUMENT PRODUCTION ACCOMPANYING DISCLOSURE,
         LOCAL PATENT RULE 3.2

         Pursuant to Local Patent Rule 3.2(g), the categories of documents identified by production

  range below are being produced herewith. The documents in these categories were located and

  identified after a reasonable search. Plaintiffs reserve the right to supplement their production and

  identification of documents in these categories as discovery proceeds, including in response to

  changes and/or clarification in the parties’ contentions, and as permitted by the Court and the Local

  Patent Rules. Plaintiffs additionally reserve the right to rely upon documents and things produced

  by Defendants in this action.

         A.      Local Patent Rule 3.2(a): Documents Regarding Certain Disclosures

         Plaintiffs did not locate any documents in this category after a reasonable search.

         B.      Local Patent Rule 3.2(b): Documents Evidencing Conception and Reduction
                 to Practice

         Plaintiffs identify at least the following non-privileged documents in this category:

  EV000015-EV000048; EV000236-EV000269; EV000451-EV000693; EV000694-EV000806;

  EV000807-EV000845; EV025719-EV026407.

         C.      Local Patent Rule 3.2(c): File Histories

         Plaintiffs identify at least the following non-privileged documents in this category:

  EV027139-EV031984; EV032127-EV033457.




                                                   67
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 69 of 358 PageID: 34225
                                 HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



        D.     Local Patent Rule 3.2(d): Documents Evidencing Patent Ownership

        Plaintiffs identify at least the following non-privileged documents in this category:

  EV026552-EV027138.

        E.     Local Patent Rule 3.2(e): Documents regarding Plaintiffs’ Instrumentalities

        Plaintiffs identify at least the following non-privileged documents in this category:

  EV000001-EV000014; EV000049-EV000235; EV000270-EV000450; EV000846-EV025718;

  EV026546-EV026551; EV026408- EV026545.

        F.     Local Patent Rule 3.2(f): Documents Supporting Infringement Contentions

        Plaintiffs identify at least the following non-privileged documents in this category:

  EV031985-EV032126; EV033458-EV033462; EV01427838-EV01427930.




                                             68
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 70 of 358 PageID: 34226
                               HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



   Dated: June 6, 2017                      KIRKLAND & ELLIS LLP

                                            /s Gianni Cutri
                                            Gianni Cutri (admitted pro hac vice)
                                            KIRKLAND & ELLIS LLP
                                            300 North LaSalle
                                            Chicago, IL 60654
                                            (312) 862-2000




  Liza M. Walsh
  Hector D. Ruiz
  Eleonore Ofosu-Antwi
  WALSH PIZZI O’REILLY FALANGA LLP
  One Riverfront Plaza
  1037 Raymond Blvd., Suite 600
  Newark, New Jersey 07102
  (973) 757-1100

  OF COUNSEL (admitted pro hac vice):

   Adam R. Alper                        Michael W. De Vries
   Brandon Brown                        KIRKLAND & ELLIS LLP
   KIRKLAND & ELLIS LLP                 333 South Hope Street
   555 California Street                Los Angeles, CA 90071
   San Francisco, CA 94104              (213) 680-8400
   (415) 439-1400

   Gianni Cutri                         Jared Barcenas
   KIRKLAND & ELLIS LLP                 KIRKLAND & ELLIS LLP
   300 North LaSalle                    601 Lexington Ave.
   Chicago, IL 60654                    New York, NY 10022
   (312) 862-2000                       (212) 446-4800

  Attorneys for Plaintiffs

                                          69
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 71 of 358 PageID: 34227
                                    HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY



                                  CERTIFICATE OF SERVICE

         I hereby certify that on June 6, 2017, I caused a copy of the foregoing to be served by

  electronic mail to the below counsel of record:

                                    Scott S. Christie
                                    Mark H. Anania
                                    Matthew A. Sklar
                                    Ravin R. Patel
                                    MCCARTER & ENGLISH, LLP
                                    Four Gateway Center
                                    100 Mulberry Street
                                    Newark, New Jersey 07102
                                    Tel: (973) 622-4444
                                    Fax: (973) 624-7070
                                    schristie@mccarter.com

                                    Lee Carl Bromberg (admitted pro hac vice)
                                    MCCARTER & ENGLISH, LLP
                                    265 Franklin Street
                                    Boston, MA 02110
                                    Tel: (617) 449-6500
                                    Fax: (617) 607-9200
                                    lbromberg@mccarter.com


  Dated: June 6, 2017                          KIRKLAND & ELLIS LLP

                                               /s Gianni Cutri
                                               Gianni Cutri (admitted pro hac vice)
                                               KIRKLAND & ELLIS LLP
                                               300 North LaSalle
                                               Chicago, IL 60654
                                               (312) 862-2000



                                               Attorney for Plaintiffs




                                                    70
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 72 of 358 PageID: 34228




                         Exhibit B
                     FILED UNDER SEAL
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 73 of 358 PageID: 34229
                                    ATTORNEYS’ EYES ONLY

  Scott S. Christie
  Matthew A. Sklar
  Ravin R. Patel
  McCARTER & ENGLISH, LLP
  Four Gateway Center
  100 Mulberry Street
  Newark, New Jersey 07102
  Phone: (973) 848-5388
  Fax: (973) 297-3981

  Lee Carl Bromberg
  Brian J. Larivee
  Thomas R. Fulford
  McCARTER & ENGLISH, LLP
  265 Franklin St.
  Boston, Massachusetts 02110
  Phone: (617) 449-6500
  Fax: (617) 607-9200
  Counsel for Defendants Xactware
  Solutions, Inc. and Verisk Analytics, Inc.

                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY

  EAGLE VIEW TECHNOLOGIES, INC. and
  PICTOMETRY INTERNATIONAL CORP.,                     Civil Action No. 15-cv-07025-RBK-JS
                                  Plaintiffs,              ATTORNEYS’ EYES ONLY

                       v.

  XACTWARE SOLUTIONS, INC. and
  VERISK ANALYTICS, INC.,

                                  Defendants.




     XACTWARE SOLUTIONS, INC.’S SECOND SUPPLEMENTAL RESPONSES TO
   EAGLE VIEW TECHNOLOGIES, INC.’S FIRST SET OF INTERROGATORIES (NOS.
                                  1–21)
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 74 of 358 PageID: 34230
                                       ATTORNEYS’ EYES ONLY

           Pursuant to Federal Rules of Civil Procedure 26 and 33, Defendant Xactware Solutions,

  Inc. (“Defendant” or “Xactware”) hereby responds and objects to Eagle View Technologies,

  Inc.’s (“Plaintiff” or “Eagle View”) First Set of Interrogatories (“Interrogatories”) as follows:

                                       GENERAL OBJECTIONS

           Defendant’s response to the Interrogatories is subject to, and incorporates, the following

  General Objections.     Defendant specifically incorporates these General Objections into its

  responses to each Interrogatory, whether or not each such General Objection is expressly referred

  to in Defendant’s response to the Interrogatory.

           1.     Defendant objects to any Interrogatory that seeks information protected from

  disclosure by the attorney-client privilege, the attorney work product doctrine, the joint defense

  or common interest privilege, or any other applicable privilege or immunity, or information that

  is otherwise subject to confidentiality obligations to a third party. Any such Interrogatory has

  been read to exclude the discovery of such privileged information. Nothing contained in this

  response is intended to be, or in any way constitutes, a waiver of any such applicable privilege,

  doctrine, or confidentiality obligation. The inadvertent disclosure by Defendant of information

  protected from disclosure by any privilege or doctrine shall not constitute a waiver by Defendant

  of such objections or protections.

           2.     Defendant objects to any Interrogatory that is premature and/or conflicts with the

  schedule for disclosure or expert opinions entered by the Court or provided for by the Local

  Rules.

           3.     Defendant objects to Plaintiff’s “Definitions” and “Instructions” to the extent they

  purport to impose upon Defendant any duty or obligation that is inconsistent with or in excess of

  those obligations that are imposed by the Federal Rules of Civil Procedure, the Local Rules, or



                                                     2
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 75 of 358 PageID: 34231
                                     ATTORNEYS’ EYES ONLY

  any other applicable rule. In particular, Defendant objects to any Interrogatory to the extent that

  it calls for information that is not relevant to any party’s claims or defenses and is not

  proportional to the needs of the case.

          4.      Defendant objects to Plaintiff’s definition of “Complaint,” and responds with the

  understanding that “Complaint” identifies only the First Amended Complaint filed November 30,

  2015.

          5.      Defendant objects to Plaintiff’s definition of “Defendant”, “Xactware”, “you”,

  “your”, and “yours” as overbroad, unduly burdensome, and vague to the extent it includes any

  entities other than Xactware Solutions, Inc.

          6.      Defendant objects to Plaintiff’s definition of “Accused Product(s)” to the extent it

  includes Xactimate® not in combination with either Roof InsightTM, Property InsightTM, and/or

  Aerial SketchTM, or includes any rooftop aerial measurement product not accused of

  infringement in Plaintiffs’ First Amended Complaint or not identified in Plaintiffs’ Infringement

  Contentions.

          7.      Defendant objects to Plaintiff’s definition of “Xactware Product” to the extent it

  includes any product not designed, developed, manufactured, marketed, offered for sale or sold

  by Xactware.

          8.      Defendant objects to each Interrogatory to the extent that it seeks information not

  in Defendant’s possession, custody or control.

          9.      Defendant objects to each Interrogatory to the extent that it is vague, ambiguous,

  or confusing.

          10.     Defendant objects to any Interrogatory to the extent that it requires Defendant to

  draw a legal conclusion in order to respond.



                                                   3
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 76 of 358 PageID: 34232
                                    ATTORNEYS’ EYES ONLY

         11.     Defendant objects to each Interrogatory to the extent that it improperly and

  prematurely seeks the substance of expert reports, opinions and/or trial testimony.

         12.     Defendant objects to any Interrogatory that requests information about more than

  one topic as a compound question. See Fed. R. Civ. P. 33(a)(1). Defendant will count each

  discrete subpart that does not relate to a “single topic” or “common theme” as a separate

  interrogatory to quantify the total number of propounded interrogatories.

         13.     Defendant will make, and has made, reasonable efforts to respond to the

  Interrogatories, to the extent that no objection is made, as Defendant understands and interprets

  each Interrogatory. If Plaintiff subsequently asserts an interpretation of any Interrogatory that

  differs from the interpretation of Defendant, then Defendant reserves the right to supplement and

  amend its objections and responses.

         14.     Defendant’s responses to the Interrogatories are made without waiver and with

  preservation of:

         a.      all questions as to competency, relevance, materiality, privilege, and admissibility

                 of the responses and the subject matter thereof for any purpose and in any further

                 proceeding in this lawsuit (including trial) and in any other action or matter;

         b.      the right to object to the use of any such responses or the subject matter thereof,

                 on any ground in any further proceeding in this lawsuit (including trial) and in any

                 other action or matter;

         c.      the right to object on any ground at any time to a demand or request for further

                 response; and

         d.      the right at any time to review, correct, add to, supplement, or clarify any of the

                 responses contained herein.



                                                   4
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 77 of 358 PageID: 34233
                                      ATTORNEYS’ EYES ONLY

          15.       Defendant provides theses objections and responses pursuant to the Federal Rules

  of Civil Procedure as amended effective December 1, 2015. Those amendments include, for

  example, revised definitions of the scope of permissible discovery and updated procedures for

  objecting and responding to requests for production. See Fed. R. Civ. P. 26(b)(1) (“Parties may

  obtain discovery regarding any non-privileged matter that is relevant to any party’s claim or

  defense and proportional to the needs of the case, considering the importance of the issues at

  stake in the action, the amount in controversy, the parties’ relative access to relevant information,

  the parties’ resources, the importance of the discovery in resolving the issues, and whether the

  burdens or expense of the proposed discovery outweighs its likely benefit.”); Fed. R. Civ. P.

  34(b)(2).       By making these objections and responses under the revised rules, Defendant

  expressly incorporates objections under the prior version of the Federal Rules of Civil Procedure

  (e.g., to requests that are not reasonably calculated to lead to the discovery of admissible

  evidence) to the extent that the prior version of the Federal Rules of Civil Procedure still applies

  in this case.

          16.       Neither these General Objections nor the specific responses set forth below are an

  admission relative to the existence of any information sought, to the relevance or admissibility of

  any response, or to the truth or accuracy of any statement or characterization contained in the

  Interrogatories.

          17.       Unless otherwise indicated, Defendant will not provide any information

  encompassed by the foregoing objections.

          18.       Defendant’s investigation of the facts relevant to this action is ongoing.

  Accordingly, Defendant reserves the right to amend and/or supplement these responses if further

  information becomes available in the course of its ongoing diligent inquiries, through discovery,



                                                    5
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 78 of 358 PageID: 34234
                                     ATTORNEYS’ EYES ONLY

  or otherwise. These responses should not be construed as, and do not constitute, a waiver of

  Defendant’s right to adduce additional facts at trial.

                           SPECIFIC OBJECTIONS AND RESPONSES

  INTERROGATORY NO. 1:

         Identify by any and all product names, product codes, internal product nomenclatures,

  and/or designations each version of each Accused Product, including but not limited to

  Xactimate®, Roof InSightTM, Property InsightTM, Aerial SketchTM, and any other Xactware

  rooftop aerial measurement product, made, used, offered for sale, sold, or licensed in the United

  States, or imported into the United States by or on behalf of Xactware since September 23, 2009.

  RESPONSE TO INTERROGATORY NO. 1:

         The General Objections are incorporated herein.       Defendant further objects to this

  Interrogatory as overly broad and unduly burdensome, including to the extent that it seeks

  identification of “any and all product names, product codes, internal product nomenclatures,

  and/or designations” for “each version of each Accused Product,” and to the extent it seeks

  information with respect to “any other Xactware rooftop aerial measurement product.”

  Defendant further objects to the unjustified temporal designation.          The scope of this

  Interrogatory is disproportional to the needs of the case.

         Subject to the foregoing objections, Defendant responds that the following list identifies

  representative versions of products accused of infringement in the Complaint:

         •      Xactimate 25.5

         •      Xactimate 27.3

         •      Xactimate 27.5 UC

         •      Xactimate 28.0 SU1



                                                    6
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 79 of 358 PageID: 34235
                                    ATTORNEYS’ EYES ONLY

         •        Xactimate 28.0 SU16

  SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 1

         The General Objections are incorporated herein. The Objections stated in Xactware’s

  original response to this interrogatory, as well as the original response itself, are incorporated

  herein. Xactware objects to this interrogatory as overbroad in that it seeks versions of software

  dating back to September 30, 2009, well before the earliest issued claim-in-suit. Xactware

  objects to this interrogatory as seeking information about versions of Xactimate that do not

  contain the accused products, Aerial Sketch, Roof Insight, and Property Insight.

         Subject to the foregoing objections, Defendant responds that Aerial Sketch was first sold

  in February 2011, Roof Insight was first sold in April 2012, and Property Insight was first sold in

  January 2015.

  INTERROGATORY NO. 2:

         Identify by any and all product names, product codes, internal product nomenclatures,

  and/or designations each version of each Accused Product, including but not limited to
                              TM                      TM               TM
  Xactimate®, Roof InSight       , Property Insight    , Aerial Sketch , and any other Xactware

  rooftop aerial measurement product, under development by Xactware but not yet offered for sale,

  that Xactware intends to make, use, sell, license, or import into the United States.

  RESPONSE TO INTERROGATORY NO. 2:

         The General Objections are incorporated herein.          Defendant further objects to this

  Interrogatory as overly broad and unduly burdensome, including to the extent that it seeks

  identification of “any and all product names, product codes, internal product nomenclatures,

  and/or designations” for “each version of each Accused Product,” and to the extent it seeks

  information with respect to “any other Xactware rooftop aerial measurement product.”



                                                   7
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 80 of 358 PageID: 34236
                                     ATTORNEYS’ EYES ONLY

  Defendant further objects to this Interrogatory as improperly seeking information concerning

  purported products “under development,” which have not been identified by Plaintiff or accused

  of infringement, and which are therefore irrelevant to this case. Defendant further objects to this

  Interrogatory to the extent that it calls for information that is not relevant to any party’s claims or

  defenses, or otherwise is disproportional to the needs of the case, including information relating

  to purported products that may not exist or be released for use and distribution to the public.

  INTERROGATORY NO. 3:

         Separately for each version of each Accused Product, including each Product identified in

  response to Interrogatory Nos. 1 and/or 2, identify all Documents showing the Accused

  Product’s design, structure, function, operation, and development, including but not limited to

  user manuals, training guides and/or videos, promotional, advertising, and instructional

  materials, datasheets, schematics, bills of materials (“BOMs”), technical specifications,

  functional specifications, including but not limited to software, hardware, and system functional

  specifications, documents Related To product requirements, concept and design documents,

  Source Code and documentation related thereto, troubleshooting instructions, testing results, and

  analysis reports.

  RESPONSE TO INTERROGATORY NO. 3:

         The General Objections are incorporated herein. The Objections to Interrogatories Nos. 1

  and 2 are incorporated herein. Defendant further objects to this Interrogatory as overly broad

  and unduly burdensome, including to the extent that it seeks identification of documents for

  “each version of each Accused Product.” The scope of this Interrogatory is disproportional to

  the needs of the case.

          Subject to the foregoing objections, Defendant responds that documents related to the



                                                    8
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 81 of 358 PageID: 34237
                                     ATTORNEYS’ EYES ONLY

  design, structure, function, operation, and development of the Accused Products identified in

  response to Interrogatory Nos. 1 and/or 2 have been produced. See Defendant’s document

  production, XW00000001 – XW00022625. Defendant further states that, to the extent additional

  relevant documents may exist, it will produce these documents as discovery progresses in lieu of

  identifying any particular documents.

  SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 3:

            The General Objections are incorporated herein. The Objections stated in Xactware’s

  original response to this interrogatory, as well as the original response itself, are incorporated

  herein.

            Subject to the foregoing objections, pursuant to Fed. R. Civ. P. 33(d), Defendant directs

  Plaintiff to the document bearing Bates number XW00387538, which lists documents containing

  information responsive to this interrogatory.

  INTERROGATORY NO. 4:

            Separately for each version of each Accused Product, including each Product identified in

  response to Interrogatory Nos. 1 and/or 2, identify by name, title, and work address the Xactware

  Persons or Entities most knowledgeable about the research, conception, design, development,

  engineering, and testing of the Accused Product and describe the nature of each Person’s or

  Entity’s involvement. Include in your response the identity of each Document that supports your

  answer or to which you referred in preparing your answer.

  RESPONSE TO INTERROGATORY NO. 4:

            The General Objections are incorporated herein. The Objections to Interrogatories Nos. 1

  and 2 are incorporated herein. Defendant further objects to this Interrogatory as overly broad

  and unduly burdensome, including to the extent that it seeks identification of information for



                                                    9
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 82 of 358 PageID: 34238
                                    ATTORNEYS’ EYES ONLY

  “each version of each Accused Product.” The scope of this Interrogatory is disproportional to

  the needs of the case.

          Subject to the foregoing objections, Defendant responds that the following individuals

  are most knowledgeable about the research, conception, design, development, engineering, and

  testing of the Accused Products identified in response to Interrogatory Nos. 1 and/or 2:

   Name            Work Address      Nature of Involvement
   Jeff Taylor     1100 West         Research, conception, design, development,
                   Traverse          engineering, and testing of the Accused
                   Parkway           Products
                   Lehi, Utah
   Jeff Lewis      1100 West         Research, conception, design, development,
                   Traverse          engineering, and testing of the Accused
                   Parkway           Products
                   Lehi, Utah


  See Defendant’s document production, XW00000001 – XW00022625. Defendant further states

  it will produce further documents that support this answer as discovery progresses in lieu of

  identifying any particular documents.

  INTERROGATORY NO. 5:

         Separately for each version of each Accused Product, including each Product identified in

  response to Interrogatory Nos. 1 and/or 2, state in detail every location where research, design,

  development, marketing, testing or other use, servicing or other product administration or

  support activities occur; the nature of the work done at each location; and the number of

  personnel (employees, contractors, etc.) involved in the work at each location. Include in your

  response the identity of each Document that supports your answer or to which you referred in

  preparing your answer.

  RESPONSE TO INTERROGATORY NO. 5:

         The General Objections are incorporated herein. The Objections to Interrogatories Nos. 1


                                                  10
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 83 of 358 PageID: 34239
                                    ATTORNEYS’ EYES ONLY


  and 2 are incorporated herein. Defendant further objects to this Interrogatory as overly broad

  and unduly burdensome, including to the extent that it seeks identification of information for

  “each version of each Accused Product.” Defendant further objects to this Interrogatory on the

  grounds that the phrases “other use” and “servicing or other product administration or support

  activities” are vague and ambiguous. The scope of this Interrogatory is disproportional to the

  needs of the case.

            Subject to the foregoing objections, Defendant responds that research, design,

  development, marketing, and testing is performed and coordinated at 1100 West Traverse

  Parkway Lehi, Utah. See Defendant’s document production, XW00000001 – XW00022625.

  Defendant further states it will produce further documents that support this answer as discovery

  progresses in lieu of identifying any particular documents.

  SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 5:

            The General Objections are incorporated herein. The Objections stated in Xactware’s

  original response to this interrogatory, as well as the original response itself, are incorporated

  herein.

            Subject to the foregoing objections, Defendant responds that research, design,

  development, use, and testing activities are performed at the following locations:




                                                  11
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 84 of 358 PageID: 34240
                                    ATTORNEYS’ EYES ONLY




  INTERROGATORY NO. 6:

           Separately for each version of each Accused Product, including each Product identified in

  response to Interrogatory Nos. 1 and/or 2, describe how the Product has been sold, licensed,

  and/or used to sell or license any type of report in the United States, identifying the revenue

  generated by quarter since September 23, 2009, expressed in U.S. dollars and units and

  identifying the persons most knowledgeable about the same. Include in your response the

  identity of each Document that supports your answer or to which you referred in preparing your

  answer.

  RESPONSE TO INTERROGATORY NO. 6:

           The General Objections are incorporated herein. The Objections to Interrogatories Nos. 1

  and 2 are incorporated herein. Defendant further objects to this Interrogatory as overly broad

  and unduly burdensome, including to the extent that it seeks identification of information for

  “each version of each Accused Product.” Moreover, Defendant objects to this Interrogatory on

  the grounds that the phrase “describe how the Product has been sold, licensed, and/or used to sell

  or license any type of report in the United States” is vague and ambiguous. Defendant further

  objects to the unjustified temporal designation. The scope of this Interrogatory is disproportional

  to the needs of the case.

            Subject to the foregoing objections, Defendant responds that it is producing a
                                                                TM                     TM
  spreadsheet showing revenue generated from Roof Insight         , Property Insight    , and Aerial
         TM
  Sketch      by month from June 2011 through December 2015 at Bates No. XW00022626.

  SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 6:

           The General Objections are incorporated herein. The Objections stated in Xactware’s


                                                  12
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 85 of 358 PageID: 34241
                                     ATTORNEYS’ EYES ONLY

  original response to this interrogatory – as well as the original response itself – are incorporated

  herein.

            Subject to the foregoing objections, Defendant directs Plaintiff to Defendant’s response

  to Interrogatory No. 7 below.

  SECOND SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 6:

            The General Objections are incorporated herein. The Objections stated in Xactware’s

  original response to this interrogatory, as well as the original response itself, are incorporated

  herein.

            Subject to the foregoing objections, pursuant to Fed. R. Civ. P. 33(d), Defendant directs

  Plaintiff to the documents bearing Bates numbers XW00387511 – XW00387512, which contains

  information responsive to this interrogatory.

  INTERROGATORY NO. 7:

            Separately for each version of each Accused Product, including each Product identified in

  response to Interrogatory Nos. 1 and/or 2, identify each and every sales office, distributor, agent,

  representative, customer or Entity (including any third party) that uses, makes, imports, offers for

  sale, sells, or licenses such Product or uses such Product to generate any type of report, and

  identify any Entity (including any third party) with which Xactware has entered into an

  agreement or contract Relating To the use, sale and/or distribution in the United States of such

  Product. Include in your response the identity of each Document that supports your answer or to

  which you referred in preparing your answer.

  RESPONSE TO INTERROGATORY NO. 7:

            The General Objections are incorporated herein. The Objections to Interrogatories Nos. 1

  and 2 are incorporated herein. Defendant further objects to this Interrogatory as overly broad



                                                   13
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 86 of 358 PageID: 34242
                                      ATTORNEYS’ EYES ONLY


  and unduly burdensome, including to the extent that it seeks identification of information for

  “each version of each Accused Product.” Moreover, Defendant objects to this Interrogatory as

  compound. In addition, Defendant objects to this Interrogatory to the extent that it calls for

  information that is not relevant to any party’s claims or defenses, or otherwise is disproportional

  to the needs of the case.

            Subject to the foregoing objections, Defendant responds that the following is a list of

  Xactware’s U.S. sales representatives:




            Defendant further states it will produce documents that support this answer as discovery

  progresses in lieu of identifying any particular documents.

  SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 7:

            The General Objections are incorporated herein. The Objections stated in Xactware’s

  original response to this interrogatory – as well as the original response itself – are incorporated

  herein.

            Subject to the foregoing objections,


                                                   14
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 87 of 358 PageID: 34243
                                    ATTORNEYS’ EYES ONLY




                           .

  INTERROGATORY NO. 8:

         Separately for each version of each Accused Product, including each Product identified in

  response to Interrogatory Nos. 1 and/or 2, describe all attempts or plans to design around or

  otherwise avoid infringement of the Eagle View Asserted Patents. Include in your response the

  identity of each Document that supports your answer or to which you referred in preparing your

  answer.

  RESPONSE TO INTERROGATORY NO. 8:

         The General Objections are incorporated herein. The Objections to Interrogatories Nos. 1

  and 2 are incorporated herein. Defendant further objects to this Interrogatory as overly broad

  and unduly burdensome, including to the extent that it seeks identification of information for

  “each version of each Accused Product.” Defendant further objects to this Interrogatory to the

  extent that it seeks information protected by the attorney-client privilege and/or the work product

  doctrine and/or is otherwise privileged or protected from disclosure. Defendant further objects to

  this Interrogatory because it calls for a legal conclusion. Defendant further objects to the form of

  this Interrogatory because it improperly assumes an unwarranted conclusion of infringement.

  Defendant is unaware of any infringement of any valid claim of the Eagle View Asserted

  Patents. The scope of this Interrogatory is disproportional to the needs of the case.

         Subject to the foregoing objections, Defendant responds: none.

  INTERROGATORY NO. 9:

         Separately for each version of each Accused Product, including each Product identified in

  response to Interrogatory Nos. 1 and/or 2, describe all interactions between Xactware personnel



                                                  15
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 88 of 358 PageID: 34244
                                     ATTORNEYS’ EYES ONLY

  (employees, contractors, etc.) and Verisk Analytics, Inc. (“Verisk”) personnel (employees,

  contractors, etc.) related thereto, including by identifying all Xactware and Verisk personnel

  involved in such interactions and their respective roles and responsibilities. Include in your

  response the identity of each Document that supports your answer or to which you referred in

  preparing your answer.

  RESPONSE TO INTERROGATORY NO. 9:

            The General Objections are incorporated herein. The Objections to Interrogatories Nos. 1

  and 2 are incorporated herein. Defendant further objects to this Interrogatory as overly broad

  and unduly burdensome, including to the extent that it seeks identification of information for

  “each version of each Accused Product” and a description of “all interactions” and “all Xactware

  and Verisk personnel involved in such interactions.”          The scope of this Interrogatory is

  disproportional to the needs of the case.

            Subject to the foregoing objections, Defendant responds that to the extent any

  interactions took place between Xactware personnel and Verisk personnel concerning any of the

  Accused Products, they primarily involved James Loveland, Former President of Xactware

  Solutions, Inc., and Scott Stephenson, Chief Executive Officer for Verisk Analytics, Inc.

  Defendant further states it will produce documents that support this answer as discovery

  progresses in lieu of identifying any particular documents.

  SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 9:

            The General Objections are incorporated herein. The Objections stated in Xactware’s

  original response to this interrogatory, as well as the original response itself, are incorporated

  herein.

            Subject to the foregoing objections, Defendant responds that in January 2016, a group of



                                                   16
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 89 of 358 PageID: 34245
                                   ATTORNEYS’ EYES ONLY


  individuals within Xactware, including Jeffrey Taylor and Jeffrey Lewis, who were focused on




                                                                                    Additionally,

  Defendant directs Plaintiff to the document bearing Bates number XW00389388, which lists

  documents containing information responsive to this interrogatory.

  INTERROGATORY NO. 10:

         Describe all interactions between Xactware and/or Verisk personnel (employees,

  contractors, etc.) on the one hand and Eagle View and/or Pictometry personnel (employees,

  contractors, etc.) on the other hand, including by identifying all Xactware, Verisk, Eagle View,

  and/or Pictometry personnel involved in such interactions and their respective roles and

  responsibilities. Include in your response the identity of each Document that supports your

  answer or to which you referred in preparing your answer.

  RESPONSE TO INTERROGATORY NO. 10:

         The General Objections are incorporated herein.       Defendant further objects to this

  Interrogatory as improperly unlimited in time and scope, and as overly broad and unduly

  burdensome. Moreover, Defendant objects to this Interrogatory to the extent it seeks information

  that is not limited to any of the Accused Products, the Asserted Claims or the Asserted Patents.

  In addition, Defendant objects to this Interrogatory to the extent the burden of deriving such

  information is substantially the same for Defendant as it is for Plaintiff. The scope of this



                                                17
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 90 of 358 PageID: 34246
                                    ATTORNEYS’ EYES ONLY

  Interrogatory is disproportional to the needs of the case.

  INTERROGATORY NO. 11:

          Describe all efforts by Xactware and/or Verisk to emulate, capitalize on, reverse

  engineer, and/or analyze any Eagle View Product or technology, Identify any and all internal

  competitive analyses regarding rooftop aerial measurement technology, including with respect to

  Eagle View and/or any other competitor, and Identify all Eagle View Source Code, Products,

  and/or technical documentation (including any Document that contains any of Eagle View’s

  proprietary information, including with respect to Eagle View’s operating system, software

  products, Source Code, or any other aspects of Eagle View’s technology, including with respect

  to Eagle View’s hardware, software, and/or any other aspects of Eagle View’s proprietary

  technologies) and/or Communications relating to such Eagle View Source Code, Products,

  and/or technical documentation in your possession, custody, or control, including by identifying

  the circumstances by which you acquired the same and all Persons knowledgeable about the

  same.

  RESPONSE TO INTERROGATORY NO. 11:

          The General Objections are incorporated herein.      Defendant further objects to this

  Interrogatory as improperly unlimited in time and scope, and as overly broad and unduly

  burdensome. Defendant further objects to the form of this interrogatory because it improperly

  assumes an unwarranted conclusion of “efforts.” Defendant is unaware of any such “efforts”

  related to Eagle View Products or technology. Moreover, Defendant objects to this Interrogatory

  to the extent the phrase “capitalize on” is vague and ambiguous. In addition, Defendant objects

  to this Interrogatory as compound.

          Subject to the foregoing objections, Defendant responds: none.



                                                   18
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 91 of 358 PageID: 34247
                                    ATTORNEYS’ EYES ONLY


  INTERROGATORY NO. 12:

         Identify each and every current and former employee of Xactware who was employed by

  Eagle View, either directly or through a subcontractor, third party, or otherwise, at any time prior

  to such Person’s employment by Xactware, either directly or through a subcontractor, third party,

  or otherwise, with Documents in such Person’s possession, custody or control, that were

  generated while such Person was employed by Eagle View, either directly or through a

  subcontractor, third party, or otherwise, and/or where such Document contains any of Eagle

  View’s proprietary information, including with respect to Eagle View’s operating system,

  software products, Source Code, or any other aspects of Eagle View’s technology, including with

  respect to Eagle View’s hardware, software, and/or any other aspects of Eagle View’s

  proprietary technologies, Eagle View’s financial Documents, Eagle View’s marketing or sales

  Documents, and/or any other Eagle View Documents related to Eagle View’s business; or that

  brought such Documents to Xactware.

  RESPONSE TO INTERROGATORY NO. 12:

         The General Objections are incorporated herein.         Defendant further objects to this

  Interrogatory as improperly unlimited in time and scope, compound, and incomprehensible, and

  as overly broad and unduly burdensome, including to the extent that it seeks an identification of

  “each and every current and former employee of Xactware who was employed by Eagle View,

  either directly or through a subcontractor, third party, or otherwise.” Moreover, Defendant

  objects to the extent the phrase “or otherwise” is vague and ambiguous. The scope of this

  Interrogatory is disproportional to the needs of the case.

         Subject to the foregoing objections, Defendant responds: none.

  INTERROGATORY NO. 13:



                                                   19
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 92 of 358 PageID: 34248
                                    ATTORNEYS’ EYES ONLY

         If Xactware contends that any Accused Product, including the Products identified in

  response to Interrogatory Nos. 1 and 2, should not be subject to an injunction in This Case,

  describe in detail all factual and legal bases for Xactware’s contentions; identify all information

  that supports or rebuts Xactware’s contention(s); and identify all Persons most knowledgeable

  of, and all Documents Relating To, Xactware’s contention(s).

  RESPONSE TO INTERROGATORY NO. 13:

         The General Objections are incorporated herein. The Objections to Interrogatories Nos. 1

  and 2 are incorporated herein. Defendant further objects to this Interrogatory on the grounds that

  it is overly broad and unduly burdensome, and seeks a legal conclusion.

  INTERROGATORY NO. 14:

         State the time, date, substance and circumstances of any Communications between

  Xactware and any other Entity, including but not limited to Verisk and/or EagleView

  Technology Corporation (“EVT”), in the context of Verisk’s intended acquisition of, merger

  with, and/or other corporate transaction involving EagleView or otherwise, Concerning Eagle

  View, the Eagle View Asserted Patents and any Prior Art related thereto, the Accused Products,

  Eagle View software products, or This Case. For each Communication, identify all Entities that

  participated in the Communication, either by providing or receiving information, and all related

  Documents, including any notes, minutes, or memoranda Concerning the Communication and

  Documents embodying the Communication.

  RESPONSE TO INTERROGATORY NO. 14:

         The General Objections are incorporated herein.         Defendant further objects to this

  Interrogatory as improperly unlimited in time and scope, and as overly broad and unduly

  burdensome, including to the extent that it seeks information relating to “any Communications”



                                                  20
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 93 of 358 PageID: 34249
                                      ATTORNEYS’ EYES ONLY

  as well as the “time, date, substance, and circumstances” for same. Moreover, Defendant objects

  to this Interrogatory to the extent any communications involved Eagle View Technology

  Corporation because the burden of deriving such information is substantially the same for

  Plaintiff as it is for Defendant. The scope of this Interrogatory is disproportional to the needs of

  the case.

            Subject to the foregoing objections, Defendant responds that it will produce documents

  that contain information responsive to this Interrogatory as discovery progresses.

  SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 14:

            The General Objections are incorporated herein. The Objections stated in Xactware’s

  original response to this interrogatory, as well as the original response itself, are incorporated

  herein.

            Subject to the foregoing objections, pursuant to Fed. R. Civ. P. 33(d), Defendant directs

  Plaintiff to the document bearing Bates number XW00387513, which lists documents containing

  information responsive to this interrogatory.

  INTERROGATORY NO. 15:

            For each of the Eagle View Asserted Patents, state with particularity all facts Concerning

  how and when Xactware first learned of the patent, including the date, circumstances and who

  was involved or has knowledge thereof, an identification of all persons within who were

  informed of the patent, an identification of all actions taken by Xactware as a result of becoming

  aware of the Eagle View Asserted Patents, including any comparisons made to the Accused

  Products; an identification of all documents and evidence relating to Xactware’s awareness of

  the Eagle View Asserted Patents, and an identification of all individuals knowledgeable about

  Xactware’s awareness of the Eagle View Asserted Patents and the subject matter known by



                                                    21
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 94 of 358 PageID: 34250
                                     ATTORNEYS’ EYES ONLY

  them. Include in your response the identity of each Document that supports your answer or to

  which you referred in preparing your answer.

  RESPONSE TO INTERROGATORY NO. 15:

            The General Objections are incorporated herein.       Defendant further objects to this

  Interrogatory as compound, overly broad, and unduly burdensome. Moreover, Defendant objects

  to this Interrogatory to the extent that it seeks information protected by the attorney-client

  privilege and/or the work product doctrine and/or is otherwise privileged or protected from

  disclosure.

  SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 14:

            The General Objections are incorporated herein. The Objections stated in Xactware’s

  original response to this interrogatory, as well as the original response itself, are incorporated

  herein.

            Subject to the foregoing objections, Xactware responds that it first learned of U.S. Pat.

  No 8,078,436 no earlier than the date the ex parte Reexamination Certificate was issued, August

  27, 2014. For the other asserted patents, Xactware first learned of each patent no earlier than the

  date when each such patent was issued.

  INTERROGATORY NO. 16:

            Identify all Persons (including both experts and non-experts) that Xactware expects will

  offer testimony (written or oral) on its behalf at any hearing in This Case, the subject matter upon

  which each Person is expected to testify, and the facts and/or opinions to which each Person is

  expected to testify.

  RESPONSE TO INTERROGATORY NO. 16:




                                                   22
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 95 of 358 PageID: 34251
                                      ATTORNEYS’ EYES ONLY

            The General Objections are incorporated herein.       Defendant further objects to this

  Interrogatory on the grounds that it is overly broad and unduly burdensome.              Moreover,

  Defendant objects to this Interrogatory as premature.

            Subject to the foregoing objections, Defendant responds that it will supplement its answer

  to this Interrogatory at the time required under the Local Rules and in accordance with the

  schedule entered in this action.

  SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 16:

            The General Objections are incorporated herein. The Objections stated in Xactware’s

  original response to this interrogatory, as well as the original response itself, are incorporated

  herein.

            Subject to the foregoing objections, Defendant responds that it expects that Dr. Joseph

  Mundy will offer expert testimony regarding non-infringement and invalidity issues. Defendant

  also expects that Dr. Geoff Cohen will offer expert testimony regarding non-infringement and

  invalidity issues.

  INTERROGATORY NO. 17:

            Identify each Entity or Person with knowledge of one or more of the facts set forth in

  Xactware’s responses to any Eagle View Interrogatory, including any Entity or Person who

  supplied information used in preparing responses to any Eagle View Interrogatory, or any facts

  alleged in the Complaint, and for each Entity or Person state in general terms the knowledge

  Xactware believes the Entity or Person possesses.

  RESPONSE TO INTERROGATORY NO. 17:

            The General Objections are incorporated herein.       Defendant further objects to this

  Interrogatory on the grounds that it is compound, overly broad, and unduly burdensome.



                                                    23
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 96 of 358 PageID: 34252
                                     ATTORNEYS’ EYES ONLY


            Subject to the foregoing objections, Defendant responds that the following individuals

  provided information in support of Defendant’s responses to Plaintiff’s Interrogatories:

                       Subject Matter of Knowledge
                       Development, creation, marketing and sales of the Accused Products

                       Development, creation, marketing and sales of the Accused Products

                       Knowledge of the Accused Products; correspondence between and
                       among the parties
                       Sales of the Accused Products

                       Revenue and profit from sales of the Accused Products

  SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 17:

            The General Objections are incorporated herein. The Objections stated in Xactware’s

  original response to this interrogatory, as well as the original response itself, are incorporated

  herein.

            Subject to the foregoing objections, Defendant responds that the following individual

  provided information in support of Defendant’s responses to Plaintiff’s Interrogatories:

                       Subject Matter of Knowledge

                       Revenue and profit from sales of the Accused Products


  INTERROGATORY NO. 18:

            Identify each Person from whom Documents were collected or reviewed for possible

  production in response to any Eagle View Request for Production to Xactware, and for each

  Document produced by Xactware in this action, identify the Entity or Person that was in

  possession, custody or control of such Document at the time of review or collection.

  RESPONSE TO INTERROGATORY NO. 18:




                                                  24
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 97 of 358 PageID: 34253
                                     ATTORNEYS’ EYES ONLY


            The General Objections are incorporated herein.      Defendant further objects to this

  Interrogatory on the grounds that it is overly broad and unduly burdensome.              Moreover,

  Defendant objects to this Interrogatory to the extent that it seeks information protected by the

  work product doctrine.

  SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 18:

            The General Objections are incorporated herein. The Objections stated in Xactware’s

  original response to this interrogatory, as well as the original response itself, are incorporated

  herein.

            Subject to the foregoing objections, Defendant responds that documents and e-mails were

  collected from



  INTERROGATORY NO. 19:

            Assuming infringement by Xactware of the Eagle View Asserted Patents, state the

  amount of money that Xactware contends is owed to Eagle View and identify the complete

  factual and legal bases for that contention, including, without limitation: (i) an identification of

  each damages theory that you contend should be used in the damages calculation (e.g.,

  reasonable royalty, lost profits, etc.); (ii) the specific inputs that you contend should be used

  under each such theory in the damages calculation (e.g., the royalty rate on net sales); (iii) the

  date(s) on which you contend damages should begin (and the bases supporting such dates); (iv)

  the amount of damages attributable to any portion of the Accused Products; and (v) an

  identification of all documents and things on which such calculation is based. If Xactware

  contends that Eagle View is not entitled to lost profits, then your answer should include, without

  limitation, the factual basis for any applicable Panduit factors; otherwise, your response should



                                                  25
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 98 of 358 PageID: 34254
                                    ATTORNEYS’ EYES ONLY

  disclose the amount and basis for a claim of lost profits. Your answer should also include all

  factual bases for any contentions concerning the Georgia Pacific factors or other factors relevant

  to the determination of damages. If you contend that the entire market value of the Accused

  Products is not the proper damages base, your answer should identify what Xactware contends

  the proper damages base should be and identify all support for any contention that the basis of

  consumer demand for the Accused Products does not correspond to one or more elements of the

  asserted claims of the Eagle View Asserted Patents.

  RESPONSE TO INTERROGATORY NO. 19:

          The General Objections are incorporated herein.        Defendant further objects to this

  Interrogatory on the grounds that it is compound, vague, ambiguous, overly broad, and unduly

  burdensome.     Moreover, Defendant objects to this Interrogatory to the extent that it seeks

  information protected by the attorney-client privilege and/or the work product doctrine and/or is

  otherwise privileged or protected from disclosure. Defendant further objects to this Interrogatory

  because it calls for a legal conclusion. Defendant also objects to this Interrogatory as premature

  to the extent that this Interrogatory calls for expert opinion and testimony and expert reports are

  not yet required to be produced. Defendant further objects to this Interrogatory to the extent it is

  based on the faulty premise that Xactware has infringed a valid claim of any of the Eagle View

  Asserted Patents.

          Subject to the foregoing objections, Defendant will supplement its answer to this

  Interrogatory at the time required under the Local Rules and in accordance with the schedule

  entered in this action.

  INTERROGATORY NO. 20:




                                                  26
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 99 of 358 PageID: 34255
                                     ATTORNEYS’ EYES ONLY

         Describe the identity, content, interpretation, and circumstances surrounding the

  formation of all patent or technology license agreements executed since January 1, 2000 that: (a)

  you produced or will produce, identified or will identify in this case, (b) relate to aerial roof

  estimation systems and/or methods or any other technology related to the Asserted Patents or

  Accused Products, or (c) that you contend are comparable to a license that you would have taken

  in a hypothetical negotiation in This Case. For each such license, your answer should include at

  least the following: (i) names of all parties; (ii) the royalty rate; (iii) the royalty base; (iv) the

  term; (v) the technology at issue; (vi) the patent numbers for each patent covered by the license;

  (vii) the total amount of money paid under the license; (viii) whether the license was paid as a

  lump-sum or as a running royalty; (ix) whether it was assumed that the patents were infringed

  and valid; and (x) whether there were cross-licenses for any patents and, if so, how each cross-

  license impacted items (ii), (iii), (vii). Your description must also include all grounds for any

  contention that the license is comparable to what the parties would have agreed to in the

  hypothetical negotiation in this case.

  RESPONSE TO INTERROGATORY NO. 20:

         The General Objections are incorporated herein.           Defendant further objects to this

  Interrogatory on the grounds that it is compound, vague, ambiguous, overly broad, and unduly

  burdensome.     Moreover, Defendant objects to this Interrogatory to the extent that it seeks

  information protected by the attorney-client privilege and/or the work product doctrine and/or is

  otherwise privileged or protected from disclosure. Defendant further objects to this Interrogatory

  because it calls for a legal conclusion. Defendant also objects to this Interrogatory as premature

  to the extent that this Interrogatory calls for expert opinion and testimony and expert reports are

  not yet required to be produced. Defendant further objects to this Interrogatory to the extent it is



                                                   27
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 100 of 358 PageID: 34256
                                       ATTORNEYS’ EYES ONLY


   based on the faulty premise that Xactware has infringed a valid claim of any of the Eagle View

   Asserted Patents. Defendant further objects to the unjustified temporal designation.

             Subject to the foregoing objections, Defendant responds: none.

   SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 20:

             The General Objections are incorporated herein. The Objections stated in Xactware’s

   original response to this interrogatory – as well as the original response itself – are incorporated

   herein.

             Subject to the foregoing objections, Defendant responds that it is not aware of any




   INTERROGATORY NO. 21:

             If Xactware contends that one or more claims of any of the Eagle View Asserted Patents

   are invalid under 35 U.S.C. § 101, describe in detail all factual and legal bases for Xactware’s

   contention(s); identify all information that supports or rebuts Xactware’s contention(s); and

   identify all Persons most knowledgeable of, and all Documents Relating To, Xactware’s

   contention(s).

   RESPONSE TO INTERROGATORY NO. 21:

             The General Objections are incorporated herein.        Defendant further objects to this

   Interrogatory on the grounds that it is overly broad and unduly burdensome and seeks a legal

   conclusion.

             Subject to the foregoing objections, Defendant refers Plaintiff to Defendants Xactware

   Solutions, Inc. and Verisk Analytics, Inc.’s Motion to Dismiss Plaintiffs’ Complaint Under 35

   U.S.C. § 101 filed on February 9, 2015 [Dkt. No. 50].



                                                     28
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 101 of 358 PageID: 34257
                                       ATTORNEYS’ EYES ONLY


   SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 21:

             The General Objections are incorporated herein. The Objections stated in Xactware’s

   original response to this interrogatory – as well as the original response itself – are incorporated

   herein.

             Subject to the foregoing objections, Defendant also refers Plaintiffs to its reply papers in

   support of its Motion to Dismiss Plaintiffs’ Complaint Under 35 U.S.C. § 101.




   Dated: May 9, 2017                              s/Scott S. Christie
                                                           Scott S. Christie
                                                           Matthew A. Sklar
                                                           Ravin R. Patel
                                                           McCARTER & ENGLISH, LLP
                                                           Four Gateway Center
                                                           100 Mulberry Street
                                                           Newark, New Jersey 07102
                                                           Phone: (973) 848-5388
                                                           Fax: (973) 297-3981

                                                           Lee Carl Bromberg
                                                           Brian J. Larivee
                                                           Thomas R. Fulford
                                                           McCARTER & ENGLISH, LLP
                                                           265 Franklin St.
                                                           Boston, Massachusetts 02110
                                                           Phone: (617) 449-6500
                                                           Fax: (617) 607-9200

                                                           Counsel for Defendants Xactware
                                                           Solutions, Inc. and Verisk Analytics, Inc.




                                                     29
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 102 of 358 PageID: 34258
                                 ATTORNEYS’ EYES ONLY


                                CERTIFICATE OF SERVICE

         I hereby certify that on May 9, 2017, I caused a copy of XACTWARE SOLUTIONS,

   INC. RESPONSES TO EAGLE VIEW TECHNOLOGIES, INC.’S FIRST SET OF

   INTERROGATORIES (NOS. 1–21) to be served via email on counsel for Plaintiffs.



                                                    /s/Thomas R. Fulford
                                                       Thomas R. Fulford




                                              30
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 103 of 358 PageID: 34259




                          Exhibit E
                     FILED UNDER SEAL
                 Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 104 of 358 PageID: 34260
                                                                           HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY

                                                              EXHIBIT C
                               PLAINTIFFS’ CONTENTIONS PURSUANT TO L. PAT. R. 3.1(c)
               Eagle View Technologies, Inc., et al. v. Xactware Solutions, Inc., et al., Civ. A. No. 1:15-cv-07025 (D.N.J.)

                                                           U.S. Patent 8,209,152

     Claim Terms in U.S. Patent                       Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
             8,209,152
    Claim 1: A computer-             To the extent that the preamble is found to be limiting, the accused products4 provide “[a]
    implemented method for           computer-implemented method for generating a roof estimate report,” including, for example, as
    generating a roof estimate       shown in EV032052. See also EV032111- EV032112 (http://www.xactware.com/en-
    report, the method comprising:   us/solutions/claims-estimating/Xactimate®/28/single-platform/); EV032126 and EV032113-
                                     EV032114 (https://www.youtube.com/watch?v=XrgZr6Vq4jo).

                                     According to Defendants, Defendants’ Xactimate® is a “software platform for estimating property
                                     claims.” D.I. 132-1 (“Lewis Decl.”) ¶ 3. “Xactimate® can be used with a wide variety of different
                                     software systems, components, and/or modules depending on the user’s needs.” Lewis Decl. ¶ 4.

1
      Unless otherwise indicated, all screenshots in this claim chart pertain to version 28 (including SU1 and SU16) of Xactimate®, and
      the version of Aerial Sketch™ operable therewith, and/or the Property InSight™ Mass Production Tool. Plaintiffs have only
      received a subset of all versions of Xactimate® and/or Aerial Sketch™ and expressly reserve the right to update these contentions
      as they receive further discovery.
2
      Unless otherwise indicated, Plaintiffs’ contentions pursuant to Local Patent Rule 3.1(c) are directed to each of the desktop, online,
      and mobile versions of Xactimate®. EV032111- EV032112 (http://www.xactware.com/en-us/solutions/claims-
      estimating/Xactimate®/28/single-platform/).
3
      All references listed are exemplary and non-exclusive. Plaintiffs reserve all rights to modify and supplement Exhibit C as
      discovery progresses. Plaintiffs further reserve the right to supplement these contentions as to the Doctrine of Equivalents if
      needed as discovery progresses and if the Court construes the asserted claims.
4
      As defined in Section V.B and VI.B of Plaintiffs’ Second Amended Disclosure Of Asserted Claims and Infringement Contentions
      Pursuant To L. Pat. R. 3.1.
                                                                      1
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 105 of 358 PageID: 34261
                                                                  HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                   Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152
                             For example, “Aerial Sketch™ is Xactware software that can be used by end users in conjunction
                             with Xactimate® to analyze the dimensions of roofs from aerial images.” Lewis Decl. ¶ 10. The
                             Xactimate® platform can generate roof estimate reports from the roof model generated through the
                             Aerial Sketch™ software. See generally XW00029402 (generating roof estimate reports at step-4
                             "Complete"). In addition, “[t]he Property InSight™ system is used with Xactimate® to facilitate
                             repair estimates and creation of reports describing various aspects of buildings and properties” and
                             Roof InSight™ “is used with Xactimate® to facilitate repair estimates and creation of reports only
                             for the roofs of buildings.” Lewis Decl. ¶ 6.
                                                                                                     ¶ 7.

                                                                       Lewis Decl. ¶ 8.
                                                             Lewis Decl. ¶ 11.

                             1) XACTIMATE® IN COMBINATION WITH AERIAL SKETCH
                             Xactimate® in combination with Aerial Sketch™ is a software program used to create roof
                             estimate reports as demonstrated by technical documentation produced by Defendants that purports
                             to describe Xactimate® 28.0:

                             The below exemplary evidence shows that Xactimate® in combination with Aerial Sketch™ is a
                             computer-implemented application that requires at a minimum various computer components
                             including computer processors, memory, hard drives, and an operating system, as demonstrated by
                             Defendants’ exemplary documentation:




                                                             2
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 106 of 358 PageID: 34262
                                                              HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                 Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             XW00100705 (annotated); see also XW00100703 -706.




                                                         3
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 107 of 358 PageID: 34263
                                                                 HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                   Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             XW00100706 (annotated); see also XW00100703 -706.

                             “Aerial Sketch™ is Xactware software that can be used by end users in conjunction with
                             Xactimate® to analyze the dimensions of roofs from aerial images.” See Lewis Decl. ¶ 10.




                                                            4
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 108 of 358 PageID: 34264
                                                                 HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                   Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             http://www.verisk.com/archived/2011/xactware-releases-aerial-sketch-for-Xactimate®.html.

                             Aerial Sketch™ is a roof estimating solution within the Xactimate® platform that can generate
                             roof estimate reports, as demonstrated by Defendants’ exemplary documentation:




                             XW00019220.




                             XW00019238.

                             Xactimate® in conjunction with Aerial Sketch™ allows generating and viewing roof estimate
                             reports based on a sketched three-dimensional model of the roof, as demonstrated by Defendants’
                             exemplary documentation:




                                                            5
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 109 of 358 PageID: 34265
                                                             HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             XW00064999; see also XW00098832 ("


                                                                              ).

                             2) THE PROPERTY INSIGHT MASS PRODUCTION TOOL, IN
                             COMBINATION WITH PROPERTY INSIGHT, ROOF INSIGHT, AND
                             XACTIMATE



                                                        6
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 110 of 358 PageID: 34266
                                                                 HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                   Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152
                             The Property InSight™ Mass Production Tool is a software program used to generate and modify
                             roof models for use in generating Roof InSight™ and Property InSight™ reports that are delivered
                             through Xactimate®. Property InSight™ Mass Production Tool practices this element as
                             demonstrated by technical documentation produced by Defendants that purports to describe
                             Property InSight™ Mass Production Tool:

                             The below exemplary evidence shows that the Property InSight™ Mass Production Tool is a
                             computer-implemented suite of automated applications and services that allow the production of
                                                                                     for Property InSight™.




                             XW00224419; see also e.g., XW00216843.

                             According to Defendants, an operator of the Property InSight™ Mass Production Tool submits a
                                                      e” for quality assurance and acceptance, as demonstrated by Defendants’
                             exemplary documentation.




                             XW00059958.



                                                            7
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 111 of 358 PageID: 34267
                                                                 HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                   Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             XW00059958.


                             The operator submits the model of the roof after the model is generated and modified as needed, as
                             demonstrated by Defendants’ exemplary documentation.




                             XW00124978.




                             XW00224419; see also e.g., XW00216843.

                             “Property InSight™ system is used with Xactimate® to facilitate repair estimates and creation of
                             reports describing various aspects of building s and properties.” See Lewis Decl. ¶ 6.



                                                             8
              Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 112 of 358 PageID: 34268
                                                                         HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


 Claim Terms in U.S. Patent                         Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
         8,209,152
                                    The Property InSight™ Mass Production Tool is computer-implemented software as evidenced by
                                    the fact that it requires a Windows Operating System, CPU (i.e., computer processor), RAM (i.e.,
                                    computer memory), and an Internet connection, as demonstrated by Defendants’ exemplary
                                    documentation:




                                    XW00216843.

displaying a first and a second     The accused products perform the step of “displaying a first and a second aerial image of a building
aerial image of a building          having a roof, each of the aerial images providing a different view of the roof of the building.”
having a roof, each of the aerial
images providing a different        1) XACTIMATE® IN COMBINATION WITH AERIAL SKETCH
view of the roof of the
building;                           Xactimate® in combination with Aerial Sketch™ is a software program that displays multiple
                                    aerial images of a building having a roof, each providing a different view of the roof of the
                                    building.




                                                                    9
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 113 of 358 PageID: 34269
                                                                HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                   Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152
                             The below screenshot of an operational version of Xactimate® in combination with Aerial
                             Sketch™ depicts




                                                           10
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 114 of 358 PageID: 34270
                                                            HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent               Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             EV032043.



                                                       11
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 115 of 358 PageID: 34271
                                                                HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                   Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152
                             Xactimate® in combination with Aerial Sketch™ discloses this element as demonstrated by
                             technical documentation produced by Defendants that purports to describe Xactimate® 28.0:

                             The Aerial Sketch™ v.2 documentation demonstrates that




                             XW00124216.

                             Aerial Sketch™                                                      as demonstrated by
                             Defendants’ exemplary documentation:




                             XW00124216.

                             Aerial Sketch™ uses




                                                           12
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 116 of 358 PageID: 34272
                                                                  HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                   Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152
                             XW00043866.

                             An operator may

                                                                                     :




                             XW00043866.

                             Defendants capture aerial imagery of roofs fro
                                                                              See XW00049553 (email re Updated aerial

                                                            13
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 117 of 358 PageID: 34273
                                                                  HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                   Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152
                             imagery capture specs v2.0); XW00049554 (Xactware Aerial Imagery Capture Specs v2.0
                             describing aerial imagery capture requirements, including “
                                                     ).




                             XW00049570 (Xactware RFP to Aerodata re Oblique Aerial Imagery Capture of Urban Areas).

                             Defendants documentation further describes the need to have multiple aerial images taken from
                             different angles:




                             XW00124216.

                             An operator may select from different images of the roof taken from different angles, as
                             demonstrated by Defendants’ exemplary documentation:




                                                            14
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 118 of 358 PageID: 34274
                                                                 HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                   Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             XW00020307.

                             An operator may select from different images providing different views from different angles of
                             the same roof, as demonstrated by Defendants’ exemplary documentation:




                                                            15
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 119 of 358 PageID: 34275
                                                                HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                   Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             XW00020307.

                             Additionally, Xactimate® in combination with Aerial Sketch™ discloses this element as
                             demonstrated by exemplary excerpts of source code for Xactimate® 28.0:




                                                           16
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 120 of 358 PageID: 34276
                                                         HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent            Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             2) THE PROPERTY INSIGHT MASS PRODUCTION TOOL, IN
                             COMBINATION WITH PROPERTY INSIGHT, ROOF INSIGHT, AND
                             XACTIMATE


                                                    17
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 121 of 358 PageID: 34277
                                                                  HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                   Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152
                             The Property InSight™ Mass Production Tool is a software program that displays multiple aerial
                             images of a building having a roof, each providing a different view of the roof of the building. The
                             Property InSight™ Mass Production Tool




                             The below screenshot of an operational version of the Property InSight™ Mass Production Tool
                             depicts




                             EV01427908.

                                                            18
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 122 of 358 PageID: 34278
                                                                  HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                  Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152

                             The below screenshot includes




                             EV01427908.

                             The Property InSight™ Mass Production Tool discloses this element as demonstrated by technical
                             documentation produced by Defendants that purports to describe Property InSight™ Mass
                             Production Tool:




                                                             19
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 123 of 358 PageID: 34279
                                                                 HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                    Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152
                             The Property InSight™ Mass Production Tool User Guide demonstrates that the Property
                             InSight™ Mass Production Tool software

                                                                               , as demonstrated by Defendants’ exemplary
                             documentation:




                             XW00124978.

                             The Property InSight™ Mass Production Tool provides




                                                            20
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 124 of 358 PageID: 34280
                                                                  HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                   Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             XW00224419; see also XW00224422 (“
                                                                                        ”).

                             Defendants’ documentation for the Property InSight™ Mass Production Tool, for example,
                             describe the need for multiple aerial images, including vertical (i.e., top down view) and oblique
                             (i.e., oblique perspective view) aerial images:




                             XW00059958.



                                                             21
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 125 of 358 PageID: 34281
                                                                  HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                   Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152
                             Roof InSight™ starts with “high-quality, high-resolution aerial data that includes aerial imagery.”
                             EV031995 (http://www.xactware.com/en-us/solutions/roof-data/roof-insight/faqs/).

                             Defendants capture aerial imagery of roofs from
                                                                             See XW00049553 (email re Updated aerial
                             imagery capture specs v2.0); XW00049554 (Xactware Aerial Imagery Capture Specs v2.0
                             describing aerial imagery capture requirements, including “
                                                     ).




                             XW00049570 (Xactware RFP to Aerodata re Oblique Aerial Imagery Capture of Urban Areas).

                             Defendants documentation further describes the need to have multiple aerial images taken from
                             different angles:




                                                             22
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 126 of 358 PageID: 34282
                                                                HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                  Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             XW00216811.

                             Additionally, Xactimate® in combination with Roof InSight™, Property InSight™, and the
                             Property InSight™ Mass Production Tool discloses this element as demonstrated by exemplary
                             excerpts of source code for the Property InSight™ Mass Production Tool:




                                                          23
             Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 127 of 358 PageID: 34283
                                                                      HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


 Claim Terms in U.S. Patent                       Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
         8,209,152




receiving an indication of a     The accused products perform the step of “receiving an indication of a feature of the building
feature of the building shown in shown in the first aerial image.”
the first aerial image;
                                 1) XACTIMATE® IN COMBINATION WITH AERIAL SKETCH
                                 Xactimate® in combination with Aerial Sketch™ is a software program that receives an indication
                                 of a feature of the building shown in the first aerial image from an operator. The operator




                                 The below screenshot of an operational version of Xactimate® in combination with Aerial
                                 Sketch™ depicts




                                                                 24
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 128 of 358 PageID: 34284
                                                                  HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                   Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             EV032047.

                             The screenshot below is after




                                                             25
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 129 of 358 PageID: 34285
                                                                HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                   Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             EV032049.

                             Additionally, Xactimate® in combination with Aerial Sketch™ discloses this element as
                             demonstrated by technical documentation produced by Defendants that purports to describe
                             Xactimate® 28.0:

                             The Aerial Sketch™ v.2 documentation demonstrates that the Aerial Sketch™ software




                                                           26
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 130 of 358 PageID: 34286
                                                               HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                  Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             XW00043866.

                             Aerial Sketch™ also allows




                                                          27
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 131 of 358 PageID: 34287
                                                                 HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                   Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152
                             XW00043866.

                             Defendants’ internal workflow documentation describes




                             XW00064999; see also XW00124216.

                             Xactimate® in combination with Aerial Sketch™ receives an indication of a feature of the roof, for
                             example, by using the




                                                            28
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 132 of 358 PageID: 34288
                                                              HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                 Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             XW00375594 at 2:05 (                                                            ).




                                                         29
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 133 of 358 PageID: 34289
                                                              HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                 Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             XW00375594 at 2:48 (
                                                                             ).




                                                         30
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 134 of 358 PageID: 34290
                                                               HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                  Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             XW00375594 at 3:17 (
                                              ).

                             An operator may also




                                                          31
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 135 of 358 PageID: 34291
                                                               HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                  Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             XW00124216.


                                                                                                              as
                             demonstrated by Defendants’ exemplary documentation:




                                                          32
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 136 of 358 PageID: 34292
                                                                   HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                  Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             XW00049843.

                             Based on the displayed
                                                      , as demonstrated by Defendants’ exemplary documentation:




                                                             33
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 137 of 358 PageID: 34293
                                                                 HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                   Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             XW00049843.

                             Additionally, Xactimate® in combination with Aerial Sketch discloses this element as
                             demonstrated by exemplary excerpts of source code for Xactimate® 28.0:



                                                           34
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 138 of 358 PageID: 34294
                                                                 HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                   Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             2) THE PROPERTY INSIGHT MASS PRODUCTION TOOL, IN
                             COMBINATION WITH PROPERTY INSIGHT, ROOF INSIGHT, AND
                             XACTIMATE
                             The Property InSight™ Mass Production Tool is a software program that receives an indication of
                             a feature of a building in a first aerial image. The Property InSight™ Mass Production Tool
                             includes tools that


                                                           35
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 139 of 358 PageID: 34295
                                                                HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                  Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             The below screenshot of an operational version of the Property InSight™ Mass Production Tool
                             depicts




                             EV01427909.



                                                           36
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 140 of 358 PageID: 34296
                                                                HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                   Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152
                             The below screenshot of an operational version of the Property InSight™ Mass Production Tool
                             depicts


                                                                     :




                             EV01427910.

                             Additionally, Xactimate® in combination with Roof InSight™, Property InSight™, and the
                             Property InSight™ Mass Production Tool discloses this element as demonstrated by technical
                             documentation produced by Defendants that purports to describe Property InSight™ Mass
                             Production Tool:

                                                           37
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 141 of 358 PageID: 34297
                                                               HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                  Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             XW00124978.


                                                                                                              , as
                             demonstrated by Defendants’ exemplary documentation:




                             XW00124978.



                                                          38
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 142 of 358 PageID: 34298
                                                                 HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                   Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             XW00374870-872 (                                                                               ).

                             The Property InSight™ Mass Production Tool receives an indication of the pitch of the planar roof
                             sections based on
                                                                 , as demonstrated by Defendants’ exemplary
                             documentation:



                             XW00124978.




                                                            39
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 143 of 358 PageID: 34299
                                                                 HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                   Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             XW00124978.

                             The Property InSight™ Mass Production Tool receives an indication of the pitch of the planar roof
                             sections based on the
                                                                 , as demonstrated by Defendants’ exemplary
                             documentation:




                                                            40
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 144 of 358 PageID: 34300
                                                                 HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                   Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             XW00124978.

                             Defendants’ instructional videos and internal demonstrations of the Property InSight™ Mass
                             Production Tool show the operator




                                                           41
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 145 of 358 PageID: 34301
                                                              HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                 Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             XW00252498 at 3:45 (                                                 ); see also
                             XW00252499 (

                                             ).

                                                         42
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 146 of 358 PageID: 34302
                                                                HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                  Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152

                             The line drawings and polygons
                                                               as demonstrated by Defendants’ exemplary documentation:




                             XW00124978; see also id. (
                                                                            ).




                             XW00124978.

                                                          43
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 147 of 358 PageID: 34303
                                                              HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                 Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             XW00124978.




                                                         44
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 148 of 358 PageID: 34304
                                                                HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                  Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             XW00124978.

                             Additionally, Xactimate® in combination with Roof InSight™, Property InSight™, and Property
                             InSight™ Mass Production Tool discloses this element as demonstrated by exemplary excerpts of
                             source code for the Property InSight™ Mass Production Tool:


                                                           45
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 149 of 358 PageID: 34305
                                                         HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent            Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                                                    46
             Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 150 of 358 PageID: 34306
                                                                      HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


 Claim Terms in U.S. Patent                      Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
         8,209,152




modifying a three-dimensional    The accused products perform the step of “modifying a three-dimensional model of the roof based
model of the roof based on the   on the received indication of the feature of the building.”
received indication of the
feature of the building; and     1) XACTIMATE® IN COMBINATION WITH AERIAL SKETCH
                                 Xactimate® in combination with Aerial Sketch™ is a software program that modifies a three-
                                 dimensional model of the roof based on the received indication of the feature of the building from
                                 the previous claim limitation. The operator




                                 The below screenshots of an operational version of Xactimate® in combination with Aerial
                                 Sketch™ depict



                                                                47
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 151 of 358 PageID: 34307
                                                            HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent               Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             EV032047.




                                                       48
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 152 of 358 PageID: 34308
                                                                HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                   Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             EV032049.

                             The below two screenshots of an operational version of Xactimate® in combination with Aerial
                             Sketch™ depict




                                                           49
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 153 of 358 PageID: 34309
                                                            HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent               Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             EV032065.




                                                       50
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 154 of 358 PageID: 34310
                                                                HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                   Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             EV032067.

                             Additionally, Xactimate® in combination with Aerial Sketch™ discloses this element as
                             demonstrated by technical documentation produced by Defendants that purports to describe
                             Xactimate® 28.0:




                                                           51
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 155 of 358 PageID: 34311
                                                               HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                  Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             XW00049807 (                                                                     .




                                                          52
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 156 of 358 PageID: 34312
                                                                HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                  Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152
                             XW00048907 (
                                               ); XW00124216.

                             The Aerial Sketch™ v.2 documentation demonstrates that



                                                     .




                             XW00043866 (annotated); see also XW00049807 (
                                                                                 ).




                                                          53
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 157 of 358 PageID: 34313
                                                         HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent            Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                                                    54
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 158 of 358 PageID: 34314
                                                               HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                  Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152
                             XW00043866 (annotated); XW00049807 (

                                                                                   ).

                             Xactimate® in combination with Aerial Sketch™ modifies the three-dimensional model by

                                                          , as demonstrated by Defendants’ exemplary documentation:




                             XW00043866.




                                                          55
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 159 of 358 PageID: 34315
                                                                HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                  Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152
                             Defendants’ instructional Aerial Sketch™ videos demonstrate

                                                                                              ; XW00049735 (same).

                             Defendants’ internal workflow documentation describes




                             XW00064999; see also XW00124216.




                                                           56
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 160 of 358 PageID: 34316
                                                               HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                  Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152
                             XW00064999.

                             Defendants’ workflow documentation also describes




                             XW00064999; see also XW00124216.

                             Defendants’ workflow documentation describes
                                                                                                              :




                                                          57
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 161 of 358 PageID: 34317
                                                              HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                 Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             XW00124216.

                             An operator may


                                               as demonstrated by Defendants’ exemplary documentation:




                                                         58
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 162 of 358 PageID: 34318
                                                                 HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                   Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152
                             XW00124216.

                             An operator may make changes by


                                                              as demonstrated by Defendants’ exemplary documentation:




                             XW00124216 (noting “
                                           ”).

                             Defendants highlight one feature of Aerial Sketch™ is its ability to work with Xactimate®
                             Desktop and Xactimate® Online, and to display three-dimensional sketches of the roof:




                                                            59
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 163 of 358 PageID: 34319
                                                                 HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                   Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             XW00098832.

                             Xactimate® in combination with Aerial Sketch™ receives an indication of a feature of the roof, for
                             example, by




                                                            60
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 164 of 358 PageID: 34320
                                                              HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                 Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             XW00375594 at 2:05 (                                                            ).




                                                         61
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 165 of 358 PageID: 34321
                                                              HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                 Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             XW00375594 at 2:48 (
                                                                             ).




                                                         62
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 166 of 358 PageID: 34322
                                                                 HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                   Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             XW00375594 at 3:17 (
                                              ).

                             Additionally, Xactimate® in combination with Aerial Sketch discloses this element as
                             demonstrated by exemplary excerpts of source code for Xactimate® 28.0:




                                                           63
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 167 of 358 PageID: 34323
                                                                  HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                   Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             2) THE PROPERTY INSIGHT MASS PRODUCTION TOOL, IN
                             COMBINATION WITH PROPERTY INSIGHT, ROOF INSIGHT, AND
                             XACTIMATE
                             The Property InSight™ Mass Production Tool is a software program that modifies a three-
                             dimensional model of the roof based on the received indication of the feature of the building from
                             the previous claim limitation. The Property InSight™ Mass Production Tool includes




                                                            64
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 168 of 358 PageID: 34324
                                                                HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                  Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             The below screenshot of an operational version of the Property InSight™ Mass Production Tool
                             depicts




                             EV01427912.


                                                           65
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 169 of 358 PageID: 34325
                                                                HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                   Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152
                             The below screenshot of an operational version of the Property InSight™ Mass Production Tool
                             depicts




                                     :




                             EV01427914.

                             Additionally, Xactimate® in combination with Roof InSight™, Property InSight™, and the
                             Property InSight™ Mass Production Tool discloses this element as demonstrated by technical

                                                           66
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 170 of 358 PageID: 34326
                                                                HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                  Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152
                             documentation produced by Defendants that purports to describe Property InSight™ Mass
                             Production Tool:

                             The Property InSight™ Mass Production Tool User Guide demonstrates that the Property
                             InSight™ Mass Production software constructs and modifies a three-dimensional model of the roof
                             and allows an operator to display a graphical representation of the three-dimensional model.




                             XW00124978.




                                                           67
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 171 of 358 PageID: 34327
                                                                HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                  Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152
                             Defendants’ documentation also describes




                             XW00327153

                             Defendants’ documentation further describes
                                                                            ” XW00327153.




                             XW00374870-872.




                                                           68
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 172 of 358 PageID: 34328
                                                             HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             XW00374870-872 (                                                               ).




                             XW00374870-872 (                                                               ).

                                                        69
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 173 of 358 PageID: 34329
                                                                HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                   Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152

                             Defendants have used the Mass Production Tool to modify a three-dimensional model of a roof, for
                             example by




                             XW00036780-784 (
                                                                                                                       ).




                                                           70
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 174 of 358 PageID: 34330
                                                               HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                  Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             XW00036780-784 (

                                                                                                                      ).

                             The Property InSight™ Mass Production Tool includes multiple viewing options, including
                                                                                                       as demonstrated by
                             Defendants’ exemplary documentation:




                                                          71
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 175 of 358 PageID: 34331
                                                                HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                   Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             XW00124978.

                             Additionally, Xactimate® in combination with Roof InSight™, Property InSight™, and the
                             Property InSight™ Mass Production Tool discloses this element as demonstrated by excerpts of
                             source code related to the Property InSight™ Mass Production Tool:




                                                           72
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 176 of 358 PageID: 34332
                                                         HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent            Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                                                    73
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 177 of 358 PageID: 34333
                                                         HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent            Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                                                    74
             Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 178 of 358 PageID: 34334
                                                                        HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


 Claim Terms in U.S. Patent                        Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
         8,209,152




displaying a projection of the    The accused products perform the step of “displaying a projection of the feature from the modified
feature from the modified         three-dimensional model onto the first and second aerial images as a line drawing of the feature,
three-dimensional model onto      each overlaid on corresponding locations of the feature on the first and second aerial images.” Per
the first and second aerial       Plaintiffs’ proposed construction of this claim term, the accused products “display a projection of
images as a line drawing of the   the feature from the modified three-dimensional model onto the first and second aerial images as a
feature, each overlaid on         line drawing of the feature, each overlaid on corresponding locations of the feature on the first and
corresponding locations of the    second aerial images.”
feature on the first and second
aerial images.                    1) XACTIMATE® IN COMBINATION WITH AERIAL SKETCH
                                  Xactimate® in combination with Aerial Sketch™ is a software program that displays a projection
                                  of the feature from the modified three-dimensional model onto multiple aerial images as a line
                                  drawing of the feature where each line drawing is overlaid on corresponding locations of the
                                  feature. After the three-dimensional model is modified, as described in the previous limitation, an
                                  operator is able to select different aerial images and Xactimate® in combination with Aerial
                                  Sketch™ displays a projection of the modified three-dimensional model, including the indicated
                                  feature, onto the other aerial image.

                                                          .

                                  The below two screenshots of an operational version of Xactimate® in combination with Aerial
                                  Sketch™ depict



                                                                  75
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 179 of 358 PageID: 34335
                                                                HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                  Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152

                                                       :




                             EV032048 (annotated West view of the roof).




                                                           76
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 180 of 358 PageID: 34336
                                                                HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                   Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             EV032050 (annotated North view of the roof).

                             The below two screenshots of an operational version of Xactimate® in combination with Aerial
                             Sketch™ depict t




                                                           77
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 181 of 358 PageID: 34337
                                                               HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                  Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             EV032049 (annotated West view of roof).




                                                          78
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 182 of 358 PageID: 34338
                                                                 HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                   Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             EV032051 (annotated North view of roof).

                             Additionally, Xactimate® in combination with Aerial Sketch™ discloses this element as
                             demonstrated by technical documentation produced by Defendants that purports to describe
                             Xactimate® 28.0:

                             When an operator selects a different oblique perspective aerial image, Xactimate® in combination
                             with Aerial Sketch™ display
                                                as demonstrated by Defendants’ exemplary documentation:




                                                            79
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 183 of 358 PageID: 34339
                                                                  HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                   Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             XW00043866.

                             The operator aligns the line drawing to the roof of the aerial image by

                                     , as demonstrated by Defendants’ exemplary documentation:




                                                             80
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 184 of 358 PageID: 34340
                                                                 HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                   Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             XW00043866.

                             Defendants’ instructional Aerial Sketch™ videos demonstrate

                                                                                              ); XW00049735 (same).


                             Xactimate® in combination with Aerial Sketch™ receives an indication of a feature of the roof, for
                             example, by




                                                            81
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 185 of 358 PageID: 34341
                                                              HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                 Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             XW00375594 at 2:05 (                                                            .




                                                         82
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 186 of 358 PageID: 34342
                                                              HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                 Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             XW00375594 at 2:48 (
                                                                             ).




                                                         83
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 187 of 358 PageID: 34343
                                                                 HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                   Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             XW00375594 at 3:17 (
                                              ).

                             Additionally, Xactimate® in combination with Aerial Sketch discloses this element as
                             demonstrated by exemplary excerpts of source code for Xactimate® 28.0:




                                                           84
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 188 of 358 PageID: 34344
                                                         HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent            Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                                                    85
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 189 of 358 PageID: 34345
                                                                  HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                   Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152
                             2) THE PROPERTY INSIGHT MASS PRODUCTION TOOL, IN
                             COMBINATION WITH PROPERTY INSIGHT, ROOF INSIGHT, AND
                             XACTIMATE
                             The Property InSight™ Mass Production Tool is a software program that displays a projection of
                             the feature from the modified three-dimensional model onto multiple aerial images as a line
                             drawing of the feature where each line drawing is overlaid on corresponding locations of the
                             feature. The Property InSight™ Mass Production Tool displays aerial images side-by-side. After
                             the three-dimensional model is modified based on a received indication of a feature in one of the
                             aerial images, that modification is reflected in the line drawing displayed in both aerial images.




                             The below screenshot of an operational version of the Property InSight™ Mass Production Tool
                             depicts




                                                            86
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 190 of 358 PageID: 34346
                                                                HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                   Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             EV01427912.

                             The below screenshot of an operational version of the Property InSight™ Mass Production Tool.
                             Each aerial image




                                                           87
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 191 of 358 PageID: 34347
                                                                HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                   Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             EV01427914.

                             Additionally, Xactimate® in combination with Roof InSight™, Property InSight™, and the
                             Property InSight™ Mass Production Tool discloses this element as demonstrated by technical
                             documentation produced by Defendants that purports to describe Property InSight™ Mass
                             Production Tool:

                             The Property InSight™ Mass Production Tool generates and modifies a three-dimensional model
                             of the roof. The below screenshots from an exemplary video demonstrate




                                                           88
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 192 of 358 PageID: 34348
                                                             HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             XW00374870-872 (
                                                ).




                                                        89
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 193 of 358 PageID: 34349
                                                               HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                  Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             XW00374870-872 (

                                  ).

                             The Property InSight™ Mass Production Tool includes




                                                          90
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 194 of 358 PageID: 34350
                                                                HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                  Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             XW00124978.

                             Additionally, Xactimate® in combination with Roof InSight™, Property InSight™, and the
                             Property InSight™ Mass Production Tool discloses this element as demonstrated by exemplary
                             excerpts of source code related to the Property InSight™ Mass Production Tool:




                                                          91
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 195 of 358 PageID: 34351
                                                         HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent            Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                                                    92
             Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 196 of 358 PageID: 34352
                                                                        HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


 Claim Terms in U.S. Patent                        Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
         8,209,152




                                                                                                               .

Claim 8: The method of claim       Claim 8 depends from claim 1. Each limitation of claim 1 is met by the accused products for the
1 wherein the first image          same reasons described above. See analysis for Claim 1.
provides a first perspective
view of the roof of the building   Additionally, the accused products perform the step of “[t]he method of claim 1 wherein the first
and the second image provides      image provides a first perspective view of the roof of the building and the second image provides a
a second perspective view of       second perspective view of the roof of the building.”
the roof of the building.
                                   1) XACTIMATE® IN COMBINATION WITH AERIAL SKETCH
                                   Xactimate® in combination with Aerial Sketch™ is a software program that displays multiple
                                   aerial images of a building having a roof, with different perspective views of the roof of the
                                   building. Aerial Sketch™



                                   The below screenshot of an operational version of Xactimate® in combination with Aerial
                                   Sketch™ depicts




                                                                  93
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 197 of 358 PageID: 34353
                                                            HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent               Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             EV032043.


                                                       94
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 198 of 358 PageID: 34354
                                                                 HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                    Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152

                             Xactimate® in combination with Aerial Sketch™ discloses this element as demonstrated by
                             technical documentation produced by Defendants that purports to describe Xactimate® 28.0:

                             The Aerial Sketch™ v.2 documentation demonstrates




                             XW00043866.

                             Aerial Sketch™




                             XW00043866.

                             Aerial Sketch™




                                                            95
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 199 of 358 PageID: 34355
                                                              HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                 Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152
                             XW00043866.

                             An operator may

                                       as demonstrated by Defendants’ exemplary documentation:




                             XW00043866.

                             When an operator



                                                         96
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 200 of 358 PageID: 34356
                                                                HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                   Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152

                                         :




                             XW00049843; see also XW00049903 (same).




                             XW00049843; see also XW00049903 (same).


                                                           97
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 201 of 358 PageID: 34357
                                                                HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                   Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             Additionally, Xactimate® in combination with Aerial Sketch™ discloses this element as
                             demonstrated by exemplary excerpts of source code for Xactimate® 28.0:




                                                           98
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 202 of 358 PageID: 34358
                                                                  HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                   Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             2) THE PROPERTY INSIGHT MASS PRODUCTION TOOL, IN
                             COMBINATION WITH PROPERTY INSIGHT, ROOF INSIGHT, AND
                             XACTIMATE
                             The Property InSight™ Mass Production Tool is a software program that displays multiple aerial
                             images of a building having a roof, each providing a different perspective view of the roof of the
                             building. The Property InSight™ Mass Production Tool


                                                                                                                             .

                             The below screenshot of an operational version of the Property InSight™ Mass Production Tool
                             depicts



                                                             99
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 203 of 358 PageID: 34359
                                                                   HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                  Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             EV01427908.

                             The below screenshot includes




                                                             100
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 204 of 358 PageID: 34360
                                                                HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                  Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             EV01427908. (annotated)

                             The Property InSight™ Mass Production Tool discloses this element as demonstrated by technical
                             documentation produced by Defendants that purports to describe Property InSight™ Mass
                             Production Tool:

                             The Property InSight™ Mass Production Tool User Guide demonstrates that the Property
                             InSight™ Mass Production Tool software displays




                                                          101
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 205 of 358 PageID: 34361
                                                               HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                  Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152




                             XW00124978.

                             The Property InSight™ Mass Production Tool provides




                             XW00224419.



                                                         102
          Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 206 of 358 PageID: 34362
                                                                HIGHLY CONFIDENTIAL -ATTORNEY’S EYES ONLY


Claim Terms in U.S. Patent                  Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,209,152
                             Additionally, Xactimate® in combination with Roof InSight™, Property InSight™, and the
                             Property InSight™ Mass Production Tool discloses this element as demonstrated by exemplary
                             excerpts of source code related to the Property InSight™ Mass Production Tool:




                                                          103
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 207 of 358 PageID: 34363




                          Exhibit H
                     FILED UNDER SEAL
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 208 of 358 PageID: 34364
                                             EXHIBIT 1
                     HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY
    XACTWARE SOLUTIONS, INC. ET AL. THIRD AMENDED NON-INFRINGEMENT
   POSITIONS REGARDING U.S. 8,078,436 FOR XACTWARE IN COMBINATION WITH
     ROOF INSIGHT AND/OR PROPERTY INSIGHT AND/OR MASS PRODUCTION
                                     TOOL

           Plaintiffs contend that Xactimate in combination with Property Insight/Roof InSight, and
   the “Mass Production Tool” literally infringe claims 1, 2, 5, 8, 18, 21, 36, and 37. Until their
   recent Second Amended Infringement Contentions,1 Plaintiffs provided no contentions with
   respect to the Doctrine of Equivalents with respect to any specific limitation of any asserted
   claim of any asserted patent. Plaintiffs’ contentions with respect to the Doctrine of Equivalents
   are therefore untimely and not diligently pursued. Defendants reserve the right to strike these
   new theories or, in the alternative, reopen claim construction proceedings to account for
   Plaintiffs’ new and shifting positions.

           For several claim elements, Plaintiffs offer new and shifting positions not previously
   disclosed in Plaintiffs’ deficient contentions or Plaintiffs’ briefing to the Court. These theories
   were not diligently pursued and Defendants reserve the right to strike these newly disclosed
   theories and/or reopen claim construction proceedings to account for newly disclosed theories.
   Plaintiffs’ November 2016 contentions for the ’436 Patent did not contain a single citation to any
   Xactware produced document or source code. Plaintiffs’ Second Amended Contentions for the
   ’436 Patent, in contrast, contain citations to at least 704 pages of Xactware documents produced
   in this case and 280 pages of source code, the vast majority of which were in Plaintiffs’
   possession at the time of their last amendment. Taken together, these facts suggest Plaintiffs’
   goal was to conceal their actual infringement theories and evidence for as long as possible in
   order to sandbag Defendants late in the case, after claim construction proceedings, with new
   evidence, new legal theories, and new substantive theories.

           Plaintiffs bear the burden of proof on infringement on all elements, including by
   producing evidence it intends to rely on to prove its infringement allegations. Defendants do not
   have any obligation to address any or all citations or arguments or evidence proffered by
   Plaintiffs. Defendants noninfringement positions are exemplary. To the extent that Defendants
   offer a noninfringement position or rebuttal to a specific piece of source code, that position or
   rebuttal also applies to corresponding non-source code evidence. Likewise, to the extent that
   Defendants offer a noninfringement position to a specific piece of evidence, that position or
   rebuttal also applies to source code evidence.

                Claim 1              Xactware and Verisk Non-Infringement Position

   1. [1.P] A computing system       [1.P]
   for generating a roof estimate
   report, the computing system      For the reasons stated herein, neither Roof Insight™ nor

   1
           Defendants object to, and reserve the right to move to strike, Plaintiffs’ Second Amended
   Infringement Contentions as containing entirely new infringement theories outside the scope of
   the Court’s order and/or in violation of the Local Patent Rules’ requirements regarding the
   Doctrine of Equivalents. Defendants do not infringe any claim, either literally or under the
   doctrine of equivalents.


   ME1 25306392v.2
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 209 of 358 PageID: 34365



   comprising:                        Property Insight™ in combination with Xactimate® is a
                                      computing system for generating a roof estimate report, as
   [1.1] a memory;                    described in the ’436 Patent.

   [1.2] a roof estimation module     In addition, Defendants’ computing system for generating a
   that is stored on the memory       roof estimate report, if any, is neither made nor used, entirely
   and that is configured, when       or primarily, as claimed within the United States, nor is it
   executed, to:                      offered for sale in the United States.

   [1.3] receive a first and a        For example,
   second aerial image of a
   building having a roof, each of
   the aerial images providing a
   different view of the roof of
   the building, wherein the first
   aerial image provides a top
   plan view of the roof and the
   second aerial image provides
   an oblique perspective view of
   the roof, and are not a            See also Section II of Defendants’ Non-Infringement
   stereoscopic pair;                 Contentions and Responses Pursuant to L. Pat. R. 3.2A

   [1.4] correlate the first aerial   [1.1]
   image with the second aerial
   image;                            Neither Roof Insight™ nor Property Insight™ in combination
                                     with Xactimate® includes “a memory” as claimed in the ’436
   [1.5] generate, based at least in Patent. For example, Plaintiffs do not identify any memory
   part on the correlation between made, supplied, used, or imported by Defendants, and instead
   the first and second aerial       merely point to requirements documents that show that
   images, a three-dimensional       Xactimate and the Property Insight Mass Production require
   model of the roof that includes memory, not that those accused products, or any of the accused
   a plurality of planar roof        products, are memory. Further, Plaintiffs have offered no
   sections that each have a         indirect infringement theories as to this element.
   corresponding slope, area, and
   edges; and                        Furthermore, neither Roof Insight™ nor Property Insight™ in
                                     combination with Xactimate® includes “a memory” under
   [1.6] generate and transmit a     Plaintiffs’ belatedly disclosed Doctrine of Equivalents theories.
   roof estimate report that         A distributed computing system is not equivalent to “a
   includes one or more top plan     memory,” as claimed by the ’436 Patent. One of skill in the art
   views of the three-dimensional would not view a distributed computer system (on which the
   model annotated with              accused products function) as performing substantially the
   numerical values that indicate    same function as “a memory on a single hardware box” or
   the corresponding slope, area,    working in substantially the same manner as “a memory on a
   and length of edges of at least   single hardware box” or achieving the same result as “a
   some of the plurality of planar memory on a single hardware box.” Ex. A at 10-11. Further,
   roof sections using at least two distributed computer systems are not “insubstantially different
   different indicia for different   from a memory on a single hardware box.” Distributed


                                                    2
   ME1 25306392v.2                                        HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 210 of 358 PageID: 34366



   types of roof properties.   computer system require, at a minimum, significantly different
                               and additional hardware, software, networking equipment,
                               network protocols, and the like and thus does not work in
                               substantially the same way as a memory, as claimed in the
                               ’436 Patent.      These differences constitute a substantial
                               difference.

                               To the extent Plaintiffs are allowed to proceed with their
                               untimely Doctrine of Equivalents “memory” element theories,
                               Defendants reserve the right to move to reopen claim
                               construction proceedings.

                               [1.2]

                               Neither Roof Insight™ nor Property Insight™ in combination
                               with Xactimate® includes a roof estimation module that is
                               stored on the memory.

                               For example, the accused products execute in a distributed
                               computing system and there is no single “roof estimation
                               module that is stored on the memory.” Plaintiffs cannot meet
                               their burden of proof with their contention for this “module”
                               element and, in any event, Defendants do not infringe this
                               element. For example, Plaintiffs do not adequately identify the
                               metes and bounds of what is accused as the so-called
                               “module.”

                               Plaintiffs’ contentions as to “roof estimation module that is
                               stored on the memory” are unavailing.             As Plaintiffs’
                               contentions concede, Property InSight™ Mass Production Tool
                               itself consists of a “suite of automated applications and
                               services,” 2d A. Contentions, Ex. A at 14. Property InSight™
                               Mass Production Tool, by Plaintiffs’ admission, consists of
                               multiple applications and services (executing on different
                               computing systems), and it is just one of several accused
                               software products accused by Plaintiffs for this claim.

                               Defendants’ Accused System does not meet the “roof
                               estimation module that is stored on the memory” limitation
                               under Plaintiffs’ belatedly disclosed Doctrine of Equivalents
                               theory. One of skill in the art would not understand a
                               distributed computing system to be the “roof estimation
                               module that is stored on the memory” as claimed in the ’436
                               Patent. One of skill in the art would not view a distributed
                               computer system which executes a “suite of automated
                               applications and services,” 2d A. Contentions, Ex. A at 14, as
                               performing substantially the same function as a roof estimation


                                             3
   ME1 25306392v.2                                 HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 211 of 358 PageID: 34367



                             module stored on the memory or working in substantially the
                             same manner as a roof estimation module stored on the
                             memory or achieving the same result as a roof estimation
                             module stored on the memory. Multiple applications running
                             on logically and physically different computers is not
                             “insubstantially different from a roof estimation module [stored
                             on the memory]’ on a single hardware box and software
                             process.” 2d A. Contentions at 18. A distributed computer
                             system consisting of multiple modules, multiple programs,
                             multiple applications, and multiple services requires, at a
                             minimum, different and additional hardware, software,
                             networking equipment, network protocols, and the like and
                             thus does not work in substantially the same way as a roof
                             estimation module stored on the memory.

                             Furthermore, Plaintiffs have not met their burden to show that
                             the functional components they identify comprise a roof
                             estimation module. A person of ordinary skill in the art would
                             understand a module to be more than an arbitrary grouping of
                             components by function because a module describes the
                             organization of functions and data into a coherent unit that is
                             loosely coupled with other components of the larger
                             environment in which it executes. Modular design is well-
                             known in computer science to be the exact opposite of
                             monolithic design, where the various parts of the program are
                             strongly coupled such that a change in one area of the program
                             often affects other areas. Plaintiffs have made no effort to
                             demonstrate a modular design in the accused products, instead
                             boldly stating that a monolithic design, the opposite of a
                             modular design, would perform the same function in the same
                             manner and achieve the same result as a modular design. In
                             reality, the way the result is achieved is starkly different in the
                             two designs; Plaintiffs’ statement that, “[i]t is not a
                             technological change,” misses the mark entirely. While both
                             implementations utilize the technology of computers, Plaintiffs
                             seek to improperly erase the word “modular” from the claim
                             language with their argument. Plaintiffs are not entitled to an
                             overly broad claim scope that encompasses implementations
                             beyond “modular” merely because those other implementations
                             also involve computers.

                             To the extent Plaintiffs are allowed to proceed with their
                             untimely Doctrine of Equivalents “module” element theories,
                             Defendants reserve the right to move to reopen claim
                             construction proceedings.



                                            4
   ME1 25306392v.2                                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 212 of 358 PageID: 34368



                             [1.4]

                             Neither Roof Insight™ nor Property Insight™ in combination
                             with Xactimate® correlates a first aerial image with a second
                             aerial image. There is no correlation between a first and
                             second aerial image, as that term is claimed in the ’436 Patent.
                             Plaintiffs have only contended infringement under their
                             proposed construction of the term, 2d A. Contentions. Ex. A at
                             26-27. Therefore, Plaintiffs have waived any claim of
                             infringement if the Court adopts either the plain meaning
                             construction or Defendants’ construction. Should Plaintiffs be
                             permitted to amend their infringement theories at some later
                             date to offer infringement theories under either “plain
                             meaning” or Defendants’ proposed construction, Defendants
                             reserve their right to respond to those undisclosed theories
                             and/or amend or supplement their noninfringement
                             contentions.

                             Plaintiffs offer a new substantive theory entitled “Correlation
                             from Ground Points” that was not timely disclosed. To the
                             extent Plaintiffs are permitted to proceed with this untimely
                             theory, Defendants do not practice the limitation “correlate the
                             first aerial image with the second aerial image” under
                             Plaintiffs’ Correlation from Ground Points theory. By way of
                             non-limiting example, under the evidence proffered by
                             Plaintiffs, the Accused Products do not set a ground point
                             based on “correlat[ing] the first aerial image with the second
                             aerial image.” The evidence relied on by Plaintiffs teaches
                             that “at least 3 images – 2 vertical and 1 oblique” must be used
                             to set a ground point. Ex. A at 31. Therefore, “[c]orrelat[ing]
                             the first aerial image with the second aerial image” would not
                             function in the Accused Products. Even if it did, such a
                             relationship does not meet the “correlate the first aerial image
                             with the second aerial image” limitation because any
                             relationship established in between the first and second aerial
                             image is not used to generate a three-dimensional model.

                             In addition, the belatedly disclosed source code evidence cited
                             by Plaintiffs further confirms that Plaintiffs’ “Correlation from
                             Ground Points” allegation does not meet the “correlate the first
                             aerial image with the second aerial image” claim limitation.
                             Plaintiffs accuse the




                                           5
   ME1 25306392v.2                               HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 213 of 358 PageID: 34369




                             Plaintiffs have not offered any infringement theories for
                             constructions other than their own proposed construction.
                             However, and for example, the accused “ground points”
                             process does not, for each reference point on an object, register
                             a pair of points that includes a first point identified in the first
                             aerial image and a second point identified in the second aerial
                             image. The accused process does not register pairs of points.
                             The accused ground points process does not register pairs of
                             points for generating a model. Defendants reserve the right to
                             supplement these noninfringement contentions should
                             Plaintiffs later be permitted to present infringement theories for
                             other constructions.

                             To the extent Plaintiffs are allowed to proceed with their
                             untimely “correlation from ground points” theory, Defendants
                             reserve the right to move to reopen claim construction
                             proceedings.

                             Plaintiffs next offer a “Correlation from Drawing Roof
                             Features” theory. See Ex. A, 34-44. Defendants do not
                             infringe this element under Plaintiffs’ theory. For example,
                             Plaintiffs accuse the          of infringing this element. Ex.
                             A at 35-37. The




                                                                                              .
                             Moreover, in supplemental examination of the ’436 Patent, the
                             patentee expressly distinguished the prior art’s use of
                             primitives as not practicing the correlate limitation in order to
                             distinguish the ’436 Patent. ’436 Patent, Corrected Suppl.
                             Exam. Request at 39.

                             Under Plaintiff’s “Correlation from Drawing Roof Features”
                             theory, Plaintiffs further allege that “[b]y selecting the vertices
                             on one aerial image and moving a line drawing with respect to
                             a second aerial image such that the vertices in each aerial
                             image on the buildings correspond.” Ex. A at 37; see also id.
                             at 37-41. Plaintiffs’ cited evidence does not support their

                                            6
   ME1 25306392v.2                                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 214 of 358 PageID: 34370



                             conclusion that movement of nodes, such as vertices,
                             constitutes correlating the first aerial image with the second
                             aerial image.




                                                                            ”

                             Plaintiffs have not offered any infringement theories for
                             constructions other than their own proposed construction.
                             However, and for example, the accused “drawing roof
                             features” process does not, for each reference point on an
                             object, register a pair of points that includes a first point
                             identified in the first aerial image and a second point identified
                             in the second aerial image. The accused process does not
                             register pairs of points. The processes and code identified by
                             Plaintiffs instead relates to projecting a model that has already
                             been generated into a different image. Defendants reserve the
                             right to supplement these noninfringement contentions should
                             Plaintiffs later be permitted to present infringement theories for
                             other constructions.

                             Defendants do not infringe this element under Plaintiffs’
                             “Correlation from Aerotriangulation” Theory. Ex. A at 44-
                             47. The “Correlation from Aerotriangulation” theory was not
                             timely disclosed. To the extent Plaintiffs are permitted to
                             proceed with this untimely theory, Defendants do not practice
                             the limitation “correlate the first aerial image with the second
                             aerial    image”     under     Plaintiffs’   Correlation    from
                             Aerotriangulation theory. For example, aerotriangulation does
                             not correlate features in order to generate a three-dimensional
                             model. Aerotriangulation is not related to model generation,
                             but rather is associated with


                                     See XW 124978, XW 00125070 (

                                      ”).

                             Plaintiffs have not offered any infringement theories for

                                            7
   ME1 25306392v.2                               HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 215 of 358 PageID: 34371



                                     constructions other than their own proposed construction.
                                     However, and for example, the accused aerotriangulation
                                     process does not, for each reference point on an object, register
                                     a pair of points that includes a first point identified in the first
                                     aerial image and a second point identified in the second aerial
                                     image. The accused aerotriangulation process does not register
                                     pairs of points for generating a model. Defendants reserve the
                                     right to supplement these noninfringement contentions should
                                     Plaintiffs later be permitted to present infringement theories for
                                     other constructions.

                                     To the extent Plaintiffs are allowed to proceed with their
                                     untimely “correlation from aerotriangulation” theory,
                                     Defendants reserve the right to move to reopen claim
                                     construction proceedings.

                                     [1.5]

                                     Neither Roof Insight™ nor Property Insight™ in combination
                                     with Xactimate® generates, based at least in part on the
                                     correlation between the first and second aerial images, a three-
                                     dimensional model of a roof that includes a plurality of planar
                                     roof sections that each have a corresponding slope, area, and
                                     edges.      Plaintiffs explicitly identify three theories for
                                     correlation but do not explicitly identify the output or result of
                                     their three correlation theories, or how those outputs are used
                                     as an input to generate a three-dimensional model, based, at
                                     least in part, on the preceding correlation.2

                                     As a general matter, Plaintiffs do not identify any source code
                                     that they contend is responsible for generating, based at least in
                                     part on the correlation between the first and second aerial
                                     images, a three-dimensional model of the roof that includes a
                                     plurality of planar roof sections that each have a corresponding
                                     slope, area, and edges.         Instead, Plaintiffs repeat their
                                     allegations for the correlation limitation and offer conclusory
                                     allegations that a three-dimensional model is somehow
                                     generated based on these correlations. For example, Plaintiffs
                                     vaguely allege that the “Mass Production Tool generates a

   2
            As explained above, Plaintiffs have belatedly offered new Doctrine of Equivalents
   theories and new substantive theories based on, for example, Correlation From Ground Points
   and Correlation From Aerotriangulation. Defendants have objected to those new theories and
   that is a running objection. Therefore, to the extent Plaintiffs’ later infringement contentions,
   such as “generate, based at least in part on the correlation…,” are derivative of these late
   disclosed theories, Defendants reserve the right to move to strike arguments derivative of these
   limitations or move to reopen claim construction in light of these untimely new theories.

                                                    8
   ME1 25306392v.2                                        HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 216 of 358 PageID: 34372



                             three-dimensional model of the roof based at least in part of the
                             correlation, as demonstrated by the rendering of the three-
                             dimensional model,” without offering any allegations of which
                             of Plaintiffs’ three separate “correlation” theories they are
                             referring to or how that “correlation” is used to generate a
                             three-dimensional model. Ex. A at 56; id. at 67 (“Based at
                             least in part on the correlation of the two aerial images, as
                             described with respect to the previous claim limitation, the
                             Property Insight Mass Production Tool generates a three-
                             dimensional model.”).

                             Defendants do not infringe the “generate” claim element, as set
                             forth in Plaintiffs’ Correlation from Ground Points theory. As
                             explained above for this theory, Defendants’ Accused Products
                             do not practice the “correlate” limitation and therefore do not
                             and cannot meet the “generate, based at least in part on the
                             correlation…” limitation. In addition, Plaintiffs’ belatedly
                             disclosed “Correlation From Ground Points” theory is not
                             explicitly identified in Plaintiffs’ contentions for limitation 1.5.
                             Nowhere in the 22 pages of contentions Plaintiffs offer for
                             “generate, based at least in part on the correlation between the
                             first and second aerial images…” do Plaintiffs identify the
                             output of the “Correlation From Ground Points” theory or
                             identify how it is used, at least in part, to generate a three-
                             dimensional model. To the extent Plaintiffs have offered any
                             discernible theory for generation based on correlation of
                             ground points based upon the




                                                                            .

                             Defendants do not infringe the “generate” claim element, as set
                             forth in Plaintiffs’ Correlation from Drawing Roof Features
                             theory. As explained above for this theory, Defendants’
                             Accused Products do not practice the “correlate” limitation and
                             therefore do not and cannot meet the “generate, based at least
                             in part on the correlation…” limitation. In addition,the accused
                             products generate a model before any correlation of image
                             occurs. See Ex. A at 63 (“

                                            ). Plaintiffs appear to allege that these model
                             primitives placed in the first image satisfy both the “correlate”

                                            9
   ME1 25306392v.2                                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 217 of 358 PageID: 34373



                             and “generate” limitation, but those claim elements are
                             functionally and logically distinct. Plaintiffs have essentially
                             collapsed multiple claim elements into one. The result is that
                             Plaintiffs are unable to prove or even articulate a legitimate
                             theory of infringement for all the required elements of the
                             claim.

                             Moreoever, because the roof primitive is a model that already
                             exists and, in fact, is accused by Plaintiffs of satisfying the
                             “correlate” limitation, it cannot be “generate[d], based at least
                             in part on the correlation…”             Plaintiffs’ contentions
                             acknowledge as much and attempt to enlarge the scope of their
                             claim language to cover modification of a roof primitive. See,
                             e.g., Ex. A at 56 (“The Property InSight™ Mass Production
                             Tool generates and modifies a three-dimensional model of the
                             roof based at least in part on the correlation between the aerial
                             images.”); id. at 58 (“Defendants have used the Mass
                             Production Tool to modify a three-dimensional model of the
                             roof…”). The plain meaning of the claim language, however,
                             is to generate, not to modify.

                             In addition, Plaintiffs’ “Correlation From Roof Features”
                             theory is not explicitly identified in Plaintiffs’ contentions for
                             limitation 1.5. Nowhere in the 22 pages of contentions
                             Plaintiffs offer for “generate, based at least in part on the
                             correlation between the first and second aerial images…” do
                             Plaintiffs identify the output of the “Correlation From Roof
                             Features” theory or identify how it is used, at least in part, to
                             generate a three-dimensional model. To the extent Plaintiffs
                             have offered a discernible theory based on source code, that
                             theory is unavailing. Plaintiffs fail to provide evidence that a
                             correlation between a first and second image is used “in part”
                             to generate a model. Plaintiffs’ cited evidence does not support
                             their conclusion that movement of nodes constitutes
                             correlation. Plaintiffs’ arguments related to node movement,
                             Ex.     A    at    63-68,    citing,    e.g.,




                                       .

                             Likewise, Plaintiffs’ citation to



                                           10
   ME1 25306392v.2                               HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 218 of 358 PageID: 34374




                             Defendants do not infringe the “generate” claim element, as set
                             forth in Plaintiffs’ Correlation from Aerotriangulation theory.
                             As explained above for this theory, Defendants’ Accused
                             Products do not practice the “correlate” limitation and therefore
                             do not and cannot meet the “generate, based at least in part on
                             the correlation…” limitation. In addition, Plaintiffs’ belatedly
                             disclosed “Correlation From Aerotriangulation” theory is not
                             explicitly identified in Plaintiffs’ contentions for limitation 1.5.
                             Nowhere in the 22 pages of contentions Plaintiffs offer for
                             “generate, based at least in part on the correlation between the
                             first and second aerial images…” do Plaintiffs identify the
                             output of the “Correlation From Aerotriangulation” theory or
                             identify how it is purportedly used, at least in part, to generate
                             a three-dimensional model. To the extent Plaintiffs have
                             offered a discernible theory for generation based on correlation
                             from aerotriangulation, any such relationship created by use of
                             the AeroTriangulate functions is not used to generate a three-
                             dimensional model.

                             [1.6]

                             Plaintiffs fail to meet their burden for “generate and transmit a
                             roof estimate report that includes one or more top plan views of
                             the three-dimensional model annotated with numerical values
                             that indicate the corresponding slope, area, and length of edges
                             of at least some of the plurality of planar roof sections using at
                             least two different indicia for different types of roof
                             properties.” Plaintiffs identify a number of data files but do not
                             identify with particularity their theories for this claim element.

                             In addition, the Accused Products do not constitute “a roof
                             estimation module that is stored on the memory and that is
                             configured, when executed, to: … generate and transmit a roof
                             estimate report that includes one or more top plan views of the
                             three-dimensional model annotated with numerical values that
                             indicate the corresponding slope, area, and length of edges of at
                             least some of the plurality of planar roof sections using at least
                             two different indicia for different types of roof properties.”

                             For example, the accused products execute in a distributed

                                           11
   ME1 25306392v.2                                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 219 of 358 PageID: 34375



                             computing system and there is no single “roof estimation
                             module [that] is further configured, when executed to:
                             generate and transmit a roof estimate report that includes one
                             or more top plan views of the three-dimensional model
                             annotated with numerical values that indicate the
                             corresponding slope, area, and length of edges of at least some
                             of the plurality of planar roof sections using at least two
                             different indicia for different types of roof properties.”
                             Plaintiffs cannot meet their burden of proof with their
                             contention for this “module” element and, in any event,
                             Defendants do not infringe this element. For example,
                             Plaintiffs do not adequately identify the metes and bounds of
                             what is accused as the so-called “module.”

                             Plaintiffs’ contentions as to “roof estimation module that is
                             stored on the memory” are unavailing.             As Plaintiffs’
                             contentions concede, Property InSight™ Mass Production Tool
                             itself consists of a “suite of automated applications and
                             services,” 2d A. Contentions, Ex. A at 14. Property InSight™
                             Mass Production Tool, by Plaintiffs’ admission, consists of
                             multiple applications and services (executing on different
                             computing systems) and it is just one of several accused
                             software products accused by Plaintiffs for this claim.

                             Defendants’ Accused System does not meet the “a roof
                             estimation module that is stored on the memory and that is
                             configured, when executed, to: … generate and transmit a roof
                             estimate report that includes one or more top plan views of the
                             three-dimensional model annotated with numerical values that
                             indicate the corresponding slope, area, and length of edges of at
                             least some of the plurality of planar roof sections using at least
                             two different indicia for different types of roof properties”
                             limitation. One of skill in the art would not understand a
                             distributed computing system to be the “a roof estimation
                             module that is stored on the memory and that is configured,
                             when executed, to: … generate and transmit a roof estimate
                             report that includes one or more top plan views of the three-
                             dimensional model annotated with numerical values that
                             indicate the corresponding slope, area, and length of edges of at
                             least some of the plurality of planar roof sections using at least
                             two different indicia for different types of roof properties” as
                             claimed in the ’436 Patent. A distributed computer system
                             consisting of multiple modules, multiple programs, multiple
                             applications, and multiple services requires, at a minimum,
                             different and additional hardware, software, networking
                             equipment, network protocols, and the like and thus does not
                             work in substantially the same way as a roof estimation module

                                           12
   ME1 25306392v.2                               HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 220 of 358 PageID: 34376



                                       stored on the memory.

                                       Furthermore, Plaintiffs have not met their burden to show that
                                       the functional components they identify comprise a roof
                                       estimation module. A person of ordinary skill in the art would
                                       understand a module to be more than an arbitrary grouping of
                                       components by function because a module describes the
                                       organization of functions and data into a coherent unit that is
                                       loosely coupled with other components of the larger
                                       environment in which it executes. Modular design is well-
                                       known in computer science to be the exact opposite of
                                       monolithic design, where the various parts of the program are
                                       strongly coupled such that a change in one area of the program
                                       often affects other areas. Plaintiffs have made no effort to
                                       demonstrate a modular design in the accused products, instead
                                       boldly stating that a monolithic design, the opposite of a
                                       modular design, would perform the same function in the same
                                       manner and achieve the same result as a modular design. In
                                       reality, the way the result is achieved is starkly different in the
                                       two designs; Plaintiffs’ statement that, “[i]t is not a
                                       technological change,” misses the mark entirely. While both
                                       implementations utilize the technology of computers, Plaintiffs
                                       seek to improperly erase the word “modular” from the claim
                                       language with their argument. Plaintiffs are not entitled to an
                                       overly broad claim scope that encompasses implementations
                                       beyond “modular” merely because those other implementations
                                       also involve computers.

                Claim 2                Xactware and Verisk Non-Infringement Position

   2. The computing system             [2.P]
   of claim 1 wherein the roof
   estimation module is further        For the reasons stated herein, neither Roof Insight™ nor
   configured to correlate the first   Property Insight™ in combination with Xactimate® is a
   and second aerial images by         computing system of claim 1 wherein the roof estimation
   receiving an indication of one      module is further configured to correlate the first and second
   or more corresponding points        aerial images by receiving an indication of one or more
   on the building shown in each       corresponding points on the building shown in each of the first
   of the first and second aerial      and second aerial images, as described in the ’436 Patent.
   images.
                                       Defendants’ computing system for generating a roof estimate
                                       report, if any, is neither made nor used, entirely or primarily, as
                                       claimed within the United States, nor is it offered for sale in
                                       the United States.

                                       For example,


                                                     13
   ME1 25306392v.2                                          HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 221 of 358 PageID: 34377




                                      See also Section II of Defendants’ Non-Infringement
                                      Contentions and Responses Pursuant to L. Pat. R. 3.2A

                                      See non-infringement positions identified above in connection
                                      with Claim 1.

                                      Neither Roof Insight™ nor Property Insight™ in combination
                                      with Xactimate®, meets the following limitation of claim 2:
                                      “wherein the roof estimation module is further configured to
                                      correlate the first and second aerial images by receiving an
                                      indication of one or more corresponding points on the building
                                      shown in each of the first and second aerial images.”

                                      With respect to Plaintiffs’ “Correlation from Drawing Roof
                                      Features” theory, Defendants reincorporate as if fully set forth
                                      herein their noninfringement contentions to element 1.4 above
                                      for Plaintiffs’ “Correlation from Drawing Roof Features”
                                      theory.

                                      With      respect    to    Plaintiffs’    “Correlation    from
                                      AeroTriangulation” theory, Defendants reincorporate as if fully
                                      set forth herein their noninfringement contentions to element
                                      1.4 above for Plaintiffs’ “Correlation from Aerotriangulation”
                                      Theory.
                Claim 5               Xactware and Verisk Non-Infringement Position

   5. The computing system            [5.P]
   of claim 1 wherein the roof
   estimation module is further       For the reasons stated herein, neither Roof Insight™ nor
   configured to generate the roof    Property Insight™ in combination with Xactimate® is a
   estimate report by generating      computing system of claim 1 wherein the roof estimation
   an electronic file that includes   module is further configured to generate the roof estimate
   an image of the building along     report by generating an electronic file that includes an image of
   with line drawings of the one      the building along with line drawings of the one or more top
   or more top plan views of the      plan views of the three-dimensional model, as described in the
   three-dimensional model.           ’436 Patent.

                                      Defendants’ computing system for generating a roof estimate
                                      report, if any, is neither made nor used, entirely or primarily, as

                                                    14
   ME1 25306392v.2                                         HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 222 of 358 PageID: 34378



                             claimed within the United States, nor is it offered for sale in
                             the United States.

                             For example,




                             See also Section II of Defendants’ Non-Infringement
                             Contentions and Responses Pursuant to L. Pat. R. 3.2A

                             See non-infringement positions identified above in connection
                             with Claim 1.

                             Neither Roof Insight™ nor Property Insight™ in combination
                             with Xactimate®, meets the following limitation of claim 5:
                             wherein the roof estimation module is further configured to
                             generate the roof estimate report by generating an electronic
                             file that includes an image of the building along with line
                             drawings of the one or more top plan views of the three-
                             dimensional model.

                             For example, the accused products execute in a distributed
                             computing system and there is no single “roof estimation
                             module [that] is further configured to generate the roof
                             estimate report by generating an electronic file that includes an
                             image of the building along with line drawings of the one or
                             more top plan views of the three-dimensional model.”
                             Plaintiffs cannot meet their burden of proof with their
                             contention for this “module” element and, in any event,
                             Defendants do not infringe this element. For example,
                             Plaintiffs do not adequately identify the metes and bounds of
                             what is accused as the so-called “module.”

                             Plaintiffs’ contentions as to “roof estimation module that is
                             stored on the memory” are unavailing.          As Plaintiffs’
                             contentions concede, Property InSight™ Mass Production Tool
                             itself consists of a “suite of automated applications and
                             services,” 2d A. Contentions, Ex. A at 14. Property InSight™
                             Mass Production Tool, by Plaintiffs’ admission, consists of
                             multiple applications and services (executing on different
                             computing systems) and it is just one of several accused

                                          15
   ME1 25306392v.2                               HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 223 of 358 PageID: 34379



                             software products accused by Plaintiffs for this claim.

                             Defendants’ Accused System does not meet the “further
                             configured to generate the roof estimate report by generating
                             an electronic file that includes an image of the building along
                             with line drawings of the one or more top plan views of the
                             three-dimensional model” limitation. One of skill in the art
                             would not understand a distributed computing system to be the
                             “further configured to generate the roof estimate report by
                             generating an electronic file that includes an image of the
                             building along with line drawings of the one or more top plan
                             views of the three-dimensional model” as claimed in the ’436
                             Patent. A distributed computer system consisting of multiple
                             modules, multiple programs, multiple applications, and
                             multiple services requires, at a minimum, different and
                             additional hardware, software, networking equipment, network
                             protocols, and the like and thus does not work in substantially
                             the same way as a roof estimation module stored on the
                             memory.

                             Furthermore, Plaintiffs have not met their burden to show that
                             the functional components they identify comprise a roof
                             estimation module. A person of ordinary skill in the art would
                             understand a module to be more than an arbitrary grouping of
                             components by function because a module describes the
                             organization of functions and data into a coherent unit that is
                             loosely coupled with other components of the larger
                             environment in which it executes. Modular design is well-
                             known in computer science to be the exact opposite of
                             monolithic design, where the various parts of the program are
                             strongly coupled such that a change in one area of the program
                             often affects other areas. Plaintiffs have made no effort to
                             demonstrate a modular design in the accused products, instead
                             boldly stating that a monolithic design, the opposite of a
                             modular design, would perform the same function in the same
                             manner and achieve the same result as a modular design. In
                             reality, the way the result is achieved is starkly different in the
                             two designs; Plaintiffs’ statement that, “[i]t is not a
                             technological change,” misses the mark entirely. While both
                             implementations utilize the technology of computers, Plaintiffs
                             seek to improperly erase the word “modular” from the claim
                             language with their argument. Plaintiffs are not entitled to an
                             overly broad claim scope that encompasses implementations
                             beyond       “modular”     merely     because      those      other
                             implementations also involve computers.



                                           16
   ME1 25306392v.2                                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 224 of 358 PageID: 34380



                Claim 7               Xactware and Verisk Non-Infringement Position

   7. The computing system            [7.P]
   of claim 1 wherein the
   different types of roof            For the reasons stated herein, neither Roof Insight™ nor
   properties include different       Property Insight™ in combination with Xactimate® is a
   roof measurements, and the at      computing system of claim 1 wherein the different types of
   least two different indicia        roof properties include different roof measurements, and the at
   include at least one of: length,   least two different indicia include at least one of: length, slope,
   slope, and area.                   and area, as described in the ’436 Patent.

                                      Defendants’ computing system for generating a roof estimate
                                      report, if any, is neither made nor used, entirely or primarily, as
                                      claimed within the United States, nor is it offered for sale in
                                      the United States.

                                      For example,




                                                                        .

                                      See also Section II of Defendants’ Non-Infringement
                                      Contentions and Responses Pursuant to L. Pat. R. 3.2A

                                      See non-infringement positions identified above in connection
                                      with Claim 1.

                                      Neither Roof Insight™ nor Property Insight™ in combination
                                      with Xactimate®, meets the following limitation of claim 7:
                                      wherein the different types of roof properties include different
                                      roof measurements, and the at least two different indicia
                                      include at least one of: length, slope, and area.

                                      Defendants reincorporate as if fully set forth herein their
                                      noninfringement contentions to element 1.6 above.
                Claim 8               Xactware and Verisk Non-Infringement Position

   8. The computing system            [8.P]
   of claim 7 wherein the length is
   located adjacent to a line         For the reasons stated herein, neither Roof Insight™ nor
   representing a segment, the        Property Insight™ in combination with Xactimate® is a
   slope is located next to an        computing system of claim 8 wherein the length is located


                                                    17
   ME1 25306392v.2                                         HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 225 of 358 PageID: 34381



   arrow indicating direction of     adjacent to a line representing a segment, the slope is located
   the slope and the area is         next to an arrow indicating direction of the slope and the area
   located within a section having   is located within a section having the area, as described in the
   the area.                         ’436 Patent.

                                     Defendants’ computing system for generating a roof estimate
                                     report, if any, is neither made nor used, entirely or primarily, as
                                     claimed within the United States, nor is it offered for sale in
                                     the United States.

                                     For example,




                                     See also Section II of Defendants’ Non-Infringement
                                     Contentions and Responses Pursuant to L. Pat. R. 3.2A

                                     See non-infringement positions identified above in connection
                                     with Claim 1.

                                     See non-infringement positions identified above in connection
                                     with Claim 7.

                                     Neither Roof Insight™ nor Property Insight™ in combination
                                     with Xactimate®, meets the following limitation of the claim:
                                     wherein the length is located adjacent to a line representing a
                                     segment, the slope is located next to an arrow indicating
                                     direction of the slope and the area is located within a section
                                     having the area.

                                     Defendants reincorporate as if fully set forth herein their
                                     noninfringement contentions to element 1.6 above.

                Claim 18             Xactware and Verisk Non-Infringement Position

   18. [18.P] A computer-            [18.P]
   implemented method for
   generating a roof estimate, the   For the reasons stated herein, neither Roof Insight™ nor
   method comprising:                Property Insight™ in combination with Xactimate® is a
                                     computer-implemented method for generating a roof estimate,
   [18.1] receiving a first and a    as described in the ’436 Patent.

                                                   18
   ME1 25306392v.2                                        HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 226 of 358 PageID: 34382



   second aerial image of a
   building having a roof, each of     Any computer-implemented method for generating a roof
   the aerial images providing a       estimate by Defendants, if any, is practiced entirely or
   different view of the roof of the   primarily outside of the United States.
   building, wherein the first
   aerial image provides a top         For example,
   plan view of the roof and the
   second aerial image provides a
   view of the roof that is other
   than a top plan view and
   neither of the two images are
   part of a stereoscopic pair;

   [18.2] correlating the first                                         .
   aerial image with the second
   aerial image;                       See also Section II of Defendants’ Non-Infringement
                                       Contentions and Responses Pursuant to L. Pat. R. 3.2A
   [18.3] generating, based at
   least in part on the correlation    [18.2]
   between the first and second
   aerial images, a three-             Neither Roof Insight™ nor Property Insight™ in combination
   dimensional model of the roof       with Xactimate® practices the step of correlating the first
   that includes a plurality of        aerial image with the second aerial image. There is no
   planar roof sections that each      correlation between a first and second aerial image, as that
   have a corresponding slope,         term is claimed in the ’436 Patent. Plaintiffs have only
   area, and edges; and                contended infringement under their proposed construction of
                                       the term. 2d A. Contentions, Ex. A at 171. Therefore, Plaintiffs
   [18.4] transmitting a roof          have waived any claim of infringement if the Court adopts
   estimate report that includes       either the plain meaning construction or Defendants’
   one or more top plan views of       construction. Should Plaintiffs be permitted to amend their
   the three-dimensional model         infringement theories at some later date to offer infringement
   annotated with numerical            theories under either “plain meaning” or Defendants’ proposed
   indications of at least one of      construction, Defendants reserve their right to respond to those
   the slope, area, and lengths of     undisclosed theories and/or amend or supplement their
   the edges of the plurality of       noninfringement contentions.
   planar roof sections, wherein
   the roof estimate report            Plaintiffs offer a new substantive theory entitled “Correlation
   includes at least two different     from Ground Points” that was not timely disclosed. To the
   indicia for different types of      extent Plaintiffs are permitted to proceed with this untimely
   roof properties.                    theory, Defendants do not practice the limitation “correlate the
                                       first aerial image with the second aerial image” under
                                       Plaintiffs’ Correlation from Ground Points theory. By way of
                                       non-limiting example, under the evidence proffered by
                                       Plaintiffs, the Accused Products do not set a ground point
                                       based on “correlat[ing] the first aerial image with the second
                                       aerial image.” The evidence relied on by Plaintiffs teaches that
                                       “at least 3 images – 2 vertical and 1 oblique” must be used to

                                                    19
   ME1 25306392v.2                                         HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 227 of 358 PageID: 34383



                             set a ground point. Ex. A at 175. Therefore, “correlating the
                             first aerial image with the second aerial image” would not
                             function in the Accused Products. Even if it did, such a
                             relationship does not meet the “correlate the first aerial image
                             with the second aerial image” limitation because any
                             relationship established in between the first and second aerial
                             image is not used to generate a three-dimensional model.

                             In addition, the belatedly disclosed source code evidence cited
                             by Plaintiffs further confirms that Plaintiffs’ “Correlation from
                             Ground Points” allegation does not meet the “correlate the first
                             aerial image with the second aerial image” claim limitation.
                             Plaintiffs accuse the




                             Plaintiffs have not offered any infringement theories for
                             constructions other than their own proposed construction.
                             However, and for example, the accused “ground points”
                             process does not, for each reference point on an object, register
                             a pair of points that includes a first point identified in the first
                             aerial image and a second point identified in the second aerial
                             image. The accused process does not register pairs of points.
                             The accused ground points process does not register pairs of
                             points for generating a model. Defendants reserve the right to
                             supplement these noninfringement contentions should
                             Plaintiffs later be permitted to present infringement theories for
                             other constructions.

                             To the extent Plaintiffs are allowed to proceed with their
                             untimely “correlation from ground points” theory, Defendants
                             reserve the right to move to reopen claim construction
                             proceedings.

                             Plaintiffs next offer a Correlation from Drawing Roof
                             Features theory. See Ex. A, 178-88. Defendants do not
                             infringe this element under Plaintiffs’ theory. For example,
                             Plaintiffs accuse the “




                                           20
   ME1 25306392v.2                                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 228 of 358 PageID: 34384




                             Moreover, in supplemental examination of the ’436 Patent, the
                             patentee expressly distinguished the prior art’s use of
                             primitives as not practicing the correlate limitation in order to
                             distinguish the ’436 Patent. ’436 Patent, Corrected Suppl.
                             Exam. Request at 39.

                             Under Plaintiffs’ Correlation from Drawing Roof Features
                             theory, Plaintiffs further allege that “[b]y selecting the vertices
                             on one aerial image and moving a line drawing with respect to
                             a second aerial image such that the vertices in each aerial
                             image on the buildings correspond.” Ex. A at 181; see also id.
                             at 179-83. Plaintiffs’ cited evidence does not support their
                             conclusion that movement of nodes, such as vertices,
                             constitutes correlating the first aerial image with the second
                             aerial image.




                             Plaintiffs have not offered any infringement theories for
                             constructions other than their own proposed construction.
                             However, and for example, the accused “drawing roof
                             features” process does not, for each reference point on an
                             object, register a pair of points that includes a first point
                             identified in the first aerial image and a second point identified
                             in the second aerial image. The accused process does not
                             register pairs of points. The processes and code identified by
                             Plaintiffs instead relates to projecting a model that has already
                             been generated into a different image. Defendants reserve the
                             right to supplement these noninfringement contentions should
                             Plaintiffs later be permitted to present infringement theories for
                             other constructions.


                                           21
   ME1 25306392v.2                                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 229 of 358 PageID: 34385



                             Defendants do not infringe this element under Plaintiffs’
                             Correlation from Aerotriangulation theory. Ex. A at 188-
                             90. The “Correlation from Aerotriangulation” theory was not
                             timely disclosed. To the extent Plaintiffs are permitted to
                             proceed with this untimely theory, Defendants do not practice
                             the limitation “correlate the first aerial image with the second
                             aerial image” under Plaintiffs’ theory.           For example,
                             aerotriangulation does not correlate features in order to
                             generate a three-dimensional model. Aerotriangulation is not
                             related to model generation, but rather is associated



                                                                            .

                             Plaintiffs have not offered any infringement theories for
                             constructions other than their own proposed construction.
                             However, and for example, the accused aerotriangulation
                             process does not, for each reference point on an object, register
                             a pair of points that includes a first point identified in the first
                             aerial image and a second point identified in the second aerial
                             image. The accused aerotriangulation process does not register
                             pairs of points for generating a model. Defendants reserve the
                             right to supplement these noninfringement contentions should
                             Plaintiffs later be permitted to present infringement theories for
                             other constructions.

                             To the extent Plaintiffs are allowed to proceed with their
                             untimely “correlation from aerotriangulation” theory,
                             Defendants reserve the right to move to reopen claim
                             construction proceedings.

                             [18.3]

                             Neither Roof Insight™ nor Property Insight™ in combination
                             with Xactimate® practices the step of generating, based at least
                             in part on the correlation between the first and second aerial
                             images, a three-dimensional model of a roof that includes a
                             plurality of planar roof sections that each have a corresponding
                             slope, area, and edges. Plaintiffs explicitly identify three
                             theories for correlation but do not explicitly identify the output
                             or result of their three correlation theories, or how those
                             outputs are purportedly used as an input to generate a three-
                             dimensional model, based, at least in part, on the preceding
                             correlation.

                             As a general matter, Plaintiffs do not identify any source code

                                           22
   ME1 25306392v.2                                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 230 of 358 PageID: 34386



                             that they contend is responsible for generating, based at least
                             in part on the correlation between the first and second aerial
                             images, a three-dimensional model of the roof that includes a
                             plurality of planar roof sections that each have a corresponding
                             slope, area, and edges.         Instead, Plaintiffs repeat their
                             allegations for the correlation limitation and offer conclusory
                             allegations that a three-dimensional model is somehow
                             generated based on these correlations. For example, Plaintiffs
                             vaguely allege that the “Mass Production Tool generates a
                             three-dimensional model of the roof based at least in part on
                             the correlation, as demonstrated by the rendering of the three-
                             dimensional model,” without offering any allegations of which
                             of Plaintiffs’ three separate “correlation” theories they are
                             referring to or how that “correlation” is used to generate a
                             three-dimensional model. Ex. A at 200; id. at 211 (“Based at
                             least in part on the correlation of the two aerial images, as
                             described with respect to the previous claim limitation, the
                             Property Insight Mass Production Tool generates a three-
                             dimensional model.”).

                             Defendants do not infringe the “generate” claim element when
                             it is based on the “correlate” claim element, as set forth in
                             Plaintiffs’ Correlation from Ground Points theory.            As
                             explained above for this theory, Defendants’ Accused Products
                             do not practice the “correlate” limitation and therefore do not
                             and cannot meet the “generate, based at least in part on the
                             correlation…” limitation. In addition, Plaintiffs’ belatedly
                             disclosed “Correlation From Ground Points” theory is not
                             explicitly identified in Plaintiffs’ contentions for limitation
                             18.3. Nowhere in the 22 pages of contentions Plaintiffs offer
                             for “generate, based at least in part on the correlation between
                             the first and second aerial images…” do Plaintiffs identify the
                             output of the “Correlation From Ground Points” theory or
                             identify how it is used, at least in part, to generate a three-
                             dimensional model. To the extent Plaintiffs have offered any
                             discernible theory for generation based on correlation of
                             ground points based upon the




                                          23
   ME1 25306392v.2                               HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 231 of 358 PageID: 34387



                             Defendants do not infringe the “generate” claim element when
                             it is based on the “correlate” claim element, as set forth in
                             Plaintiffs’ Correlation from Drawing Roof Features theory. As
                             explained above for this theory, Defendants’ Accused Products
                             do not practice the “correlate” limitation and therefore do not
                             and cannot meet the “generate, based at least in part on the
                             correlation…” limitation. In addition,the accused products
                             generate a model before any correlation of image occurs. See
                             Ex. A at 208 (“

                                   ). Plaintiffs appear to allege that these model primitives
                             placed in the first image satisfies both the “correlate” and
                             “generate” limitation, but those claim elements are functionally
                             and logically distinct. Plaintiffs have essentially collapsed
                             multiple claim elements into one. The result is that Plaintiffs
                             are unable to prove or even articulate a legitimate theory of
                             infringement for all the required elements of the claim.

                             Moreoever, because the roof primitive is a model that already
                             exists and, in fact, is accused by Plaintiffs of satisfying the
                             “correlate” limitation, it cannot be “generate[d], based at least
                             in part on the correlation…”             Plaintiffs’ contentions
                             acknowledge as much and attempt to enlarge the scope of their
                             claim language to cover modification of a roof primitive. See,
                             e.g., Ex. A at 199 (“The Property InSight™ Mass Production
                             Tool generates and modifies a three-dimensional model of the
                             roof based at least in part on the correlation between the aerial
                             images.”); id. at 204 (“Defendants have used the Mass
                             Production Tool to modify a three-dimensional model of the
                             roof…”). The plain meaning of the claim language, however,
                             is to generate, not to modify.

                             In addition, Plaintiffs’ “Correlation From Roof Features”
                             theory is not explicitly identified in Plaintiffs’ contentions for
                             limitation 18.3. Nowhere in the 22 pages of contentions
                             Plaintiffs offer for “generate, based at least in part on the
                             correlation between the first and second aerial images…” do
                             Plaintiffs identify the output of the “Correlation From Roof
                             Features” theory or identify how it is used, at least in part, to
                             generate a three-dimensional model. To the extent Plaintiffs
                             have offered a discernible theory based on source code, that
                             theory is unavailing. Plaintiffs fail to provide evidence that a
                             correlation between a first and second image is used “in part”
                             to generate a model. Plaintiffs’ cited evidence does not
                             support their conclusion that movement of nodes constitutes
                             correlation.
                                                                                              ,

                                           24
   ME1 25306392v.2                               HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 232 of 358 PageID: 34388




                             Likewise, Plaintiffs’ citation to




                             Defendants do not infringe the “generate” claim element when
                             it is based on the “correlate” claim element, as set forth in
                             Plaintiffs’ Correlation from Aerotriangulation theory. As
                             explained above for this theory, Defendants’ Accused Products
                             do not practice the “correlate” limitation and therefore do not
                             and cannot meet the “generate, based at least in part on the
                             correlation…” limitation. In addition, Plaintiffs’ belatedly
                             disclosed “Correlation From Aerotriangulation” theory is not
                             explicitly identified in Plaintiffs’ contentions for limitation
                             18.3. Nowhere in the 22 pages of contentions Plaintiffs offer
                             for “generate, based at least in part on the correlation between
                             the first and second aerial images…” do Plaintiffs identify the
                             output of the “Correlation From Aerotriangulation” theory or
                             identify how it is purportedly used, at least in part, to generate
                             a three-dimensional model. To the extent Plaintiffs have
                             offered a discernible theory for generation based on correlation
                             from aerotriangulation, any such relationship created by use of
                             the AeroTriangulate functions is not used to generate a three-
                             dimensional model.

                             [18.4]

                             Plaintiffs fail to meet their burden for “transmitting a roof
                             estimate report that includes one or more top plan views of the
                             three-dimensional model annotated with numerical indications
                             of at least one of the slope, area, and lengths of the edges of the
                             plurality of planar roof sections, wherein the roof estimate
                             report includes at least two different indicia for different types
                             of roof properties.” Plaintiffs identify a number of data files

                                           25
   ME1 25306392v.2                                HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 233 of 358 PageID: 34389



                                      but do not identify with particularity their theories for this
                                      claim element.

                                      In addition, any computer-implemented method for generating
                                      a roof estimate by Defendants, if any, is practiced entirely or
                                      primarily outside of the United States.

                                      For example,




                                      Plaintiffs’ contention for “transmitting a roof estimate report
                                      that includes one or more top plan views of the three-
                                      dimensional model annotated with numerical indications of at
                                      least one of the slope, area, and lengths of the edges of the
                                      plurality of planar roof sections, wherein the roof estimate
                                      report includes at least two different indicia for different types
                                      of roof properties” is vague and ambiguous and does not
                                      provide a discernible, identifiable infringement position.
                                      Plaintiffs cannot meet their burden of proof with their
                                      contention for this element and, in any event, Defendants do
                                      not infringe this element.

                                      See also Section II of Defendants’ Non-Infringement
                                      Contentions and Responses Pursuant to L. Pat. R. 3.2A.

                Claim 20              Xactware and Verisk Non-Infringement Position

   20. The method of claim            [20.P]
   18 wherein correlating the first
   and second aerial images           For the reasons stated herein, neither Roof Insight™ nor
   includes receiving an              Property Insight™ in combination with Xactimate® is the
   indication of one or more          method of claim 18 wherein correlating the first and second
   corresponding points shown in      aerial images includes receiving an indication of one or more
   each of the first and second       corresponding points shown in each of the first and second
   aerial images.                     aerial images, as described in the ’436 Patent.

                                      Any computer-implemented method for generating a roof
                                      estimate by Defendants, if any, is practiced entirely or
                                      primarily outside of the United States.



                                                    26
   ME1 25306392v.2                                        HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 234 of 358 PageID: 34390



                             For example,




                             See also Section II of Defendants’ Non-Infringement
                             Contentions and Responses Pursuant to L. Pat. R. 3.2A

                             See non-infringement positions identified above in connection
                             with Claim 18.

                             With respect to Plaintiffs’ “Correlation from Ground Points”
                             theory, Defendants reincorporate as if fully set forth herein
                             their noninfringement contentions to element 18.3 above for
                             Plaintiffs’ “Correlation from Ground Points” theory.

                             With respect to Plaintiffs’ “Correlation from Drawing Roof
                             Features” theory, Defendants reincorporate as if fully set forth
                             herein their noninfringement contentions to element 18.3
                             above for Plaintiffs’ “Correlation from Drawing Roof
                             Features” theory.

                             With      respect    to     Plaintiffs’    “Correlation   from
                             AeroTriangulation” theory, Defendants reincorporate as if fully
                             set forth herein their noninfringement contentions to element
                             18.3 above for Plaintiffs’ “Correlation from Aerotriangulation”
                             Theory.

                             Any computer-implemented method for generating a roof
                             estimate by Defendants, if any, is practiced entirely or
                             primarily outside of the United States.

                             For example,




                                          27
   ME1 25306392v.2                               HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 235 of 358 PageID: 34391



                Claim 21             Xactware and Verisk Non-Infringement Position

   21. The method of claim           [20.P]
   20 wherein receiving the
   indication of the corresponding   For the reasons stated herein, neither Roof Insight™ nor
   point includes receiving the      Property Insight™ in combination with Xactimate® is the
   indication from a user.           method of claim 20 wherein receiving the indication of the
                                     corresponding point includes receiving the indication from a
                                     user, as described in the ’436 Patent.

                                     Any computer-implemented method for generating a roof
                                     estimate by Defendants, if any, is practiced entirely or
                                     primarily outside of the United States.

                                     For example,




                                     See non-infringement positions identified above in connection
                                     with Claim 18.

                                     See non-infringement positions identified above in connection
                                     with Claim 20.

                                     Plaintiffs’ contention for “wherein receiving the indication of
                                     the corresponding point includes receiving the indication from
                                     a user” is vague and ambiguous and does not provide a
                                     discernible, identifiable infringement position. Plaintiffs
                                     cannot meet their burden of proof with their contention for this
                                     element and, in any event, Defendants do not infringe this
                                     element.

                                     With respect to Plaintiffs’ “Correlation from Ground Points”
                                     theory, Defendants reincorporate as if fully set forth herein
                                     their noninfringement contentions to element 18.3 above for
                                     Plaintiffs’ “Correlation from Ground Points” theory.

                                     With respect to Plaintiffs’ “Correlation from Drawing Roof
                                     Features” theory, Defendants reincorporate as if fully set forth
                                     herein their noninfringement contentions to element 18.3
                                     above for Plaintiffs’ “Correlation from Drawing Roof

                                                  28
   ME1 25306392v.2                                       HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 236 of 358 PageID: 34392



                                     Features” theory.

                                     With respect to Plaintiffs’ “Correlation from Aero-
                                     Triangulation” theory, Defendants reincorporate as if fully set
                                     forth herein their noninfringement contentions to element 18.3
                                     above for Plaintiffs’ “Correlation from Aerotriangulation”
                                     Theory.

                                     Any computer-implemented method for generating a roof
                                     estimate by Defendants, if any, is practiced entirely or
                                     primarily outside of the United States.

                                     For example,




                                                                      .

                Claim 36             Xactware and Verisk Non-Infringement Position

   36. [36.P] A non-transitory       [36.P]
   computer-readable storage
   medium whose contents, which      For the reasons stated herein, neither Roof Insight™ nor
   are computer executable           Property Insight™ in combination with Xactimate® is a non-
   instructions stored on the non-   transitory computer-readable storage medium whose contents,
   transitory computer-readable      which are computer executable instructions stored on the non-
   storage medium, when              transitory computer-readable storage medium, when executed
   executed by a computer            by a computer processor of a computing system, enable the
   processor of a computing          computing system to generate a roof estimate report for a
   system, enable the computing      building having a roof, by causing, when executed by the
   system to generate a roof         computer processor of the computing system, the computing
   estimate report for a building    system to perform a method, as described in the ’436 Patent.
   having a roof, by causing,
   when executed by the              Any computer-implemented method for generating a roof
   computer processor of the         estimate by Defendants, if any, is practiced entirely or
   computing system, the             primarily outside of the United States.
   computing system to perform a
   method comprising:                For example,

   [36.1] receiving two or more
   images of the building,
   wherein at least one of the two
   or more images provides an

                                                  29
   ME1 25306392v.2                                       HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 237 of 358 PageID: 34393



   oblique perspective view of the
   roof and one of the images
   provides a top plan view of the
   roof;
                                      Defendants’ Accused System does not meet the “a non-
   [36.2] receiving an indication     transitory computer-readable storage medium whose contents,
   of pairs of points on the two or   which are computer executable instructions stored on the non-
   more images, each pair of          transitory computer-readable storage medium, when executed
   points corresponding to            by a computer processor of a computing system, enable the
   substantially the same point on    computing system to generate a roof estimate report for a
   the roof depicted in each of the   building having a roof, by causing, when executed by the
   two or more images;                computer processor of the computing system” limitation. One
                                      of skill in the art would not understand a distributed computing
   [36.3] generating, based on the    system to be the “a non-transitory computer-readable storage
   two or more images of the          medium whose contents, which are computer executable
   building, a three-dimensional      instructions stored on the non-transitory computer-readable
   model of the roof that includes    storage medium, when executed by a computer processor of a
   a plurality of planar roof         computing system, enable the computing system to generate a
   sections that each have a          roof estimate report for a building having a roof, by causing,
   corresponding area and edges,      when executed by the computer processor of the computing
   wherein the generating, based      system” as claimed in the ’436 Patent. A distributed computer
   on the two or more images of       system consisting of multiple modules, multiple programs,
   the building, the model of the     multiple applications, and multiple services requires, at a
   roof includes generating the       minimum, different and additional hardware, software,
   model of the roof based on the     networking equipment, network protocols, and the like and
   receiving the indication of the    thus does not work in substantially the same way as a roof
   pairs of points on the two or      estimation module stored on the memory.
   more images of the building;
   and                               Furthermore, Plaintiffs have not met their burden to show that
                                     the functional components they identify comprise “a non-
   [36.4] transmitting a roof        transitory computer-readable storage medium… ” A person of
   estimate report that includes     ordinary skill in the art would understand a module to be more
   one or more views of the          than an arbitrary grouping of components by function because
   model, the report being           a module describes the organization of functions and data into
   annotated with numerical          a coherent unit that is loosely coupled with other components
   indications of the area and       of the larger environment in which it executes. Modular
   lengths of the edges of at least design is well-known in computer science to be the exact
   some of the plurality of planar opposite of monolithic design, where the various parts of the
   roof sections, wherein the roof program are strongly coupled such that a change in one area of
   estimate report includes at least the program often affects other areas. Plaintiffs have made no
   two different indicia for         effort to demonstrate a modular design in the accused products,
   different types of roof           instead boldly stating that a monolithic design, the opposite of
   properties.                       a modular design, would perform the same function in the
                                     same manner and achieve the same result as a modular design.
                                     In reality, the way the result is achieved is starkly different in
                                     the two designs; Plaintiffs’ statement that, “[i]t is not a
                                     technological change,” misses the mark entirely. While both

                                                   30
   ME1 25306392v.2                                        HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 238 of 358 PageID: 34394



                             implementations utilize the technology of computers, Plaintiffs
                             seek to improperly erase the word “modular” from the claim
                             language with their argument. Plaintiffs are not entitled to an
                             overly broad claim scope that encompasses implementations
                             beyond     “modular”      merely    because     those     other
                             implementations also involve computers.

                             [36.2]

                             Neither Roof Insight™ nor Property Insight™ in combination
                             with Xactimate® practices the step of receiving an indication
                             of pairs of points on the two or more images, each pair of
                             points corresponding to substantially the same point on the
                             roof depicted in each of the two or more images. There is no
                             receiving an indication of pairs of points on the two or more
                             images, each pair of points corresponding to substantially the
                             same point on the roof depicted in each of the two or more
                             images, as that term is claimed in the ’436 Patent.

                             Plaintiffs next offer a theory entitled Receiving an Indication
                             from Drawing Roof Features. See Ex. A, 284-292.
                             Defendants do not infringe this element under Plaintiffs’
                             theory. For example,




                                                                             In supplemental
                             examination of the ’436 Patent, the patentee expressly
                             distinguished the prior art’s use of primitives as not practicing
                             the correlate limitation in order to distinguish the ’436 Patent.
                             ’436 Patent, Corrected Suppl. Exam. Request at 39.

                             Under the Correlation from Drawing Roof Features theory,
                             Plaintiffs further allege that “[b]y selecting the vertices on one
                             aerial image and moving a line drawing with respect to a
                             second aerial image such that the vertices in each aerial image
                             on the buildings correspond.” Ex. A at 286; see also id. at
                             185-89. Plaintiffs’ cited evidence does not support their
                             conclusion that movement of nodes, such as vertices,
                             constitutes correlating the first aerial image with the second
                             aerial image.




                                           31
   ME1 25306392v.2                               HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 239 of 358 PageID: 34395




                             Defendants do not infringe this element under Plaintiffs’
                             Receiving an Indication from Aerotriangulation theory. Ex.
                             A at 293-95.          The “Receiving an Indication from
                             Aerotriangulation” theory was not timely disclosed. To the
                             extent Plaintiffs are permitted to proceed with this untimely
                             theory, Defendants do not practice the limitation “receiving an
                             indication of pairs of points on the two or more images, each
                             pair of points corresponding to substantially the same point on
                             the roof depicted in each of the two or more images” under
                             Plaintiffs’ Receiving an Indication from Aerotriangulation
                             theory. For example,




                                        .

                             To the extent Plaintiffs are allowed to proceed with their
                             untimely “aerotriangulation” theory, Defendants reserve the
                             right to move to reopen claim construction proceedings.

                             [36.3]

                             Neither Roof Insight™ nor Property Insight™ in combination
                             with Xactimate® practices the step of generating, based on the
                             two or more images of the building, a three-dimensional model
                             of the roof that includes a plurality of planar roof sections that
                             each have a corresponding area and edges, wherein the
                             generating, based on the two or more images of the building,
                             includes generating the model of the roof based on the
                             receiving the indication of the pairs of points on the two or
                             more images of the building. Plaintiffs explicitly identify two
                             theories for “generating, based on the received indication…”
                             but do not explicitly identify the output or result of their

                                            32
   ME1 25306392v.2                               HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 240 of 358 PageID: 34396



                             “receiving an indication…,” or how those outputs are used as
                             an input to generate a three-dimensional model, based, at least
                             in part, on the preceding “receiving an indication….”

                             Plaintiffs’ contentions illogically erase the distinction between
                             independent claim 36 and claims 1 and 18, stating “As
                             explained with respect to the previous claim limitations, the
                             Property InSight™ Mass Production Tool correlates a first and
                             second aerial image based on received indications of pairs of
                             points on the roofs in aerial images. Based on that correlation
                             and the received indications of pairs of points, the Property
                             InSight™ Mass Production Tool then creates a data structure
                             that is a three-dimensional model of the roof that includes
                             multiple planar roof sections and each roof section has a slope
                             or pitch, area, edges, and vertices.” Ex. A at 295.

                             Moreover, as a general matter, Plaintiffs do not identify any
                             source code that they contend is responsible for generating,
                             based on the two or more images of the building, a three-
                             dimensional model of the roof that includes a plurality of
                             planar roof sections that each have a corresponding area and
                             edges, wherein the generating, based on the two or more
                             images of the building, the model of the roof includes
                             generating the model of the roof based on the receiving the
                             indication of the pairs of points on the two or more images of
                             the building. Instead, Plaintiffs repeat their allegations for the
                             correlation limitations and offer conclusory allegations that a
                             three-dimensional model is somehow generated based on these
                             correlations. For example, Plaintiffs vaguely allege that the
                             “Mass Production Tool generates a three-dimensional model of
                             the roof based at least in part of the correlation, as
                             demonstrated by the rendering of the three-dimensional
                             model,” without offering any allegations of which of Plaintiffs’
                             three separate “correlation” theories they are referring to or
                             how that “correlation” is used to generate a three-dimensional
                             model. Ex. A at 305; id. at 315 (“Based at least in part on the
                             correlation of the two aerial images, as described with respect
                             to the previous claim limitation, the Property Insight Mass
                             Production Tool generates a three-dimensional model.”).

                             Defendants do not infringe the “generate” claim element when
                             it is based on the “receiving” claim element, as set forth in
                             Plaintiffs’ Receiving an Indication from Drawing Roof
                             Features theory.      As explained above for this theory,
                             Defendants’ Accused Products do not practice the “receiving
                             an indication” limitation and therefore do not and cannot meet
                             the “generating, based on the two or more images of the

                                           33
   ME1 25306392v.2                               HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 241 of 358 PageID: 34397



                             building…” limitation. In addition,the accused products
                             generate a model before any correlation of image occurs. See
                             Ex. A at 312 (

                                    ). Plaintiffs appear to allege that these model primitives
                             placed in the first image satisfy both the “receiving an
                             indication” and “generate” limitation, but those claim elements
                             are functionally and logically distinct.          Plaintiffs have
                             essentially collapsed multiple claim elements into one. The
                             result is that Plaintiffs are unable to prove or even articulate a
                             legitimate theory of infringement for all the required elements
                             of the claim.

                              Moreoever, because the roof primitive is a model that already
                             exists and, in fact, is accused by Plaintiffs of satisfying the
                             “receiving an indication” limitation, it cannot be “generating,
                             based on the two or more images of the building…” Plaintiffs’
                             contentions acknowledge as much and attempt to enlarge the
                             scope of their claim language to cover modification of a roof
                             primitive. See, e.g., Ex. A at 304-05 (“The Property InSight™
                             Mass Production Tool generates and modifies a three-
                             dimensional model of the roof based at least in part on the
                             correlation between the aerial images.”); id. at 308
                             (“Defendants have used the Mass Production Tool to modify a
                             three-dimensional model of the roof…”). The plain meaning
                             of the claim language, however, is to generate, not to modify.

                             In addition, Plaintiffs’ “Correlation From Roof Features”
                             theory is not explicitly identified in Plaintiffs’ contentions for
                             limitation 34.3. Nowhere in the 22 pages of contentions
                             Plaintiffs offer for “generating, based on the two or more
                             images of the building…” do Plaintiffs identify the output of
                             the “receiving an indication” theory or identify how it is
                             purportedly used, at least in part, to generate a three-
                             dimensional model. To the extent Plaintiffs have offered a
                             discernible theory based on source code, that theory is
                             unavailing. Plaintiffs fail to provide evidence that a correlation
                             between a first and second image is used “in part” to generate a
                             model. Plaintiffs’ cited evidence does not support their
                             conclusion that movement of nodes constitutes correlation.
                             Plaintiffs’ arguments related to




                                           34
   ME1 25306392v.2                               HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 242 of 358 PageID: 34398




                             Likewise, Plaintiffs’ citation to




                             Defendants do not infringe the “generating” claim element
                             when it is based on the “receiving” claim element, as set forth
                             in Plaintiffs’ Correlation from Aerotriangulation theory. As
                             explained above for this theory, Defendants’ Accused Products
                             do not practice the “correlate” limitation and therefore do not
                             and cannot meet the “generate, based at least in part on the
                             correlation…” limitation. In addition, Plaintiffs’ belatedly
                             disclosed “Correlation From Aerotriangulation” theory is not
                             explicitly identified in Plaintiffs’ contentions for limitation
                             34.3. Nowhere in the 22 pages of contentions Plaintiffs offer
                             for “generating, based on the two or more images of the
                             building…” do Plaintiffs identify the output of the “Receiving
                             an Indication From Aerotriangulation” theory or identify how
                             it is purportedly used, at least in part, to generate a three-
                             dimensional model. To the extent Plaintiffs have offered a
                             discernible theory for generation based on correlation from
                             aerotriangulation, any such relationship created by use of the
                             AeroTriangulate functions is not used to generate a three-
                             dimensional model.

                             Plaintiffs’ contentions for this element also includes reference
                             to GroundPoint related code. GroundPoint related code cannot
                             meet this limitation because the claim requires receiving an
                             indication of claims on a roof.

                             [36.4]

                             Plaintiffs’ contention for “transmitting a roof estimate report
                             that includes one or more views of the model, the report being
                             annotated with numerical indications of the area and lengths of
                             the edges of at least some of the plurality of planar roof
                             sections, wherein the roof estimate report includes at least two
                             different indicia for different types of roof properties” is vague
                             and ambiguous and does not provide a discernible, identifiable
                             infringement position. Plaintiffs cannot meet their burden of

                                           35
   ME1 25306392v.2                               HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 243 of 358 PageID: 34399



                                       proof with their contention for this element and, in any event,
                                       Defendants do not infringe this element.

                                       Defendants’ non-transitory computer readable storage medium
                                       which performs a method of generating a roof estimate report
                                       for a building having a roof, if any, is neither made nor used,
                                       entirely or primarily, as claimed within the United States, nor
                                       is it offered for sale in the United States.

                                       For example,




                                       See also Section II of Defendants’ Non-Infringement
                                       Contentions and Responses Pursuant to L. Pat. R. 3.2A.

                Claim 37               Xactware and Verisk Non-Infringement Position

   37. [37.1] The non-transitory       [36.P]
   computer-readable storage
   medium of claim 36 wherein          For the reasons stated herein, neither Roof Insight™ nor
   generating the model of the         Property Insight™ in combination with Xactimate® is a “non-
   roof based on the receiving the     transitory computer-readable storage medium of claim 36…,”
   indication of the pairs of points   as described in the ’436 Patent.
   on the two or more images
   includes: correlating two of the    Any computer-implemented method for generating a roof
   two or more images by               estimate by Defendants, if any, is practiced entirely or
   registering the pairs of points;    primarily outside of the United States.
   and
                                       For example,
   [37.2] generating the three-
   dimensional model based on
   the correlation between the two
   of the two or more images.




                                       See non-infringement positions identified above in connection
                                       with Claim 36.


                                                    36
   ME1 25306392v.2                                        HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 244 of 358 PageID: 34400




                             [37.1]

                             Neither Roof Insight™ nor Property Insight™ in combination
                             with Xactimate® correlates two of the two or more images by
                             registering the pairs of points.

                             With respect to Plaintiffs’ “Receiving an Indication from
                             Drawing Roof Features” theory, Defendants reincorporate as if
                             fully set forth herein their noninfringement contentions to
                             element 36.2.

                             With respect to Plaintiffs’ “Receiving an Indication from
                             AeroTriangulation” theory, Defendants reincorporate as if fully
                             set forth herein their noninfringement contentions to element
                             36.2.

                             [37.2]

                             Neither Roof Insight™ nor Property Insight™ in combination
                             with Xactimate® generates the three-dimensional model based
                             on the correlation between the two of the two or more images.

                             Defendants reincorporate as if fully set forth herein their
                             noninfringement contentions to element 36.3.

                             In addition, Defendants’ non-transitory computer readable
                             storage medium which performs a method of generating a roof
                             estimate report for a building having a roof, if any, is neither
                             made nor used, entirely or primarily, as claimed within the
                             United States, nor is it offered for sale in the United States.

                             For example,




                                          37
   ME1 25306392v.2                               HIGHLY CONFIDENTIAL – ATTORNEY’S EYES ONLY
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 245 of 358 PageID: 34401




                           Exhibit I
                     FILED UNDER SEAL
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 246 of 358 PageID: 34402
                                     ATTORNEYS’ EYES ONLY


   Scott S. Christie
   Matthew A. Sklar
   Elina Slavin
   Ravin R. Patel
   McCARTER & ENGLISH, LLP
   Four Gateway Center
   100 Mulberry Street
   Newark, New Jersey 07102
   Phone: (973) 848-5388
   Fax: (973) 297-3981

   Lee Carl Bromberg
   Brian J. Larivee
   McCARTER & ENGLISH, LLP
   265 Franklin St.
   Boston, Massachusetts 02110
   Phone: (617) 449-6500
   Fax: (617) 607-9200
   Counsel for Defendants Xactware
   Solutions, Inc. and Verisk Analytics, Inc.

                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEW JERSEY

   EAGLE VIEW TECHNOLOGIES, INC. and
   PICTOMETRY INTERNATIONAL CORP.,                     Civil Action No. 15-cv-07025-RBK-JS
                                   Plaintiffs,              ATTORNEYS’ EYES ONLY

                        v.

   XACTWARE SOLUTIONS, INC. and
   VERISK ANALYTICS, INC.,

                                   Defendants.




   XACTWARE SOLUTIONS, INC.’S RESPONSES TO EAGLE VIEW TECHNOLOGIES,
            INC.’S FIRST SET OF INTERROGATORIES (NOS. 1–21)




   ME1 21916671v.2
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 247 of 358 PageID: 34403
                                        ATTORNEYS’ EYES ONLY


            Pursuant to Federal Rules of Civil Procedure 26 and 33, Defendant Xactware Solutions,

   Inc. (“Defendant” or “Xactware”) hereby responds and objects to Eagle View Technologies,

   Inc.’s (“Plaintiff” or “Eagle View”) First Set of Interrogatories (“Interrogatories”) as follows:

                                        GENERAL OBJECTIONS

            Defendant’s response to the Interrogatories is subject to, and incorporates, the following

   General Objections.       Defendant specifically incorporates these General Objections into its

   responses to each Interrogatory, whether or not each such General Objection is expressly referred

   to in Defendant’s response to the Interrogatory.

            1.       Defendant objects to any Interrogatory that seeks information protected from

   disclosure by the attorney-client privilege, the attorney work product doctrine, the joint defense

   or common interest privilege, or any other applicable privilege or immunity, or information that

   is otherwise subject to confidentiality obligations to a third party. Any such Interrogatory has

   been read to exclude the discovery of such privileged information. Nothing contained in this

   response is intended to be, or in any way constitutes, a waiver of any such applicable privilege,

   doctrine, or confidentiality obligation. The inadvertent disclosure by Defendant of information

   protected from disclosure by any privilege or doctrine shall not constitute a waiver by Defendant

   of such objections or protections.

            2.       Defendant objects to any Interrogatory that is premature and/or conflicts with the

   schedule for disclosure or expert opinions entered by the Court or provided for by the Local

   Rules.

            3.       Defendant objects to Plaintiff’s “Definitions” and “Instructions” to the extent they

   purport to impose upon Defendant any duty or obligation that is inconsistent with or in excess of

   those obligations that are imposed by the Federal Rules of Civil Procedure, the Local Rules, or



                                                      2
   ME1 21916671v.2
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 248 of 358 PageID: 34404
                                        ATTORNEYS’ EYES ONLY


   any other applicable rule. In particular, Defendant objects to any Interrogatory to the extent that

   it calls for information that is not relevant to any party’s claims or defenses and is not

   proportional to the needs of the case.

           4.        Defendant objects to Plaintiff’s definition of “Complaint,” and responds with the

   understanding that “Complaint” identifies only the First Amended Complaint filed November 30,

   2015.

           5.        Defendant objects to Plaintiff’s definition of “Defendant”, “Xactware”, “you”,

   “your”, and “yours” as overbroad, unduly burdensome, and vague to the extent it includes any

   entities other than Xactware Solutions, Inc.

           6.        Defendant objects to Plaintiff’s definition of “Accused Product(s)” to the extent it

   includes Xactimate® not in combination with either Roof InsightTM, Property InsightTM, and/or

   Aerial SketchTM, or includes any rooftop aerial measurement product not accused of

   infringement in Plaintiffs’ First Amended Complaint or not identified in Plaintiffs’ Infringement

   Contentions.

           7.        Defendant objects to Plaintiff’s definition of “Xactware Product” to the extent it

   includes any product not designed, developed, manufactured, marketed, offered for sale or sold

   by Xactware.

           8.        Defendant objects to each Interrogatory to the extent that it seeks information not

   in Defendant’s possession, custody or control.

           9.        Defendant objects to each Interrogatory to the extent that it is vague, ambiguous,

   or confusing.

           10.       Defendant objects to any Interrogatory to the extent that it requires Defendant to

   draw a legal conclusion in order to respond.



                                                      3
   ME1 21916671v.2
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 249 of 358 PageID: 34405
                                        ATTORNEYS’ EYES ONLY


           11.       Defendant objects to each Interrogatory to the extent that it improperly and

   prematurely seeks the substance of expert reports, opinions and/or trial testimony.

           12.       Defendant objects to any Interrogatory that requests information about more than

   one topic as a compound question. See Fed. R. Civ. P. 33(a)(1). Defendant will count each

   discrete subpart that does not relate to a “single topic” or “common theme” as a separate

   interrogatory to quantify the total number of propounded interrogatories.

           13.       Defendant will make, and has made, reasonable efforts to respond to the

   Interrogatories, to the extent that no objection is made, as Defendant understands and interprets

   each Interrogatory. If Plaintiff subsequently asserts an interpretation of any Interrogatory that

   differs from the interpretation of Defendant, then Defendant reserves the right to supplement and

   amend its objections and responses.

           14.       Defendant’s responses to the Interrogatories are made without waiver and with

   preservation of:

           a.        all questions as to competency, relevance, materiality, privilege, and admissibility

                     of the responses and the subject matter thereof for any purpose and in any further

                     proceeding in this lawsuit (including trial) and in any other action or matter;

           b.        the right to object to the use of any such responses or the subject matter thereof,

                     on any ground in any further proceeding in this lawsuit (including trial) and in any

                     other action or matter;

           c.        the right to object on any ground at any time to a demand or request for further

                     response; and

           d.        the right at any time to review, correct, add to, supplement, or clarify any of the

                     responses contained herein.



                                                       4
   ME1 21916671v.2
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 250 of 358 PageID: 34406
                                       ATTORNEYS’ EYES ONLY


           15.       Defendant provides theses objections and responses pursuant to the Federal Rules

   of Civil Procedure as amended effective December 1, 2015. Those amendments include, for

   example, revised definitions of the scope of permissible discovery and updated procedures for

   objecting and responding to requests for production. See Fed. R. Civ. P. 26(b)(1) (“Parties may

   obtain discovery regarding any non-privileged matter that is relevant to any party’s claim or

   defense and proportional to the needs of the case, considering the importance of the issues at

   stake in the action, the amount in controversy, the parties’ relative access to relevant information,

   the parties’ resources, the importance of the discovery in resolving the issues, and whether the

   burdens or expense of the proposed discovery outweighs its likely benefit.”); Fed. R. Civ. P.

   34(b)(2).       By making these objections and responses under the revised rules, Defendant

   expressly incorporates objections under the prior version of the Federal Rules of Civil Procedure

   (e.g., to requests that are not reasonably calculated to lead to the discovery of admissible

   evidence) to the extent that the prior version of the Federal Rules of Civil Procedure still applies

   in this case.

           16.       Neither these General Objections nor the specific responses set forth below are an

   admission relative to the existence of any information sought, to the relevance or admissibility of

   any response, or to the truth or accuracy of any statement or characterization contained in the

   Interrogatories.

           17.       Unless otherwise indicated, Defendant will not provide any information

   encompassed by the foregoing objections.

           18.       Defendant’s investigation of the facts relevant to this action is ongoing.

   Accordingly, Defendant reserves the right to amend and/or supplement these responses if further

   information becomes available in the course of its ongoing diligent inquiries, through discovery,



                                                     5
   ME1 21916671v.2
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 251 of 358 PageID: 34407
                                         ATTORNEYS’ EYES ONLY


   or otherwise. These responses should not be construed as, and do not constitute, a waiver of

   Defendant’s right to adduce additional facts at trial.

                              SPECIFIC OBJECTIONS AND RESPONSES

   INTERROGATORY NO. 1:

           Identify by any and all product names, product codes, internal product nomenclatures,

   and/or designations each version of each Accused Product, including but not limited to

   Xactimate®, Roof InSightTM, Property InsightTM, Aerial SketchTM, and any other Xactware

   rooftop aerial measurement product, made, used, offered for sale, sold, or licensed in the United

   States, or imported into the United States by or on behalf of Xactware since September 23, 2009.

   RESPONSE TO INTERROGATORY NO. 1:

           The General Objections are incorporated herein.       Defendant further objects to this

   Interrogatory as overly broad and unduly burdensome, including to the extent that it seeks

   identification of “any and all product names, product codes, internal product nomenclatures,

   and/or designations” for “each version of each Accused Product,” and to the extent it seeks

   information with respect to “any other Xactware rooftop aerial measurement product.”

   Defendant further objects to the unjustified temporal designation.           The scope of this

   Interrogatory is disproportional to the needs of the case.

           Subject to the foregoing objections, Defendant responds that the following list identifies

   representative versions of products accused of infringement in the Complaint:

           •         Xactimate 25.5

           •         Xactimate 27.3

           •         Xactimate 27.5 UC

           •         Xactimate 28.0 SU1



                                                     6
   ME1 21916671v.2
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 252 of 358 PageID: 34408
                                         ATTORNEYS’ EYES ONLY


           •         Xactimate 28.0 SU16

   INTERROGATORY NO. 2:

           Identify by any and all product names, product codes, internal product nomenclatures,

   and/or designations each version of each Accused Product, including but not limited to
                                 TM                        TM                     TM
   Xactimate®, Roof InSight           , Property Insight        , Aerial Sketch        , and any other Xactware

   rooftop aerial measurement product, under development by Xactware but not yet offered for sale,

   that Xactware intends to make, use, sell, license, or import into the United States.

   RESPONSE TO INTERROGATORY NO. 2:

           The General Objections are incorporated herein.                Defendant further objects to this

   Interrogatory as overly broad and unduly burdensome, including to the extent that it seeks

   identification of “any and all product names, product codes, internal product nomenclatures,

   and/or designations” for “each version of each Accused Product,” and to the extent it seeks

   information with respect to “any other Xactware rooftop aerial measurement product.”

   Defendant further objects to this Interrogatory as improperly seeking information concerning

   purported products “under development,” which have not been identified by Plaintiff or accused

   of infringement, and which are therefore irrelevant to this case. Defendant further objects to this

   Interrogatory to the extent that it calls for information that is not relevant to any party’s claims or

   defenses, or otherwise is disproportional to the needs of the case, including information relating

   to purported products that may not exist or be released for use and distribution to the public.

   INTERROGATORY NO. 3:

           Separately for each version of each Accused Product, including each Product identified in

   response to Interrogatory Nos. 1 and/or 2, identify all Documents showing the Accused

   Product’s design, structure, function, operation, and development, including but not limited to



                                                       7
   ME1 21916671v.2
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 253 of 358 PageID: 34409
                                    ATTORNEYS’ EYES ONLY


   user manuals, training guides and/or videos, promotional, advertising, and instructional

   materials, datasheets, schematics, bills of materials (“BOMs”), technical specifications,

   functional specifications, including but not limited to software, hardware, and system functional

   specifications, documents Related To product requirements, concept and design documents,

   Source Code and documentation related thereto, troubleshooting instructions, testing results, and

   analysis reports.

   RESPONSE TO INTERROGATORY NO. 3:

           The General Objections are incorporated herein. The Objections to Interrogatories Nos. 1

   and 2 are incorporated herein. Defendant further objects to this Interrogatory as overly broad

   and unduly burdensome, including to the extent that it seeks identification of documents for

   “each version of each Accused Product.” The scope of this Interrogatory is disproportional to

   the needs of the case.

            Subject to the foregoing objections, Defendant responds that documents related to the

   design, structure, function, operation, and development of the Accused Products identified in

   response to Interrogatory Nos. 1 and/or 2 have been produced. See Defendant’s document

   production, XW00000001 – XW00022625. Defendant further states that, to the extent additional

   relevant documents may exist, it will produce these documents as discovery progresses in lieu of

   identifying any particular documents.

   INTERROGATORY NO. 4:

           Separately for each version of each Accused Product, including each Product identified in

   response to Interrogatory Nos. 1 and/or 2, identify by name, title, and work address the Xactware

   Persons or Entities most knowledgeable about the research, conception, design, development,

   engineering, and testing of the Accused Product and describe the nature of each Person’s or



                                                   8
   ME1 21916671v.2
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 254 of 358 PageID: 34410
                                     ATTORNEYS’ EYES ONLY


   Entity’s involvement. Include in your response the identity of each Document that supports your

   answer or to which you referred in preparing your answer.

   RESPONSE TO INTERROGATORY NO. 4:

           The General Objections are incorporated herein. The Objections to Interrogatories Nos. 1

   and 2 are incorporated herein. Defendant further objects to this Interrogatory as overly broad

   and unduly burdensome, including to the extent that it seeks identification of information for

   “each version of each Accused Product.” The scope of this Interrogatory is disproportional to

   the needs of the case.

            Subject to the foregoing objections, Defendant responds that the following individuals

   are most knowledgeable about the research, conception, design, development, engineering, and

   testing of the Accused Products identified in response to Interrogatory Nos. 1 and/or 2:

    Name             Work Address     Nature of Involvement
    Jeff Taylor      1100 West        Research, conception, design, development,
                     Traverse         engineering, and testing of the Accused
                     Parkway          Products
                     Lehi, Utah
    Jeff Lewis       1100 West        Research, conception, design, development,
                     Traverse         engineering, and testing of the Accused
                     Parkway          Products
                     Lehi, Utah


   See Defendant’s document production, XW00000001 – XW00022625. Defendant further states

   it will produce further documents that support this answer as discovery progresses in lieu of

   identifying any particular documents.

           INTERROGATORY NO. 5:

           Separately for each version of each Accused Product, including each Product identified in

   response to Interrogatory Nos. 1 and/or 2, state in detail every location where research, design,

   development, marketing, testing or other use, servicing or other product administration or


                                                   9
   ME1 21916671v.2
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 255 of 358 PageID: 34411
                                     ATTORNEYS’ EYES ONLY


   support activities occur; the nature of the work done at each location; and the number of

   personnel (employees, contractors, etc.) involved in the work at each location. Include in your

   response the identity of each Document that supports your answer or to which you referred in

   preparing your answer.

   RESPONSE TO INTERROGATORY NO. 5:

           The General Objections are incorporated herein. The Objections to Interrogatories Nos. 1

   and 2 are incorporated herein. Defendant further objects to this Interrogatory as overly broad

   and unduly burdensome, including to the extent that it seeks identification of information for

   “each version of each Accused Product.” Defendant further objects to this Interrogatory on the

   grounds that the phrases “other use” and “servicing or other product administration or support

   activities” are vague and ambiguous. The scope of this Interrogatory is disproportional to the

   needs of the case.

            Subject to the foregoing objections, Defendant responds that research, design,

   development, marketing, and testing is performed and coordinated at 1100 West Traverse

   Parkway Lehi, Utah. See Defendant’s document production, XW00000001 – XW00022625.

   Defendant further states it will produce further documents that support this answer as discovery

   progresses in lieu of identifying any particular documents.

   INTERROGATORY NO. 6:

           Separately for each version of each Accused Product, including each Product identified in

   response to Interrogatory Nos. 1 and/or 2, describe how the Product has been sold, licensed,

   and/or used to sell or license any type of report in the United States, identifying the revenue

   generated by quarter since September 23, 2009, expressed in U.S. dollars and units and

   identifying the persons most knowledgeable about the same. Include in your response the



                                                   10
   ME1 21916671v.2
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 256 of 358 PageID: 34412
                                      ATTORNEYS’ EYES ONLY


   identity of each Document that supports your answer or to which you referred in preparing your

   answer.

   RESPONSE TO INTERROGATORY NO. 6:

            The General Objections are incorporated herein. The Objections to Interrogatories Nos. 1

   and 2 are incorporated herein. Defendant further objects to this Interrogatory as overly broad

   and unduly burdensome, including to the extent that it seeks identification of information for

   “each version of each Accused Product.” Moreover, Defendant objects to this Interrogatory on

   the grounds that the phrase “describe how the Product has been sold, licensed, and/or used to sell

   or license any type of report in the United States” is vague and ambiguous. Defendant further

   objects to the unjustified temporal designation. The scope of this Interrogatory is disproportional

   to the needs of the case.

             Subject to the foregoing objections, Defendant responds that it is producing a
                                                                 TM                        TM
   spreadsheet showing revenue generated from Roof Insight            , Property Insight        , and Aerial
            TM
   Sketch        by month from June 2011 through December 2015 at Bates No. XW00022626.

   INTERROGATORY NO. 7:

            Separately for each version of each Accused Product, including each Product identified in

   response to Interrogatory Nos. 1 and/or 2, identify each and every sales office, distributor, agent,

   representative, customer or Entity (including any third party) that uses, makes, imports, offers for

   sale, sells, or licenses such Product or uses such Product to generate any type of report, and

   identify any Entity (including any third party) with which Xactware has entered into an

   agreement or contract Relating To the use, sale and/or distribution in the United States of such

   Product. Include in your response the identity of each Document that supports your answer or to

   which you referred in preparing your answer.


                                                   11
   ME1 21916671v.2
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 257 of 358 PageID: 34413
                                     ATTORNEYS’ EYES ONLY


   RESPONSE TO INTERROGATORY NO. 7:

           The General Objections are incorporated herein. The Objections to Interrogatories Nos. 1

   and 2 are incorporated herein. Defendant further objects to this Interrogatory as overly broad

   and unduly burdensome, including to the extent that it seeks identification of information for

   “each version of each Accused Product.” Moreover, Defendant objects to this Interrogatory as

   compound. In addition, Defendant objects to this Interrogatory to the extent that it calls for

   information that is not relevant to any party’s claims or defenses, or otherwise is disproportional

   to the needs of the case.

            Subject to the foregoing objections, Defendant responds that the following is a list of

   Xactware’s U.S. sales representatives:




           Defendant further states it will produce documents that support this answer as discovery

   progresses in lieu of identifying any particular documents.

   INTERROGATORY NO. 8:

           Separately for each version of each Accused Product, including each Product identified in


                                                   12
   ME1 21916671v.2
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 258 of 358 PageID: 34414
                                     ATTORNEYS’ EYES ONLY


   response to Interrogatory Nos. 1 and/or 2, describe all attempts or plans to design around or

   otherwise avoid infringement of the Eagle View Asserted Patents. Include in your response the

   identity of each Document that supports your answer or to which you referred in preparing your

   answer.

   RESPONSE TO INTERROGATORY NO. 8:

           The General Objections are incorporated herein. The Objections to Interrogatories Nos. 1

   and 2 are incorporated herein. Defendant further objects to this Interrogatory as overly broad

   and unduly burdensome, including to the extent that it seeks identification of information for

   “each version of each Accused Product.” Defendant further objects to this Interrogatory to the

   extent that it seeks information protected by the attorney-client privilege and/or the work product

   doctrine and/or is otherwise privileged or protected from disclosure. Defendant further objects to

   this Interrogatory because it calls for a legal conclusion. Defendant further objects to the form of

   this Interrogatory because it improperly assumes an unwarranted conclusion of infringement.

   Defendant is unaware of any infringement of any valid claim of the Eagle View Asserted

   Patents. The scope of this Interrogatory is disproportional to the needs of the case.

           Subject to the foregoing objections, Defendant responds: none.

   INTERROGATORY NO. 9:

           Separately for each version of each Accused Product, including each Product identified in

   response to Interrogatory Nos. 1 and/or 2, describe all interactions between Xactware personnel

   (employees, contractors, etc.) and Verisk Analytics, Inc. (“Verisk”) personnel (employees,

   contractors, etc.) related thereto, including by identifying all Xactware and Verisk personnel

   involved in such interactions and their respective roles and responsibilities. Include in your

   response the identity of each Document that supports your answer or to which you referred in



                                                   13
   ME1 21916671v.2
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 259 of 358 PageID: 34415
                                     ATTORNEYS’ EYES ONLY

   preparing your answer.

   RESPONSE TO INTERROGATORY NO. 9:

           The General Objections are incorporated herein. The Objections to Interrogatories Nos. 1

   and 2 are incorporated herein. Defendant further objects to this Interrogatory as overly broad

   and unduly burdensome, including to the extent that it seeks identification of information for

   “each version of each Accused Product” and a description of “all interactions” and “all Xactware

   and Verisk personnel involved in such interactions.”          The scope of this Interrogatory is

   disproportional to the needs of the case.

            Subject to the foregoing objections, Defendant responds that to the extent any

   interactions took place between Xactware personnel and Verisk personnel concerning any of the

   Accused Products, they primarily involved



   Defendant further states it will produce documents that support this answer as discovery

   progresses in lieu of identifying any particular documents.

   INTERROGATORY NO. 10:

           Describe all interactions between Xactware and/or Verisk personnel (employees,

   contractors, etc.) on the one hand and Eagle View and/or Pictometry personnel (employees,

   contractors, etc.) on the other hand, including by identifying all Xactware, Verisk, Eagle View,

   and/or Pictometry personnel involved in such interactions and their respective roles and

   responsibilities. Include in your response the identity of each Document that supports your

   answer or to which you referred in preparing your answer.

   RESPONSE TO INTERROGATORY NO. 10:

           The General Objections are incorporated herein.        Defendant further objects to this



                                                   14
   ME1 21916671v.2
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 260 of 358 PageID: 34416
                                     ATTORNEYS’ EYES ONLY


   Interrogatory as improperly unlimited in time and scope, and as overly broad and unduly

   burdensome. Moreover, Defendant objects to this Interrogatory to the extent it seeks information

   that is not limited to any of the Accused Products, the Asserted Claims or the Asserted Patents.

   In addition, Defendant objects to this Interrogatory to the extent the burden of deriving such

   information is substantially the same for Defendant as it is for Plaintiff. The scope of this

   Interrogatory is disproportional to the needs of the case.

   INTERROGATORY NO. 11:

           Describe all efforts by Xactware and/or Verisk to emulate, capitalize on, reverse

   engineer, and/or analyze any Eagle View Product or technology, Identify any and all internal

   competitive analyses regarding rooftop aerial measurement technology, including with respect to

   Eagle View and/or any other competitor, and Identify all Eagle View Source Code, Products,

   and/or technical documentation (including any Document that contains any of Eagle View’s

   proprietary information, including with respect to Eagle View’s operating system, software

   products, Source Code, or any other aspects of Eagle View’s technology, including with respect

   to Eagle View’s hardware, software, and/or any other aspects of Eagle View’s proprietary

   technologies) and/or Communications relating to such Eagle View Source Code, Products,

   and/or technical documentation in your possession, custody, or control, including by identifying

   the circumstances by which you acquired the same and all Persons knowledgeable about the

   same.

   RESPONSE TO INTERROGATORY NO. 11:

           The General Objections are incorporated herein. Defendant further objects to this

   Interrogatory as improperly unlimited in time and scope, and as overly broad and unduly

   burdensome. Defendant further objects to the form of this interrogatory because it improperly



                                                    15
   ME1 21916671v.2
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 261 of 358 PageID: 34417
                                     ATTORNEYS’ EYES ONLY


   assumes an unwarranted conclusion of “efforts.” Defendant is unaware of any such “efforts”

   related to Eagle View Products or technology. Moreover, Defendant objects to this Interrogatory

   to the extent the phrase “capitalize on” is vague and ambiguous. In addition, Defendant objects

   to this Interrogatory as compound.

           Subject to the foregoing objections, Defendant responds: none.

   INTERROGATORY NO. 12:

           Identify each and every current and former employee of Xactware who was employed by

   Eagle View, either directly or through a subcontractor, third party, or otherwise, at any time prior

   to such Person’s employment by Xactware, either directly or through a subcontractor, third party,

   or otherwise, with Documents in such Person’s possession, custody or control, that were

   generated while such Person was employed by Eagle View, either directly or through a

   subcontractor, third party, or otherwise, and/or where such Document contains any of Eagle

   View’s proprietary information, including with respect to Eagle View’s operating system,

   software products, Source Code, or any other aspects of Eagle View’s technology, including with

   respect to Eagle View’s hardware, software, and/or any other aspects of Eagle View’s

   proprietary technologies, Eagle View’s financial Documents, Eagle View’s marketing or sales

   Documents, and/or any other Eagle View Documents related to Eagle View’s business; or that

   brought such Documents to Xactware.

   RESPONSE TO INTERROGATORY NO. 12:

           The General Objections are incorporated herein.        Defendant further objects to this

   Interrogatory as improperly unlimited in time and scope, compound, and incomprehensible, and

   as overly broad and unduly burdensome, including to the extent that it seeks an identification of

   “each and every current and former employee of Xactware who was employed by Eagle View,



                                                   16
   ME1 21916671v.2
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 262 of 358 PageID: 34418
                                     ATTORNEYS’ EYES ONLY


   either directly or through a subcontractor, third party, or otherwise.” Moreover, Defendant

   objects to the extent the phrase “or otherwise” is vague and ambiguous. The scope of this

   Interrogatory is disproportional to the needs of the case.

           Subject to the foregoing objections, Defendant responds: none.

   INTERROGATORY NO. 13:

           If Xactware contends that any Accused Product, including the Products identified in

   response to Interrogatory Nos. 1 and 2, should not be subject to an injunction in This Case,

   describe in detail all factual and legal bases for Xactware’s contentions; identify all information

   that supports or rebuts Xactware’s contention(s); and identify all Persons most knowledgeable

   of, and all Documents Relating To, Xactware’s contention(s).

   RESPONSE TO INTERROGATORY NO. 13:

           The General Objections are incorporated herein. The Objections to Interrogatories Nos. 1

   and 2 are incorporated herein. Defendant further objects to this Interrogatory on the grounds that

   it is overly broad and unduly burdensome, and seeks a legal conclusion.

   INTERROGATORY NO. 14:

           State the time, date, substance and circumstances of any Communications between

   Xactware and any other Entity, including but not limited to Verisk and/or EagleView

   Technology Corporation (“EVT”), in the context of Verisk’s intended acquisition of, merger

   with, and/or other corporate transaction involving EagleView or otherwise, Concerning Eagle

   View, the Eagle View Asserted Patents and any Prior Art related thereto, the Accused Products,

   Eagle View software products, or This Case. For each Communication, identify all Entities that

   participated in the Communication, either by providing or receiving information, and all related




                                                    17
   ME1 21916671v.2
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 263 of 358 PageID: 34419
                                     ATTORNEYS’ EYES ONLY


   Documents, including any notes, minutes, or memoranda Concerning the Communication and

   Documents embodying the Communication.

   RESPONSE TO INTERROGATORY NO. 14:

           The General Objections are incorporated herein.        Defendant further objects to this

   Interrogatory as improperly unlimited in time and scope, and as overly broad and unduly

   burdensome, including to the extent that it seeks information relating to “any Communications”

   as well as the “time, date, substance, and circumstances” for same.          Moreover, Defendant

   objects to this Interrogatory to the extent any communications involved Eagle View Technology

   Corporation because the burden of deriving such information is substantially the same for

   Plaintiff as it is for Defendant. The scope of this Interrogatory is disproportional to the needs of

   the case.

           Subject to the foregoing objections, Defendant responds that it will produce documents

   that contain information responsive to this Interrogatory as discovery progresses.

   INTERROGATORY NO. 15:

           For each of the Eagle View Asserted Patents, state with particularity all facts Concerning

   how and when Xactware first learned of the patent, including the date, circumstances and who

   was involved or has knowledge thereof, an identification of all persons within who were

   informed of the patent, an identification of all actions taken by Xactware as a result of becoming

   aware of the Eagle View Asserted Patents, including any comparisons made to the Accused

   Products; an identification of all documents and evidence relating to Xactware’s awareness of

   the Eagle View Asserted Patents, and an identification of all individuals knowledgeable about

   Xactware’s awareness of the Eagle View Asserted Patents and the subject matter known by

   them. Include in your response the identity of each Document that supports your answer or to



                                                   18
   ME1 21916671v.2
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 264 of 358 PageID: 34420
                                      ATTORNEYS’ EYES ONLY


   which you referred in preparing your answer.

   RESPONSE TO INTERROGATORY NO. 15:

           The General Objections are incorporated herein.        Defendant further objects to this

   Interrogatory as compound, overly broad, and unduly burdensome. Moreover, Defendant objects

   to this Interrogatory to the extent that it seeks information protected by the attorney-client

   privilege and/or the work product doctrine and/or is otherwise privileged or protected from

   disclosure.

   INTERROGATORY NO. 16:

           Identify all Persons (including both experts and non-experts) that Xactware expects will

   offer testimony (written or oral) on its behalf at any hearing in This Case, the subject matter upon

   which each Person is expected to testify, and the facts and/or opinions to which each Person is

   expected to testify.

   RESPONSE TO INTERROGATORY NO. 16:

           The General Objections are incorporated herein.        Defendant further objects to this

   Interrogatory on the grounds that it is overly broad and unduly burdensome.              Moreover,

   Defendant objects to this Interrogatory as premature.

           Subject to the foregoing objections, Defendant responds that it will supplement its answer

   to this Interrogatory at the time required under the Local Rules and in accordance with the

   schedule entered in this action.

   INTERROGATORY NO. 17:

           Identify each Entity or Person with knowledge of one or more of the facts set forth in

   Xactware’s responses to any Eagle View Interrogatory, including any Entity or Person who

   supplied information used in preparing responses to any Eagle View Interrogatory, or any facts



                                                   19
   ME1 21916671v.2
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 265 of 358 PageID: 34421
                                     ATTORNEYS’ EYES ONLY

   alleged in the Complaint, and for each Entity or Person state in general terms the knowledge

   Xactware believes the Entity or Person possesses.

   RESPONSE TO INTERROGATORY NO. 17:

           The General Objections are incorporated herein.       Defendant further objects to this

   Interrogatory on the grounds that it is compound, overly broad, and unduly burdensome.

           Subject to the foregoing objections, Defendant responds that the following individuals

   provided information in support of Defendant’s responses to Plaintiff’s Interrogatories:

                      Subject Matter of Knowledge
                      Development, creation, marketing and sales of the Accused Products

                      Development, creation, marketing and sales of the Accused Products

                      Knowledge of the Accused Products; correspondence between and
                      among the parties
                      Sales of the Accused Products

                      Revenue and profit from sales of the Accused Products

   INTERROGATORY NO. 18:

           Identify each Person from whom Documents were collected or reviewed for possible

   production in response to any Eagle View Request for Production to Xactware, and for each

   Document produced by Xactware in this action, identify the Entity or Person that was in

   possession, custody or control of such Document at the time of review or collection.

   RESPONSE TO INTERROGATORY NO. 18:

           The General Objections are incorporated herein.       Defendant further objects to this

   Interrogatory on the grounds that it is overly broad and unduly burdensome.            Moreover,

   Defendant objects to this Interrogatory to the extent that it seeks information protected by the

   work product doctrine.




                                                  20
   ME1 21916671v.2
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 266 of 358 PageID: 34422
                                     ATTORNEYS’ EYES ONLY


   INTERROGATORY NO. 19:

           Assuming infringement by Xactware of the Eagle View Asserted Patents, state the

   amount of money that Xactware contends is owed to Eagle View and identify the complete

   factual and legal bases for that contention, including, without limitation: (i) an identification of

   each damages theory that you contend should be used in the damages calculation (e.g.,

   reasonable royalty, lost profits, etc.); (ii) the specific inputs that you contend should be used

   under each such theory in the damages calculation (e.g., the royalty rate on net sales); (iii) the

   date(s) on which you contend damages should begin (and the bases supporting such dates); (iv)

   the amount of damages attributable to any portion of the Accused Products; and (v) an

   identification of all documents and things on which such calculation is based. If Xactware

   contends that Eagle View is not entitled to lost profits, then your answer should include, without

   limitation, the factual basis for any applicable Panduit factors; otherwise, your response should

   disclose the amount and basis for a claim of lost profits. Your answer should also include all

   factual bases for any contentions concerning the Georgia Pacific factors or other factors relevant

   to the determination of damages. If you contend that the entire market value of the Accused

   Products is not the proper damages base, your answer should identify what Xactware contends

   the proper damages base should be and identify all support for any contention that the basis of

   consumer demand for the Accused Products does not correspond to one or more elements of the

   asserted claims of the Eagle View Asserted Patents.

   RESPONSE TO INTERROGATORY NO. 19:

           The General Objections are incorporated herein. Defendant further objects to this

   Interrogatory on the grounds that it is compound, vague, ambiguous, overly broad, and unduly

   burdensome. Moreover, Defendant objects to this Interrogatory to the extent that it seeks



                                                   21
   ME1 21916671v.2
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 267 of 358 PageID: 34423
                                      ATTORNEYS’ EYES ONLY


   information protected by the attorney-client privilege and/or the work product doctrine and/or is

   otherwise privileged or protected from disclosure. Defendant further objects to this Interrogatory

   because it calls for a legal conclusion. Defendant also objects to this Interrogatory as premature

   to the extent that this Interrogatory calls for expert opinion and testimony and expert reports are

   not yet required to be produced. Defendant further objects to this Interrogatory to the extent it is

   based on the faulty premise that Xactware has infringed a valid claim of any of the Eagle View

   Asserted Patents.

           Subject to the foregoing objections, Defendant will supplement its answer to this

   Interrogatory at the time required under the Local Rules and in accordance with the schedule

   entered in this action.

   INTERROGATORY NO. 20:

           Describe the identity, content, interpretation, and circumstances surrounding the

   formation of all patent or technology license agreements executed since January 1, 2000 that: (a)

   you produced or will produce, identified or will identify in this case, (b) relate to aerial roof

   estimation systems and/or methods or any other technology related to the Asserted Patents or

   Accused Products, or (c) that you contend are comparable to a license that you would have taken

   in a hypothetical negotiation in This Case. For each such license, your answer should include at

   least the following: (i) names of all parties; (ii) the royalty rate; (iii) the royalty base; (iv) the

   term; (v) the technology at issue; (vi) the patent numbers for each patent covered by the license;

   (vii) the total amount of money paid under the license; (viii) whether the license was paid as a

   lump-sum or as a running royalty; (ix) whether it was assumed that the patents were infringed

   and valid; and (x) whether there were cross-licenses for any patents and, if so, how each cross-

   license impacted items (ii), (iii), (vii). Your description must also include all grounds for any



                                                    22
   ME1 21916671v.2
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 268 of 358 PageID: 34424
                                      ATTORNEYS’ EYES ONLY


   contention that the license is comparable to what the parties would have agreed to in the

   hypothetical negotiation in this case.

   RESPONSE TO INTERROGATORY NO. 20:

           The General Objections are incorporated herein.        Defendant further objects to this

   Interrogatory on the grounds that it is compound, vague, ambiguous, overly broad, and unduly

   burdensome.       Moreover, Defendant objects to this Interrogatory to the extent that it seeks

   information protected by the attorney-client privilege and/or the work product doctrine and/or is

   otherwise privileged or protected from disclosure. Defendant further objects to this Interrogatory

   because it calls for a legal conclusion. Defendant also objects to this Interrogatory as premature

   to the extent that this Interrogatory calls for expert opinion and testimony and expert reports are

   not yet required to be produced. Defendant further objects to this Interrogatory to the extent it is

   based on the faulty premise that Xactware has infringed a valid claim of any of the Eagle View

   Asserted Patents. Defendant further objects to the unjustified temporal designation.

           Subject to the foregoing objections, Defendant responds: none.

   INTERROGATORY NO. 21:

           If Xactware contends that one or more claims of any of the Eagle View Asserted Patents

   are invalid under 35 U.S.C. § 101, describe in detail all factual and legal bases for Xactware’s

   contention(s); identify all information that supports or rebuts Xactware’s contention(s); and

   identify all Persons most knowledgeable of, and all Documents Relating To, Xactware’s

   contention(s).




                                                   23
   ME1 21916671v.2
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 269 of 358 PageID: 34425
                                    ATTORNEYS’ EYES ONLY


   RESPONSE TO INTERROGATORY NO. 21:

           The General Objections are incorporated herein.       Defendant further objects to this

   Interrogatory on the grounds that it is overly broad and unduly burdensome and seeks a legal

   conclusion.

           Subject to the foregoing objections, Defendant refers Plaintiff to Defendants Xactware

   Solutions, Inc. and Verisk Analytics, Inc.’s Motion to Dismiss Plaintiffs’ Complaint Under 35

   U.S.C. § 101 filed on February 9, 2015 [Dkt. No. 50]. ]




   Dated: February 29, 2016                            s/Scott S. Christie
                                                       Scott S. Christie
                                                       Matthew A. Sklar
                                                       Elina Slavin
                                                       Ravin R. Patel
                                                       McCARTER & ENGLISH, LLP
                                                       Four Gateway Center
                                                       100 Mulberry Street
                                                       Newark, New Jersey 07102
                                                       Phone: (973) 848-5388
                                                       Fax: (973) 297-3981

                                                       Lee Carl Bromberg
                                                       Brian J. Larivee
                                                       McCARTER & ENGLISH, LLP
                                                       265 Franklin St.
                                                       Boston, Massachusetts 02110
                                                       Phone: (617) 449-6500
                                                       Fax: (617) 607-9200

                                                       Counsel for Defendants Xactware
                                                       Solutions, Inc. and Verisk Analytics, Inc.




                                                  24
   ME1 21916671v.2
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 270 of 358 PageID: 34426
                                 ATTORNEYS’ EYES ONLY


                                CERTIFICATE OF SERVICE

           I hereby certify that on February 29, 2016, I caused a copy of XACTWARE

   SOLUTIONS, INC. RESPONSES TO EAGLE VIEW TECHNOLOGIES, INC.’S FIRST SET

   OF INTERROGATORIES (NOS. 1–21) to be served via email on counsel for Plaintiffs.



                                                   s/Scott S. Christie
                                                   Scott S. Christie




                                             25
   ME1 21916671v.2
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 271 of 358 PageID: 34427




                          Exhibit U
                     FILED UNDER SEAL
              Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 272 of 358 PageID: 34428



                                                           EXHIBIT A
                            PLAINTIFFS’ CONTENTIONS PURSUANT TO L. PAT. R. 3.1(c)
            Eagle View Technologies, Inc., et al. v. Xactware Solutions, Inc., et al., Civ. A. No. 1:15-cv-07025 (D.N.J)

                                                        U.S. Patent 8,078,436

    Claim Terms in U.S. Patent
                                                     Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
            8,078,436
Claim 1: A computing system for      To the extent that the preamble is found to be limiting, the accused products4 constitute “a
generating a roof estimate report,   computing system for generating a roof estimate report.” The Xactimate® platform supports
the computing system comprising:     mobile, online, and desktop computing systems. The Xactimate® computing system includes
                                     Xactware computers or servers used by Xactware in connection with Roof InSightTM and/or
                                     Property InSightTM.




1
       Unless otherwise indicated, all screen shots in this claim chart pertain to version 28 (including SU1 and SU16) of Xactimate®,
       and/or Property InSightTM Mass Production Tool. Plaintiffs have only received a subset of all versions of Xactimate® and
       expressly reserve the right to update these contentions as they receive further discovery.
2
       Unless otherwise indicated, Plaintiffs’ contentions pursuant to Local Patent Rule 3.1(c) are directed to each of the desktop,
       online, and mobile versions of Xactimate®. EV032111 - EV032112 (http://www.xactware.com/en-us/solutions/claims-
       estimating/xactimate/28/single-platform/).
3
       All references listed are exemplary and non-exclusive. Plaintiffs reserve all rights to modify and supplement Exhibit A as
       discovery progresses. Plaintiffs further reserve the right to supplement these contentions as to the Doctrine of Equivalents if
       needed as discovery progresses and if the Court construes the asserted claims.
4
       As defined in Section I.B and II.B of Plaintiffs’ First Amended Disclosure Of Asserted Claims and Infringement Contentions
       Pursuant To L. Pat. R. 3.1.
                                                                   1
         Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 273 of 358 PageID: 34429




Claim Terms in U.S. Patent
                                            Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,078,436




                             EV032006 (http://www.xactware.com/en-us/solutions/claims-estimating/xactimate/28/single-
                             platform/).




                             EV032004 (https://www.xactware.com/en-us/solutions/claims-
                             estimating/xactimate/product/xactware-cloud/).

                             Roof InSightTM provides “comprehensive roof data that includes all dimensions and slopes.”
                             EV031997 (http://www.xactware.com/en-us/solutions/roof-data/roof-insight/features/). Property
                             InSightTM “includes all of the data found in Roof InSight.” EV031990
                             (http://www.xactware.com/en-us/solutions/property-data/property-insight/faqs/).

                             Both Roof InSightTM and Property InSightTM are used in combination with Xactimate®. Both

                                                         2
              Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 274 of 358 PageID: 34430




   Claim Terms in U.S. Patent
                                                     Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
           8,078,436
                                      can be accessed to generate roof estimate reports through Xactimate®. EV031997
                                      (http://www.xactware.com/en-us/solutions/roof-data/roof-insight/features/) (“Request a Roof
                                      InSight data package with just a few mouse clicks from within either Xactimate or XactAnalysis.
                                      … The changes made in the Xactimate estimate are immediately reflected in the wide range of
                                      reports available to you.”); EV031992 (http://www.xactware.com/en-us/solutions/property-
                                      data/property-insight/features/) (“Once enabled, requesting Property InSight within Xactimate or
                                      XactAnalysis requires just a few mouse clicks.”).

                                      In addition, Roof InSightTM and Property InSightTM include Xactimate® sketch data that can be
                                      viewed and modified with Xactimate®. EV031997 (http://www.xactware.com/en-
                                      us/solutions/roof-data/roof-insight/features/) (“The Roof InSight data package includes a precise
                                      Xactimate roof sketch which is seamlessly delivered into the Xactimate estimate”); EV031992 -
                                      EV031193 (http://www.xactware.com/en-us/solutions/property-data/property-insight/features/)
                                      (“The Property InSight data package includes a precise Xactimate 3D sketch.”; “The data allows
                                      you to print a wide range of reports.”).

                                      Further, the Property InSight™ Mass Production Tool is used to generate Roof InSight™ and
                                      Property InSight™ reports that are delivered through Xactimate®.
a memory;                             The accused products comprise memory. For example, Xactimate®’s software requires memory
                                      including “2GB of RAM” and “5GB of continual free space.”
                                      EV032000 (http://www.xactware.com/en-us/solutions/claims-estimating/xactimate/28/system-
                                      requirements/).
a roof estimation module that is       The accused products comprise a “roof estimation module” as claimed. For example, the
stored on the memory and that is      accused products allow users to “request a Roof InSight data package with just a few mouse
configured, when executed, to:        clicks.” EV031997 (http://www.xactware.com/en-us/solutions/roof-data/roof-insight/features/).
receive a first and a second aerial   The accused products include a roof estimation module which can “receive a first and a second
image of a building having a roof,    aerial image of a building having a roof, each of the aerial images providing a different view of
each of the aerial images providing   the roof of the building, wherein the first aerial image provides a top plan view of the roof and
a different view of the roof of the   the second aerial image provides an oblique perspective view of the roof, and are not a

                                                                    3
              Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 275 of 358 PageID: 34431




   Claim Terms in U.S. Patent
                                                     Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
           8,078,436
building, wherein the first aerial   stereoscopic pair.”
image provides a top plan view of
the roof and the second aerial       For example, Roof InSightTM starts with “high-quality, high-resolution aerial data that includes
image provides an oblique            aerial imagery.” EV031995 (http://www.xactware.com/en-us/solutions/roof-data/roof-
perspective view of the roof, and    insight/faqs/).
are not a stereoscopic pair;
                                     By way of further example, Roof InSightTM reports show an overhead image and multiple
                                     oblique aerial images that are not stereoscopic pairs:




                                                                  4
         Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 276 of 358 PageID: 34432




Claim Terms in U.S. Patent
                                         Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,078,436




                             EV032034, EV032121 (

                                                      5
              Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 277 of 358 PageID: 34433




   Claim Terms in U.S. Patent
                                                     Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
           8,078,436
                                                                 ; see also EV033461 - EV033462.




                                     EV01427919.

correlate the first aerial image with The accused products include a roof estimation module that can “correlate the first aerial image
the second aerial image;              with the second aerial image.”

                                     Xactware’s correlating aerial images is demonstrated by the accused products. For example, the
                                     screenshots below demonstrate



                                                                   6
         Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 278 of 358 PageID: 34434




Claim Terms in U.S. Patent
                                         Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,078,436




                             EV032035, EV032126 (
                                ).




                                                      7
         Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 279 of 358 PageID: 34435




Claim Terms in U.S. Patent
                                         Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,078,436




                             EV032037, EV032126 (
                                ).




                                                      8
         Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 280 of 358 PageID: 34436




Claim Terms in U.S. Patent
                                           Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,078,436




                             EV01427920.




                                                        9
         Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 281 of 358 PageID: 34437




Claim Terms in U.S. Patent
                                           Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,078,436




                             EV01427921.




                                                       10
              Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 282 of 358 PageID: 34438




   Claim Terms in U.S. Patent
                                                     Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
           8,078,436




                                      EV01427922.

generate, based at least in part on   The accused products include a roof estimation module that “generates, based at least in part on
the correlation between the first     the correlation between the first and second aerial images, a three-dimensional model of the roof
and second aerial images, a three-    that includes a plurality of planar roof sections that each have a corresponding slope, area, and
dimensional model of the roof that    edges.”
includes a plurality of planar roof
sections that each have a             For example, excerpts from a sample Roof InSightTM report shows
corresponding slope, area, and
edges; and


                                                                  11
         Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 283 of 358 PageID: 34439




Claim Terms in U.S. Patent
                                         Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,078,436




                             EV033459.




                                                     12
         Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 284 of 358 PageID: 34440




Claim Terms in U.S. Patent
                                            Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,078,436




                             EV033460.

                             A three-dimensional model for Roof InSightTM can also be directly visualized in Xactimate® as
                             demonstrated by the screenshot below:




                                                        13
         Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 285 of 358 PageID: 34441




Claim Terms in U.S. Patent
                                         Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,078,436




                             EV032028, EV032121 (
                                                    ).




                                                     14
         Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 286 of 358 PageID: 34442




Claim Terms in U.S. Patent
                                           Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,078,436




                             EV01427922.




                                                       15
               Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 287 of 358 PageID: 34443




   Claim Terms in U.S. Patent
                                                        Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
           8,078,436




                                        EV01427924.

generate and transmit a roof            The accused products include a roof estimation module that can “generate and transmit a roof
estimate report that includes one or    estimate report that includes one or more top plan views of the three-dimensional model
more top plan views of the three-       annotated with numerical values that indicate the corresponding slope, area, and length of edges
dimensional model annotated with        of at least some of the plurality of planar roof sections using at least two different indicia for
numerical values that indicate the      different types of roof properties.”
corresponding slope, area, and
length of edges of at least some of     For example, a Roof InSightTM report requested through Xactimate® is generated by Xactware
the plurality of planar roof sections   and transmitted to the user.


                                                                     16
               Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 288 of 358 PageID: 34444




   Claim Terms in U.S. Patent
                                                     Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
           8,078,436
using at least two different indicia
for different types of roof
properties.




                                       EV032027, EV032121 (
                                                                ).

                                       Moreover, the Roof InSightTM report includes an attached PDF document.




                                                                     17
         Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 289 of 358 PageID: 34445




Claim Terms in U.S. Patent
                                             Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,078,436




                             EV032030, EV032121 (
                                                         ).

                             Roof InsightTM reports use different indicia in different images. In the first image,




                                                          18
         Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 290 of 358 PageID: 34446




Claim Terms in U.S. Patent
                                         Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,078,436




                             EV033459.




                                                     19
               Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 291 of 358 PageID: 34447




   Claim Terms in U.S. Patent
                                                       Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
           8,078,436




                                        EV033460.

Claim 2: The computing system of        Claim 2 depends from claim 1. Each limitation of claim 1 is met by the accused products for the
claim 1 wherein the roof estimation     same reasons described above. See analysis for Claim 1.
module is further configured to
correlate the first and second aerial   Additionally, the accused products include a roof estimation module that “is further configured
images by receiving an indication       to correlate the first and second aerial images by receiving an indication of one or more
of one or more corresponding            corresponding points on the building shown in each of the first and second aerial images.” For

                                                                    20
               Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 292 of 358 PageID: 34448




   Claim Terms in U.S. Patent
                                                     Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
           8,078,436
points on the building shown in       example, Xactware’s roof estimation is demonstrated in the screenshot below
each of the first and second aerial
images.




                                      EV032037, EV032126 (
                                         ).




                                                                 21
               Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 293 of 358 PageID: 34449




   Claim Terms in U.S. Patent
                                                        Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
           8,078,436




                                        EV01427922.
Claim 3: The computing system of        Claim 3 depends from claim 1. Each limitation of claim 1 is met by the accused products for the
claim 1 wherein the roof estimation     same reasons described above. See analysis for Claim 1.
module is further configured to
generate the three-dimensional          Additionally, the accused products include a roof estimation module that “is further configured
model by receiving an indication of     to generate the three-dimensional model by receiving an indication of at least one of a ridgeline
at least one of a ridgeline of the      of the roof, a valley of the roof, an edge of the roof, a hip of the roof, and a gable of the roof.”
roof, a valley of the roof, an edge     For example, Xactware’s roof estimation is demonstrated in the screenshot below
of the roof, a hip of the roof, and a
gable of the roof.


                                                                      22
         Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 294 of 358 PageID: 34450




Claim Terms in U.S. Patent
                                         Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,078,436




                             EV032036, EV032126 (
                                ).




                                                     23
              Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 295 of 358 PageID: 34451




   Claim Terms in U.S. Patent
                                                       Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
           8,078,436




                                       EV01427926.

Claim 5: The computing system of       Claim 5 depends from claim 1. Each limitation of claim 1 is met by the accused products for the
claim 1 wherein the roof estimation    same reasons described above. See analysis for Claim 1.
module is further configured to
generate the roof estimate report by   Additionally, the accused products include a roof estimation module that “is further configured
generating an electronic file that     to generate the roof estimate report by generating an electronic file that includes an image of the
includes an image of the building      building along with line drawings of the one or more top plan views of the three-dimensional
along with line drawings of the one    model.” For example, Roof InSightTM PDF reports are an example electronic file that includes
or more top plan views of the three-


                                                                    24
              Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 296 of 358 PageID: 34452




   Claim Terms in U.S. Patent
                                                    Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
           8,078,436
dimensional model.




                                     EV033459 - EV033462.
Claim 7: The computing system of Claim 7 depends from claim 1. Each limitation of claim 1 is met by the accused products for the
claim 1 wherein the different types same reasons described above. See analysis for Claim 1.
of roof properties include different
roof measurements, and               Additionally, the accused products include a roof estimation module that generates a report as
                                     claimed “wherein the different types of roof properties include different roof measurements. For

                                                                 25
         Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 297 of 358 PageID: 34453




Claim Terms in U.S. Patent
                                           Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,078,436
                             example, Xactimate® can be used to view the Roof InSightTM report with




                                                        26
               Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 298 of 358 PageID: 34454




   Claim Terms in U.S. Patent
                                                    Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
           8,078,436
                                     EV032029, EV032121 (
                                                                ).

                                     Similarly, Roof InSightTM PDF reports include
                                                                                            . See EV033459 - EV033460.
the at least two different indicia   Additionally, the accused products include a roof estimation module that generates a report as
include at least one of: length,     claimed wherein “the at least two different indicia include at least one of: length, slope, and
slope, and area.                     area.” For example, Xactimate® can be used to view the Roof InSightTM report with indicia of
                                     different measurements (such as area and length).




                                                                 27
         Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 299 of 358 PageID: 34455




Claim Terms in U.S. Patent
                                           Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,078,436




                             EV032029, EV032121 (
                                                       ).

                             Similarly, Roof InSightTM PDF reports include views showing length, slope, and area. See


                                                        28
               Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 300 of 358 PageID: 34456




   Claim Terms in U.S. Patent
                                                       Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
           8,078,436
                                       EV033459 - EV033460.
Claim 8: The computing system of       Claim 8 depends from claim 7. Each limitation of claim 7 is met by the accused products for the
claim 7 wherein the length is          same reasons described above. See analysis for Claim 7.
located adjacent to a line
representing a segment, the slope is   Additionally, the accused products generate reports “wherein the length is located adjacent to a
located next to an arrow indicating    line representing a segment, the slope is located next to an arrow indicating direction of the slope
direction of the slope and the area    and the area is located within a section having the area” as demonstrated by exemplary images
is located within a section having     from a Roof InSightTM report.
the area.




                                       EV033459 - EV033460.
Claim 15: The computing system         Claim 15 depends from claim 1. Each limitation of claim 1 is met by the accused products for the
of claim 1 wherein the different       same reasons described above. See analysis for Claim 1.
types of roof properties include a
ridge and the at least two different   Additionally, the accused products generate reports “wherein the different types of roof


                                                                    29
               Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 301 of 358 PageID: 34457




   Claim Terms in U.S. Patent
                                                       Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
           8,078,436
indicia include a ridge length         properties include a ridge and the at least two different indicia include
indicia, wherein the ridge length
indicia is a ridge line with a
numerical value adjacent thereto.




                                       EV033459 - EV033460.
Claim 17: The computing system         Claim 17 depends from claim 1. Each limitation of claim 1 is met by the accused products for the
of claim 1 wherein the different       same reasons described above. See analysis for Claim 1.
types of roof properties include a
slope and the at least two different   Additionally, the accused products generate reports “wherein the different types of roof
indicia include a slope indicia,       properties include a slope and the at least two different indicia include a slope indicia, wherein
wherein the slope indicia is an        the slope indicia is an arrow in a direction of the slope with a numerical value adjacent thereto”
arrow in a direction of the slope      as demonstrated by an exemplary Roof InSightTM report.
with a numerical value adjacent
thereto.


                                                                     30
             Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 302 of 358 PageID: 34458




  Claim Terms in U.S. Patent
                                                   Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
          8,078,436




                                    EV033460.
Claim 18: A computer-               To the extent that the preamble is found to be limiting, the accused products enable a “computer-
implemented method for generating   implemented method for generating a roof estimate report.” The Xactimate® platform supports
a roof estimate, the method         mobile, online, and desktop computing systems. The Xactimate® computing system includes
comprising:                         Xactware computers or servers used by Xactware in connection with Roof InSightTM and/or
                                    Property InSightTM.




                                                                31
         Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 303 of 358 PageID: 34459




Claim Terms in U.S. Patent
                                            Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,078,436




                             EV032006 (http://www.xactware.com/en-us/solutions/claims-estimating/xactimate/28/single-
                             platform/).




                             EV032004 (https://www.xactware.com/en-us/solutions/claims-
                             estimating/xactimate/product/xactware-cloud/).

                             Roof InSightTM provides “comprehensive roof data that includes all dimensions and slopes.”
                             EV031997 (http://www.xactware.com/en-us/solutions/roof-data/roof-insight/features/). Property
                             InSightTM “includes all of the data found in Roof InSight.” EV031990
                             (http://www.xactware.com/en-us/solutions/property-data/property-insight/faqs/).

                             Both Roof InSightTM and Property InSightTM are used in combination with Xactimate®. Both

                                                        32
               Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 304 of 358 PageID: 34460




   Claim Terms in U.S. Patent
                                                        Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
           8,078,436
                                        can be accessed to generate roof estimate reports through Xactimate®. EV031997
                                        (http://www.xactware.com/en-us/solutions/roof-data/roof-insight/features/) (“Request a Roof
                                        InSight data package with just a few mouse clicks from within either Xactimate or XactAnalysis.
                                        … The changes made in the Xactimate estimate are immediately reflected in the wide range of
                                        reports available to you.”); EV031992 (http://www.xactware.com/en-us/solutions/property-
                                        data/property-insight/features/) (“Once enabled, requesting Property InSight within Xactimate or
                                        XactAnalysis requires just a few mouse clicks.”).

                                        In addition, Roof InSightTM and Property InSightTM include Xactimate® sketch data that can be
                                        viewed and modified with Xactimate®. EV031997 (http://www.xactware.com/en-
                                        us/solutions/roof-data/roof-insight/features/) (“The Roof InSight data package includes a precise
                                        Xactimate roof sketch which is seamlessly delivered into the Xactimate estimate”); EV031992 -
                                        EV031993, (http://www.xactware.com/en-us/solutions/property-data/property-insight/features/)
                                        (“The Property InSight data package includes a precise Xactimate 3D sketch.”; “The data allows
                                        you to print a wide range of reports.”).

                                        Further, the Property InSight™ Mass Production Tool is used to generate Roof InSight™ and
                                        Property InSight™ reports that are delivered through Xactimate®.
receiving a first and a second aerial   The accused products perform the step of “receiving a first and a second aerial image of a
image of a building having a roof,      building having a roof, each of the aerial images providing a different view of the roof of the
each of the aerial images providing     building, wherein the first aerial image provides a top plan view of the roof and the second aerial
a different view of the roof of the     image provides an oblique perspective view of the roof, and are not a stereoscopic pair.”
building wherein the first aerial
image provides a top plan view of       For example, Roof InSightTM starts with “high-quality, high-resolution aerial data that includes
the roof and the second aerial          aerial imagery.” EV031995 (http://www.xactware.com/en-us/solutions/roof-data/roof-
image provides a view of the roof       insight/faqs/).
that is other than a top plan view
and neither of the two images are       By way of further example, Roof InSightTM reports show an overhead image and multiple
part of a stereoscopic pair;            oblique aerial images that are not stereoscopic pairs:


                                                                     33
         Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 305 of 358 PageID: 34461




Claim Terms in U.S. Patent
                                         Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,078,436




                             EV032034, EV032121 (

                                                     34
               Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 306 of 358 PageID: 34462




   Claim Terms in U.S. Patent
                                                    Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
           8,078,436
                                                                 ); see also EV033461 - EV033462.




                                     EV01427919.

correlating the first aerial image   The accused products perform the step of “correlating the first aerial image with the second
with the second aerial image;        aerial image.”

                                     Xactware’s correlating aerial images is demonstrated by the accused products. For example, the
                                     screenshots below demonstrate



                                                                 35
         Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 307 of 358 PageID: 34463




Claim Terms in U.S. Patent
                                         Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,078,436




                             EV032035, EV032126 (
                                ).




                                                     36
         Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 308 of 358 PageID: 34464




Claim Terms in U.S. Patent
                                         Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,078,436




                             EV032037, EV032126 (
                                ).




                                                     37
         Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 309 of 358 PageID: 34465




Claim Terms in U.S. Patent
                                           Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,078,436




                             EV01427920.




                                                       38
         Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 310 of 358 PageID: 34466




Claim Terms in U.S. Patent
                                           Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,078,436




                             EV01427921.




                                                       39
               Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 311 of 358 PageID: 34467




   Claim Terms in U.S. Patent
                                                       Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
           8,078,436




                                        EV01427922.

generating, based at least in part on   The accused products perform the step of “generating, based at least in part on the correlation
the correlation between the first       between the first and second aerial images, a three-dimensional model of the roof that includes a
and second aerial images, a three-      plurality of planar roof sections that each have a corresponding slope, area, and edges.”
dimensional model of the roof that
includes a plurality of planar roof     For example, excerpts from a sample Roof InSightTM report shows
sections that each have a
corresponding slope, area, and
edges; and


                                                                    40
         Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 312 of 358 PageID: 34468




Claim Terms in U.S. Patent
                                         Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,078,436




                             EV033459.




                                                     41
         Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 313 of 358 PageID: 34469




Claim Terms in U.S. Patent
                                            Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,078,436




                             EV033460.

                             A three-dimensional model for Roof InSightTM can also be directly visualized in Xactimate® as
                             demonstrated by the screenshot below:




                                                        42
         Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 314 of 358 PageID: 34470




Claim Terms in U.S. Patent
                                         Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,078,436




                             EV032028, EV032121
                                                    ).




                                                     43
         Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 315 of 358 PageID: 34471




Claim Terms in U.S. Patent
                                           Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,078,436




                             EV01427922.




                                                       44
               Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 316 of 358 PageID: 34472




   Claim Terms in U.S. Patent
                                                        Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
           8,078,436




                                        EV01427924.
transmitting a roof estimate report     The accused products perform the step of “transmitting a roof estimate report that includes one
that includes one or more top plan      or more top plan views of the three-dimensional model annotated with numerical values that
views of the three-dimensional          indicate the corresponding slope, area, and length of edges of at least some of the plurality of
model annotated with numerical          planar roof sections using at least two different indicia for different types of roof properties.”
indications of at least one of the
slope, area, and lengths of the         For example, a Roof InSightTM report requested through Xactimate® is generated by Xactware
edges of the plurality of planar roof   and transmitted to the user.
sections, wherein the roof estimate
report includes at least two


                                                                     45
               Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 317 of 358 PageID: 34473




   Claim Terms in U.S. Patent
                                                      Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
           8,078,436
different indicia for different types
of roof properties.




                                        EV032027, EV032121 (
                                                                 ).

                                        Moreover, the Roof InSightTM report includes an attached PDF document.




                                                                      46
         Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 318 of 358 PageID: 34474




Claim Terms in U.S. Patent
                                            Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,078,436




                             EV032030, EV032121 (
                                                        ).

                             Roof InsightTM reports use different indicia in different images as demonstrated by an exemplary
                             Roof InSightTM report below.



                                                         47
         Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 319 of 358 PageID: 34475




Claim Terms in U.S. Patent
                                         Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,078,436




                             EV033459.




                                                     48
             Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 320 of 358 PageID: 34476




   Claim Terms in U.S. Patent
                                                   Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
           8,078,436




                                    EV033460.

Claim 19: The method of claim 18 Claim 19 depends from claim 18. Each limitation of claim 18 is met by the accused products for
wherein identifying the building    the same reasons described above. See analysis for Claim 18.
includes receiving a street address
of the building.                    Additionally, Xactimate® performs the step of the “method of claim 18 wherein identifying the
                                    building includes receiving a street address of the building.”


                                                               49
             Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 321 of 358 PageID: 34477




   Claim Terms in U.S. Patent
                                                  Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
           8,078,436




                                   EV032021, EV032121 (
                                                            ).
Claim 20: The method of claim 18 Claim 20 depends from claim 18. Each limitation of claim 18 is met by the accused products for
wherein correlating the first and the same reasons described above. See analysis for Claim 18.

                                                                 50
              Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 322 of 358 PageID: 34478




   Claim Terms in U.S. Patent
                                                   Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
           8,078,436
second aerial images includes
receiving an indication of one or   Additionally, the accused products perform the “method of claim 18 wherein correlating the first
more corresponding points shown     and second aerial images includes receiving an indication of one or more corresponding points
in each of the first and second     shown in each of the first and second aerial images.” For example, Xactware’s roof estimation is
aerial images.                      demonstrated in the screenshot below




                                    EV032037, EV032126 (
                                       ).


                                                                51
         Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 323 of 358 PageID: 34479




Claim Terms in U.S. Patent
                                           Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,078,436




                             EV01427920.




                                                       52
              Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 324 of 358 PageID: 34480




   Claim Terms in U.S. Patent
                                                     Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
           8,078,436




                                      EV01427922.
Claim 21: The method of claim 20      Claim 21 depends from claim 20. Each limitation of claim 20 is met by the accused products for
wherein receiving the indication of   the same reasons described above. See analysis for Claim 20.
the corresponding point includes
receiving the indication from a       Additionally, the accused products perform the “method of claim 20 wherein receiving the
user.                                 indication of the corresponding point includes receiving the indication from a user.” For
                                      example, Xactware’s roof estimation is demonstrated in the screenshot below in which the roof
                                      estimation module receives an indication of corresponding points on a building based on user
                                      input.



                                                                  53
         Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 325 of 358 PageID: 34481




Claim Terms in U.S. Patent
                                         Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,078,436




                             EV032037, EV032126 (
                                ).




                                                     54
         Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 326 of 358 PageID: 34482




Claim Terms in U.S. Patent
                                           Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,078,436




                             EV01427921.




                                                       55
               Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 327 of 358 PageID: 34483




   Claim Terms in U.S. Patent
                                                        Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
           8,078,436




                                        EV01427922.

Claim 31: The method of claim 18        Claim 31 depends from claim 18. Each limitation of claim 18 is met by the accused products for
wherein the different types of roof     the same reasons described above. See analysis for Claim 18.
properties include a ridge length
and a valley length and the at least    Additionally, the accused products generate reports “wherein the different types of roof
two different indicia include one       properties include a ridge length and a valley length and the at least two different indicia include
color of a line associated with a       one color of a line associated with a ridge and a different color of a line associated with a valley”
ridge and a different color of a line   as demonstrated by the exemplary Roof InSightTM report excerpted below.
associated with a valley.


                                                                      56
             Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 328 of 358 PageID: 34484




  Claim Terms in U.S. Patent
                                                  Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
          8,078,436




                                   EV033459.
Claim 36: A non-transitory          To the extent that the preamble is found to be limiting, the accused products comprise a “non-
computer-readable storage medium   transitory computer-readable storage medium whose contents enable the computing system to
whose contents, which are          generate a roof estimate report for a building having a roof, by causing, when executed by the
computer executable instructions   computer processor of the computing system” as claimed. The Xactimate® platform supports
stored on the non-transitory       mobile, online, and desktop computing systems. The Xactimate® computing system includes

                                                               57
             Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 329 of 358 PageID: 34485




   Claim Terms in U.S. Patent
                                                  Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
           8,078,436
computer-readable storage            Xactware computers or servers used by Xactware in connection with Roof InSightTM and/or
medium, when executed by a           Property InSightTM.
computer processor of a computing
system, enable the computing
system to generate a roof estimate
report for a building having a roof,
by causing, when executed by the
computer processor of the
computing system, the computing
system to perform a method
comprising:




                                   EV032006 (http://www.xactware.com/en-us/solutions/claims-estimating/xactimate/28/single-
                                   platform/).




                                   EV032004 (https://www.xactware.com/en-us/solutions/claims-
                                   estimating/xactimate/product/xactware-cloud/).

                                   Roof InSightTM provides “comprehensive roof data that includes all dimensions and slopes.”
                                   EV031997 (http://www.xactware.com/en-us/solutions/roof-data/roof-insight/features/). Property
                                   InSightTM “includes all of the data found in Roof InSight.” EV031990

                                                               58
              Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 330 of 358 PageID: 34486




   Claim Terms in U.S. Patent
                                                       Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
           8,078,436
                                        (http://www.xactware.com/en-us/solutions/property-data/property-insight/faqs/).

                                        Both Roof InSightTM and Property InSightTM are used in combination with Xactimate®. Both
                                        can be accessed to generate roof estimate reports through Xactimate®. EV031997
                                        (http://www.xactware.com/en-us/solutions/roof-data/roof-insight/features/) (“Request a Roof
                                        InSight data package with just a few mouse clicks from within either Xactimate or XactAnalysis.
                                        … The changes made in the Xactimate estimate are immediately reflected in the wide range of
                                        reports available to you.”); EV031992 - EV031993 (http://www.xactware.com/en-
                                        us/solutions/property-data/property-insight/features/) (“Once enabled, requesting Property
                                        InSight within Xactimate or XactAnalysis requires just a few mouse clicks.”).

                                        In addition, Roof InSightTM and Property InSightTM include Xactimate® sketch data that can be
                                        viewed and modified with Xactimate®. EV031997 (http://www.xactware.com/en-
                                        us/solutions/roof-data/roof-insight/features/) (“The Roof InSight data package includes a precise
                                        Xactimate roof sketch which is seamlessly delivered into the Xactimate estimate”); EV031992 -
                                        EV031993 (http://www.xactware.com/en-us/solutions/property-data/property-insight/features/)
                                        (“The Property InSight data package includes a precise Xactimate 3D sketch.”; “The data allows
                                        you to print a wide range of reports.”).

                                        Further, the Property InSight™ Mass Production Tool is used to generate Roof InSight™ and
                                        Property InSight™ reports that are delivered through Xactimate®.
receiving two or more images of         The accused products perform the step of “receiving two or more images of the building,
the building, wherein at least one of   wherein at least one of the two or more images provides an oblique perspective view of the roof
the two or more images provides an      and one of the images provides a top plan view of the roof.”
oblique perspective view of the
roof and one of the images              For example, Roof InSightTM reports show
provides a top plan view of the roof




                                                                    59
         Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 331 of 358 PageID: 34487




Claim Terms in U.S. Patent
                                         Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,078,436




                             EV032034, EV032121 (

                                                     60
              Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 332 of 358 PageID: 34488




   Claim Terms in U.S. Patent
                                                      Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
           8,078,436
                                                                   ); see also EV033461 - EV033462.




                                       EV01427919.

receiving an indication of pairs of    The accused products perform “receiving an indication of pairs of points on the two or more
points on the two or more images,      images, each pair of points corresponding to substantially the same point on the roof depicted in
each pair of points corresponding      each of the two or more images.”
to substantially the same point on
the roof depicted in each of the two   Xactware’s correlating aerial images is demonstrated by the accused products. For example, the
or more images;                        screenshots below demonstrate receiving an indication of which points on the first image


                                                                    61
         Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 333 of 358 PageID: 34489




Claim Terms in U.S. Patent
                                            Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,078,436
                             correspond to substantially the same points on the second image as indicated by the colored
                             three-dimensional model being placed in the second image below.




                             EV032035, EV032126 (
                                ).




                                                         62
         Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 334 of 358 PageID: 34490




Claim Terms in U.S. Patent
                                         Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,078,436




                             EV032037, EV032126 (
                                ).




                                                     63
              Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 335 of 358 PageID: 34491




   Claim Terms in U.S. Patent
                                                     Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
           8,078,436




                                      EV01427922.
generating, based on the two or       The accused products perform the step of “generating, based on the two or more images of the
more images of the building, a        building, a three- dimensional model of the roof that includes a plurality of planar roof sections
three- dimensional model of the       that each have a corresponding area and edges, wherein the generating, based on the two or more
roof that includes a plurality of     images of the building, the model of the roof includes generating the model of the roof based on
planar roof sections that each have   the receiving the indication of the pairs of points on the two or more images of the building.”
a corresponding area and edges,
wherein the generating, based on      For example, excerpts from a sample Roof InSightTM report shows
the two or more images of the
building, the model of the roof


                                                                   64
               Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 336 of 358 PageID: 34492




   Claim Terms in U.S. Patent
                                                   Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
           8,078,436
includes generating the model of
the roof based on the receiving the
indication of the pairs of points on
the two or more images of the
building; and




                                       EV033459.




                                                               65
         Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 337 of 358 PageID: 34493




Claim Terms in U.S. Patent
                                            Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,078,436




                             EV033460.

                             A three-dimensional model for Roof InSightTM can also be directly visualized in Xactimate® as
                             demonstrated by the screenshot below:




                                                        66
         Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 338 of 358 PageID: 34494




Claim Terms in U.S. Patent
                                         Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,078,436




                             EV032028, EV032121 (
                                                    ).




                                                     67
         Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 339 of 358 PageID: 34495




Claim Terms in U.S. Patent
                                           Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,078,436




                             EV01427922.




                                                       68
              Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 340 of 358 PageID: 34496




   Claim Terms in U.S. Patent
                                                       Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
           8,078,436




                                       EV01427924.
transmitting a roof estimate report    The accused products perform the step of “transmitting a roof estimate report that includes one
that includes one or more views of     or more views of the model, the report being annotated with numerical indications of the area
the model, the report being            and lengths of the edges of at least some of the plurality of planar roof sections, wherein the roof
annotated with numerical               estimate report includes at least two different indicia for different types of roof properties.”
indications of the area and lengths
of the edges of at least some of the   For example, a Roof InSightTM report requested through Xactimate® is generated by Xactware
plurality of planar roof sections,     and transmitted to the user.
wherein the roof estimate report
includes at least two different


                                                                    69
               Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 341 of 358 PageID: 34497




   Claim Terms in U.S. Patent
                                                    Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
           8,078,436
indicia for different types of roof
properties.




                                      EV032027, EV032121 (
                                                               ).

                                      Moreover, the Roof InSightTM report includes an attached PDF document.




                                                                    70
         Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 342 of 358 PageID: 34498




Claim Terms in U.S. Patent
                                            Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,078,436




                             EV032030, EV032121 (
                                                         ).

                             Roof InsightTM reports use different indicia in different images as demonstrated by the
                             exemplary Roof InSightTM report excerpted below.



                                                          71
         Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 343 of 358 PageID: 34499




Claim Terms in U.S. Patent
                                         Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,078,436




                             EV033459.




                                                     72
              Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 344 of 358 PageID: 34500




   Claim Terms in U.S. Patent
                                                    Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
           8,078,436




                                     EV033460.

Claim 37: The non-transitory          Claim 37 depends from claim 36. Each limitation of claim 36 is met by the accused products for
computer-readable storage medium the same reasons described above. See analysis for Claim 36.
of claim 36 wherein generating the
model of the roofbased on the
receiving the indication of the pairs
of points on the two or more

                                                                 73
              Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 345 of 358 PageID: 34501




   Claim Terms in U.S. Patent
                                                    Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
           8,078,436
images includes:
correlating two of the two or more   Additionally, the accused products perform “correlating two of the two or more images by
images by registering the pairs of   registering the pairs of points.”
points; and
                                     Xactware’s correlating aerial images is demonstrated by the accused products. For example, the
                                     screenshots below demonstrate




                                     EV032035, EV032126 (
                                        ).

                                                                 74
         Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 346 of 358 PageID: 34502




Claim Terms in U.S. Patent
                                         Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,078,436




                             EV032037, EV032126 (
                                ).




                                                     75
             Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 347 of 358 PageID: 34503




   Claim Terms in U.S. Patent
                                                  Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
           8,078,436




                                   EV01427920.

generating the three-dimensional   The accused products perform “generating the three-dimensional model based on the correlation
model based on the correlation     between the two of the two or more images.”
between the two of the two or more
images.                            For example, excerpts from a sample Roof InSightTM report shows views of a three-dimensional
                                   model generated from the correlation of images.




                                                               76
         Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 348 of 358 PageID: 34504




Claim Terms in U.S. Patent
                                         Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,078,436




                             EV033459.




                                                     77
         Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 349 of 358 PageID: 34505




Claim Terms in U.S. Patent
                                            Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,078,436




                             EV033460.

                             A three-dimensional model for Roof InSightTM can also be directly visualized in Xactimate® as
                             demonstrated by the screenshot below:




                                                        78
         Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 350 of 358 PageID: 34506




Claim Terms in U.S. Patent
                                         Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,078,436




                             EV032028, EV032121 (
                                                    ).




                                                     79
         Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 351 of 358 PageID: 34507




Claim Terms in U.S. Patent
                                           Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,078,436




                             EV01427922.




                                                       80
              Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 352 of 358 PageID: 34508




   Claim Terms in U.S. Patent
                                                     Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
           8,078,436




                                      EV01427924.

Claim 38: The non-transitory          Claim 38 depends from claim 36. Each limitation of claim 36 is met by the accused products for
computer-readable storage medium      the same reasons described above. See analysis for Claim 36.
of claim 36 wherein the method
further comprises generating the      The accused products comprise “the non-transitory computer-readable storage medium of claim
roof estimate report, the roof        36 wherein the method further comprises generating the roof estimate report, the roof estimate
estimate report including annotated   report including annotated line drawings of each of the one or more views of the model.” For
line drawings of each of the one or   example, excerpts from a sample Roof InSightTM report shows
more views of the model.


                                                                  81
         Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 353 of 358 PageID: 34509




Claim Terms in U.S. Patent
                                         Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
        8,078,436




                             EV033459.




                                                     82
             Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 354 of 358 PageID: 34510




   Claim Terms in U.S. Patent
                                                    Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
           8,078,436




                                     EV033460.
Claim 40: The non-transitory         Claim 40 depends from claim 36. Each limitation of claim 36 is met by the accused products for
computer-readable storage medium     the same reasons described above. See analysis for Claim 36.
of claim 36 wherein generating the
model of the roof includes           Additionally, the accused products comprise “the non-transitory computer-readable storage
automatically identifying at least   medium of claim 36 wherein generating the model of the roof includes automatically identifying
some features of the roof for        at least some features of the roof for inclusion in the model.” For example, Xactware can “detect
inclusion in the model.              and automatically trace the slopes of a roof.” EV032113 (http://www.xactware.com/en-

                                                                 83
              Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 355 of 358 PageID: 34511




   Claim Terms in U.S. Patent
                                                     Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
           8,078,436
                                      au/Solutions/claims-estimating/xactimate/27-5/aerial-sketch/).

Claim 42: The non-transitory          Claim 42 depends from claim 36. Each limitation of claim 36 is met by the accused products for
computer-readable storage medium      the same reasons described above. See analysis for Claim 36.
of claim 36 wherein the method
further comprises transmitting to a   Additionally, the accused products comprise “the non-transitory computer-readable storage
remote computing system a             medium of claim 36 wherein the method further comprises transmitting to a remote computing
computer-readable data file that      system a computer-readable data file that includes a representation of the model.” For example,
includes a representation of the      a Roof InSightTM report requested through Xactimate® is transmitted to the application.
model.




                                      EV032027, EV032121 (
                                                                ).

                                      Moreover, the Roof InSightTM report includes computer-readable datafiles.



                                                                     84
             Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 356 of 358 PageID: 34512




   Claim Terms in U.S. Patent
                                                   Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
           8,078,436




                                    EV032030, EV032121 (
                                                               ).
Claim 55: The non-transitory       Claim 55 depends from claim 36. Each limitation of claim 36 is met by the accused products for
computer-readable storage medium the same reasons described above. See analysis for Claim 36.
of claim 36 wherein the different
types of roof properties include a Additionally, the accused products comprise “The non-transitory computer-readable storage

                                                                85
               Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 357 of 358 PageID: 34513




   Claim Terms in U.S. Patent
                                                        Plaintiffs’ Contentions Pursuant to Local Patent Rule 3.1(c)123
           8,078,436
valley and the at least two different   medium of claim 36 wherein the different types of roof properties include a valley and the at
indicia include a valley length         least two different indicia include a valley length indicia, wherein the valley length indicia is a
indicia, wherein the valley length      valley line with a numerical value adjacent thereto” as demonstrated by the exemplary Roof
indicia is a valley line with a         InSightTM report excerpted below.
numerical value adjacent thereto.




                                        EV033459.


                                                                      86
Case 1:15-cv-07025-RBK-JS Document 555 Filed 01/25/19 Page 358 of 358 PageID: 34514




                                        87
